 

EXHIBIT 10.123

 

 

CERTAIN PORTIONS OF THIS EXHIBIT AND THE EXHIBITS ATTACHED HERETO, WHICH ARE
INDICATED BY “XXX” OR “ENTIRE EXHIBIT REDACTED” HAVE BEEN OMITTED BASED UPON A
REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTIONS HAVE BEEN FILED SEPARATELY
WITH THE COMMISSION.

 

Second Amended and Restated Data Processing Services Agreement

 

by and among

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

ELECTRONIC DATA SYSTEMS CORPORATION;

and

EDS INFORMATION SERVICES L.L.C.

 

Dated August 1, 2006

 

 

 

1



INTRODUCTION

 

RECITALS:

This SECOND AMENDED AND RESTATED DATA PROCESSING SERVICES AGREEMENT (the
"Agreement") is entered into on this 1st day of August, 2006, by and among
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware corporation ("Customer"),
ELECTRONIC DATA SYSTEMS, INC., a Delaware corporation, and EDS INFORMATION
SERVICES L.L.C., a Delaware limited liability company (collectively "EDS").

 

1.            WHEREAS, EDS is engaged in the business of providing certain
information processing, outsourcing, facilities management, systems development
and information processing services;

 

2.            WHEREAS, DOLLAR RENT A CAR SYSTEMS, INC. (“Dollar”), now known as
DTG Operations, Inc. due to a corporate name change, and The Sabre Group, Inc. a
Delaware corporation (“TSG”) entered into that certain Data Processing Services
Agreement, dated November 11, 1997 (the “Dollar Agreement”) (as amended and
including any and all schedules, supplements, exhibits and addendums thereto),
pursuant to which TSG would provide certain Data Processing Services to Dollar;
and

 

3.            WHEREAS, THRIFTY RENT-A-CAR SYSTEM, INC. (“Thrifty”) and TSG
entered into that certain Data Processing Services Agreement, dated November 25,
1997 (the “Thrifty Agreement”) (as amended and including any and all schedules,
supplements, exhibits and addendums thereto), pursuant to which TSG would
provide certain Data Processing Services to Thrifty; and

 

4.            WHEREAS, on July 1, 2001, pursuant to Article 15.3 of the Dollar
Agreement and Article 15.3 of the Thrifty Agreement, TSG assigned all its rights
and obligations to EDS in regards to the Dollar and Thrifty Agreements (as
amended and including any and all schedules, supplements, exhibits and addendums
thereto); and

 

5.            WHEREAS, on January 1, 2003, pursuant to Article 15.3 of the
Thrifty Agreement, Thrifty assigned all of its rights and obligations to DTG
Operations, Inc. and on January 1, 2004 DTG Operations, Inc., a wholly owned
subsidiary of Customer, assigned the Dollar Agreement and the Thrifty Agreement
to DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.; and

 

6.            WHEREAS, on January 1, 2004, through the execution of a First
Amended and Restated Agreement, Customer and EDS consolidated the Dollar
Agreement and Thrifty Agreement pursuant to which EDS has continued to provide
to Customer the outsourcing and information processing services described in the
First Amended and Restated Agreement; and

 

2



7.            WHEREAS, as of the Commencement Date, Customer and EDS wish to
amend and expand the outsourcing and information processing services provided to
Customer by EDS as described in this Second Amended and Restated Agreement which
shall supersede and replace in its entirety the First Amended and Restated
Agreement,

NOW, THEREFORE, in consideration of the above premises, and the mutual promises
and covenants contained herein, the Parties hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS; INTERPRETATION; APPLICABILITY

 

1.1

Definitions. The following definitions shall apply to the terms used in this
Agreement:

"AAA" means the American Arbitration Association.

 

"Affiliate" means a Person that directly or indirectly through one or more
intermediaries controls, is controlled by, or is under common control with
another Person.

 

"Arbitration Rules" means the Commercial Arbitration Rules and Mediation
Procedures of the AAA as amended or supplemented from time to time.

 

"ARC" means an additional resource charge as further described in Exhibit 4.

 

"Base Services" means (a) those services described in Article 3.1.1 and Exhibit
2 of this Agreement, and (b) the services rationally related to and subsumed in
the services described in Exhibit 2 that were customarily and routinely
performed for Customer by XXX. Base Services shall exclude the services directly
related to the Retained Functions.

 

“Customer Competitor” means a Person engaged in the vehicle rental business
including, the Persons operating under the following vehicle rental brands: Ace,
Advantage, Alamo, Avis, Budget, Enterprise, E-Z Rent-a-Car, Fox,
Hertz, National, Rent4Less, US and U-Save.

 

" Changes" has the meaning given in Article 3.5.

 

"Contract Change Process" has the meaning given in Article 3.5.

 

3



"Consent" means the prior, express, and written consent (which may not be
unreasonably withheld, conditioned or delayed unless expressly stated to be at a
Party's sole discretion).

 

"Commencement Date" means the earlier of (i) the date agreed upon in writing by
the Parties when EDS shall begin providing the Services to Customer either
through its own employees and subcontractors or (ii) October 1, 2006.

 

"Consequential Damages" means damages consisting of lost profits, lost income,
or lost savings or consequential, indirect, special, or incidental damages
(however described). "Consequential Damages" does not include any punitive or
exemplary damages.

 

“Critical Service Levels” are those Service Levels that are subject to
Performance Credits and Earn-back Credits as identified in Exhibit 3.

 

"Customer Data" means the following data, whether provided or produced before,
on, or after the Effective Date, and whether owned by Customer or by others,
including data owned by Customer's clientele: (1) all data that is provided by
or on behalf of Customer or any Customer Affiliate to EDS in order for EDS to
provide the Services, including keyed input and electronic capture of
information by EDS; (2) all data that is provided by or on behalf of EDS to
Customer or any Customer Affiliate by means of the Services; (3) all data that
is produced by means of Services as an intermediate step in using or producing
any of the other Customer Data, including databases and files containing other
Customer Data; and (4) all other data related to the performance of the
Services, including resource volumes, asset lists, configurations, service
levels, scripts, job schedules, the SOW and the Procedures Manual. Customer Data
does not include EDS operational data that may be used in connection with, but
is not necessary to, EDS' performance of the Services, such as standard form
help desk scripts and general knowledge data bases.

 

“Customer Data Laws” means the laws and regulations applicable at any time and
from time to time during the Term to the proper handling of Customer Data,
including data privacy, handling of personal data, transborder data flow and
data protection.

 

"Customer Equipment" has the meaning given in Article 4.4.

 

"Customer Indemnitees" means Customer and its directors, officers, employees,
and agents, and any Affiliates of Customer and their respective directors,
officers, employees, and agents, and the heirs, executors, successors, and
permitted assigns of any of those Persons.

 

4



"Customer Leased Equipment" means the equipment, if any, identified in Exhibit
10, together with replacements thereof and supplements thereto, leased by
Customer and used by EDS in connection with the delivery of the Services.

 

"Customer Licensed Software" means the third party Software and related
documentation identified in Article 4.2, together with replacements thereof and
supplements thereto, licensed, subscribed, or provided by Customer and used by
EDS in connection with the delivery of the Services.

 

"Customer Location" means Customer's location in Tulsa, Oklahoma, in the complex
currently known as "Dollar Thrifty Plaza", any locations in the United States
where Customer now conducts business, the headquarters office of Customer’s
Affiliate in Ontario, Canada, and one international office located in London,
England, listed on Exhibit 7 (as such locations are modified from time to time
through the Contract Change Process).

 

"Customer Owned Equipment" means that equipment identified in Exhibit 10,
together with replacements thereof and supplements thereto, that is owned by
Customer and used by EDS in connection with the delivery of the Services.

 

"Customer Owned Software" means the proprietary Software licenses and related
documentation identified in Article 4.3, together with replacements thereof and
supplements thereto, owned by Customer and used by EDS in connection with the
delivery of the Services.

 

"Customer Resources" has the meaning given in Article 4.1.

 

"Customer Software" means the Customer Licensed Software and the Customer Owned
Software.

 

"Dispute" has the meaning given in Article 12.1.

 

“EDS Data Center” means any location or locations from which EDS will deliver
the Services, such location not being located on property owned by the Customer.

 

"EDS Indemnitees" means EDS and its directors, officers, employees, and agents,
and the heirs, executors, successors, and permitted assigns of any of those
Persons.

 

“EDS Transition Plan” has the meaning given in Article 2.9.

 

"Effective Date" means August 1, 2006.

 

5



 

"Expiration Date" means the date that is five (5) years from the Commencement
Date, any date to which the Term of this Agreement has been extended through
mutual Consent, or the date to which the Term is extended by Customer pursuant
to Article 2.1 or Article 14, whichever is later.

 

"General Damages" means actual, out-of-pocket damages, losses, claims,
obligations, demands, assessments, fines and penalties (whether civil or
criminal), liabilities, expenses and costs (including reasonable fees and
disbursements of legal counsel, accountants and consultants), and other direct
damages suffered or incurred by a Person. For the avoidance of doubt, "General
Damages" excludes punitive damages, exemplary damages and Consequential Damages
of such Person.

 

"Indemnifiable Losses" means losses, claims, obligations, demands, assessments,
fines and penalties (whether civil or criminal), liabilities, expenses and costs
(including reasonable fees and disbursements of legal counsel and accountants),
bodily and other personal injuries, damage to tangible property, and other
damages, of any kind or nature, actually suffered or incurred by a Person in
connection with a Third Party Claim.

 

"Indemnification Claim" means a claim or demand by a Party, on its behalf or on
behalf of one or more of its other Indemnitees, based on a Third-Party Claim,
for indemnification under Article 10.  

 

"Indemnitees" means the Customer Indemnitees or the EDS Indemnitees, as the case
may be.

 

"Industry Data Standards" means the standards of data processing security that
are generally accepted within Customer’s industry, to include the Payment Card
Industry Data Security Standard as of the Effective Date and those standards
adopted in replacement of it or in addition to it by the Parties through the
processes described in Exhibit 2.1, Cross Functional Statement of Work.

 

"Infringement" has the meaning given in Article 10.5.1.

 

"Intellectual Property Rights" means rights deriving from all patents, patent
rights, patent applications, copyrights, copyright registrations, trades
secrets, trademarks, service marks, trademark and service mark registrations,
goodwill pertaining to trademarks and service marks, and Confidential
Information.

 

 

6



"Monthly Base Charge" means the fees and charges set forth in Exhibit 4. for
performance of the Base Services.

 

"Notice" means prior, written notice or other communication complying with
Article 15.4. Whenever a period of time is stated for Notice, such period of
time is the minimum period and nothing in this Agreement shall be construed as
prohibiting a greater period of time.

 

"Outside Systems" has the meaning given in Article 2.2.

 

"Party" means each of the signatories to this Agreement, and their successors
and assigns as permitted by this Agreement.

 

"Person" means an individual, a corporation, limited liability company,
partnership, trust, association, or legal entity of any kind or nature; or a
governmental authority.

 

"Required Consent" means an enforceable consent and authorization provided by a
third-party licensor, lessor, or party to a Third Party Service Contract,
consenting to and authorizing EDS's use of a Customer Resource in providing the
Services.

 

"Retained Functions" means the services rationally related to application and
data architecture policy, program development, Customer security policy,
telecommunications invoice review, Customer’s Integrated Car Rental Systems
scope and requirements, business continuity planning and FastLane control file
maintenance.

 

"RRC" means a reduced resource credit as further described in Exhibit 4.

 

"Service Levels" has the meaning given in Article 3.6.

 

"Services" means the data processing, outsourcing, application development,
maintenance, and other services provided by EDS to Customer under this
Agreement, and shall consist of the Base Services and any Variable Services
provided by EDS.

 

7



"Software" means any computer programming code consisting of instructions or
statements in a form readable by individuals (source code) or machines (object
code), and documentation and supporting materials therefor, in any form or
medium, including electronic media.

 

"Term" has the meaning given in Article 2.1.

 

"Termination Assistance Services" means the services provided by EDS to
Customer, in addition to the Services and in accordance with Article 14, to
enable Customer to obtain services to replace the Services.

 

"Termination Date" means the date that this Agreement expires or is terminated,
in accordance with Article 2.1 or Article 13.

 

"Third-Party Claim" means a claim of liability asserted against an Indemnitee by
a Person other than a Party or an Affiliate.

 

"Third-Party Service Contract” shall mean the service contracts described in
Exhibit 12.

 

"Tort Damages" means bodily or personal injury or death, or damage to real
property or tangible personal property.

 

“Tower” means a general grouping of related Services that are described within
the Statement of Work, namely Servers, End-User Computing, Cross-Functional,
Applications Development and Maintenance, and Managed Network Services.

 

“Transition” means the period during which the responsibility for performance
and delivery of Services is transferred to EDS.

 

“Transition Completion Date” means the date on which all of the Services are
provided solely and entirely by EDS.

 

"Variable Services" has the meaning given in Article 3.3.

 

"Variable Service Charges" means the charges agreed to by the Parties, pursuant
to Article 3.3, for the provision of the Variable Services.

 

8



1.2          Interpretive Matters. This Agreement is the result of the Parties'
negotiations, and no provision of this Agreement shall be construed for or
against either Party because of the authorship of that provision. In
interpreting this Agreement, except where the context otherwise requires:
(a)"including" or "include" does not denote or imply any limitation; (b) the
singular includes the plural, and vice versa, and each gender includes each of
the other; and (c) "Article," "Section," "Subsection" and "Exhibit," refer to an
Article, Section, Subsection, and Exhibit, respectively, of this Agreement,
unless otherwise stated in this Agreement.

1.3          Applicability. The provisions of this Agreement that amend or
modify provisions contained in the First Amended and Restated Agreement shall
apply to the Parties' contractual relationship following the Commencement Date
of this Agreement only, and shall have no retrospective application.

 



1.4          Joint and Several Liability. Electronic Data Systems Corporation
and EDS Information Services L.L.C. are jointly and severally liable for the
obligations of "EDS" contained in this Agreement.

 

ARTICLE 2

 

TERM AND OVERVIEW OF SERVICES

 

2.1          Term. Unless earlier terminated as provided in Article 13, the term
of this Agreement (the "Term") shall mean the period from the Effective Date to
the Expiration Date. If an extension of this Agreement has not been executed by
the Parties at least one hundred and forty (140) days before the Expiration
Date, Customer shall have the right, in its sole discretion, to extend the Term
for a period not to exceed twelve (12) months. Any such extension shall, unless
otherwise negotiated, be on the then current terms and conditions of this
Agreement (including cost of living increases in the Monthly Charges and Pricing
Exhibit (Exhibit 4) other than the extended Expiration Date. Customer shall
exercise this right by giving EDS notice one hundred and twenty (120) days
before the Expiration Date, which notice shall contain the new Expiration Date.

2.2          Services. EDS shall provide the Services described in Article 3.
EDS shall be a non-exclusive provider to Customer of the Services. Customer
shall have the right to use, either directly or through a contract with a third
party, any and all Customer-owned resources used in performing Services that are
located outside the EDS Data Center, even if they are used by EDS in performing
Services. Software, computer hardware and equipment used by Customer directly or
through a contract with a third party, and which are not used by EDS in
performing Services shall be collectively referred to as the "Outside Systems".
EDS agrees to cooperate with Customer and any third party providers of Outside
Systems. In the event that such Outside Systems interface with the operation of
those systems used by EDS in performing Services, and such interface adversely
affects EDS’s ability to deliver the Services or to satisfy the Service Levels,
then EDS may pursue a Change through the Contract Change Process as described in
Article 3.5, and EDS shall continue performing the Services to the extent
feasible during such pursuit. Customer shall use the Services for its internal
business purposes and (without EDS's Consent) may not transfer the right to
receive any Services to any third party, allow any third party to use the
Services (excluding Customer's independent contractors' use of the Services in
performing Customer's functions which would otherwise be performed by Customer),
or use the Services to process data other than Customer Data.

 

9



2.3          Customer Resources and Obligations. In order to permit EDS to
perform the Services for Customer, Customer shall provide certain equipment,
Software, and other Customer Resources, and shall perform the obligations of
Customer, as described in Article 4 and elsewhere in the Agreement. EDS shall
promptly inform Customer in writing if EDS believes Customer is not meeting its
obligations under this Article 2.3.

 

2.4

Locations and Resources.

2.4.1 The charges set forth in this Agreement are based on the assumption that
Customer will access the Services from the Customer Locations.

2.4.2 Except as provided for to the contrary in this Agreement, EDS shall have
the right to manage all resources used in providing the Services, as it deems
appropriate consistent with the requirements of this Agreement. EDS shall have
the right without obtaining Customer's Consent to subcontract (i) to EDS
Affiliates, (ii) for any particular services where the value of the contract is
less than $XXX in any twelve month period, and (iii) where the subcontract is to
add human resources required for the performance of the Services, (iv) for the
Services listed in Exhibit 12 (e.g., hardware maintenance, field services). All
other subcontracting requires Customer's Consent. In no event shall
subcontracting relieve EDS from its responsibility to perform its obligations to
Customer under this Agreement and EDS shall be directly liable to Customer for
any and all liabilities arising from or relating to such subcontracting; and
provided further, that EDS shall not in any event subcontract the functions
performed by the EDS Account Manager.

2.5          Account Managers. EDS and Customer shall each appoint an Account
Manager and shall designate successor Account Managers in the event of a
vacancy. The EDS Account Manager shall be one of the Key Personnel. The EDS
Account Manager will have overall responsibility for managing and coordinating
delivery of the Services, and supervising performance of EDS' obligations under
this Agreement. The Customer Account Manager shall have overall responsibility
for providing information and decisions regarding the delivery of the Services,
and supervise Customer's obligations or requests for modification under this
Agreement. Each Account Manager shall coordinate and consult with each other as
needed provided nothing herein shall be construed to eliminate the requirement
of formal written notices under Article 15.4. where expressly required in this
Agreement.

 

2.6          Reliance. In performing its obligations under this Agreement, EDS
will be entitled to reasonably rely upon any instructions or other information
provided to EDS by the Customer Account Manager, or other Customer personnel
identified by the Customer Account Manager in writing as having authority to
provide the same on behalf of Customer. EDS shall incur no liability or
responsibility of any kind in reasonably relying on or complying with any such
instructions or information. EDS shall, however, seek clarification in
connection with any instruction or direction from Customer that is inconsistent
with or contrary to the provisions of this Agreement. In performing its
obligations under this Agreement, Customer will be entitled to reasonably rely
upon any instructions or other information provided to Customer by the EDS
Account Manager. Customer shall incur no liability or responsibility of any kind
in reasonably relying on or complying with any such instructions or information.
Customer shall, however, seek clarification in connection with any instruction
or direction from EDS that is inconsistent with or contrary to the provisions of
this Agreement.

 

 

10



2.7          Customer Acquired or Divested Entities. Customer Affiliates may be
added to the Agreement at any time at the discretion of Customer. In the event a
Customer Affiliate is divested by Customer and was receiving Services at the
time of the divestiture, upon request of Customer EDS shall continue to provide
the Services to the former Customer Affiliate for a period not to exceed twelve
(12) months and Customer shall remain obligated to pay for such Services. If EDS
subsequently enters into an agreement for services with the divested entity, any
associated reduction in the volume of Services provided to Customer by EDS shall
result in an equitable decrease in the charge for the Services under this
Agreement determined through the calculation of a reduction that is
proportionate to the decrease in the volume of Services, and decreasing such
reduction through the addition of any costs that EDS demonstrates are not
proportionately reduced.

 

2.8          Third Party Consents to Assignment to Customer. Third party
agreements for Software, hardware or equipment that are used for the proper
performance of the Services, including Software licenses and equipment leases
listed on Exhibit 12 (“Unleveraged Third Party EDS Contracts”) shall be
assignable to Customer, without cost, upon the expiration or termination of this
Agreement (unless such requirement is waived by Customer), and EDS agrees to
make an assignment of any or all of the Unleveraged Third Party EDS Contracts
promptly upon Customer's request.

2.8          EDS Transition Plan. A transition plan (the “EDS Transition Plan”)
setting forth the details and timeline as to how the additional Services under
this Agreement, (that are not provided by EDS pursuant to the First Amended and
Restated Agreement), shall be transferred from Customer to EDS is set forth in
Exhibit 18. EDS shall perform its obligations under the EDS Transition Plan in
accordance with its terms.

2.10      Customer Governance and Retained Functions. In addition to the Account
Managers, EDS and Customer shall each appoint employees to serve on the
Governance Committee. The Committee will meet as needed, but no less than four
times per year to review the Services as more particularly set forth in Exhibit
6. Customer shall retain the responsibility for Retained Functions.

 

11



ARTICLE 3

 

EDS SERVICES

 

3.1

Base Services.

 

3.1.1      Subject to the terms and conditions of this Agreement, EDS shall
provide the Base Services to Customer.

 

3.1.2      Subject to Customer's Minimum Spend Commitment (as defined in Exhibit
4) for Monthly Base Charges, if Customer wishes to request modifications to the
Base Services, including additions, deletions and rearrangements thereof, then
Customer shall submit such requests to EDS in writing. Subject to the foregoing,
in the event that a request contemplates a reduction in Base Services and is not
a RRC as described in Exhibit 4, EDS shall evaluate such request and provide
Customer with a proposed Contract Change to reduce the Monthly Base Charge in
accordance with the Contract Change Process and consistent with the pricing
methodology contained in Exhibit 4. In the event that a request contemplates an
addition to or restructuring of Base Services and is not an ARC as described in
Exhibit 4, it shall be reviewed as a Contract Change for purposes of the
Contract Change Process described in Article 3.5.

 

3.1.3    EDS will use commercially reasonable efforts to identify changes in
technology necessary to provide the Base Services to Customer at a level
required to support the Customer's operations, and to recommend changes in
technology, related to the Base Services, that would improve Customer's
operations. In particular, EDS may make recommendations to Customer regarding
the refreshment, upgrade, and maintenance status of Customer's Software
portfolio. EDS shall maintain reasonable currency as to all Software provided by
EDS in the performance of the Services, as more specifically set forth in
Exhibit 2. For equipment provided by EDS, EDS shall refresh such equipment as
necessary to maintain software currency as defined above. For Customer Software
and Customer Equipment, EDS will implement and support upgrades and new releases
as directed by Customer or as required in an applicable Service Level. If
Customer Equipment is no longer eligible for service by the applicable third
party provider or Customer Software is not reasonably current (due to Customer
direction), EDS will (a) provide reasonable Notice to Customer of the
degradation in service and (b) continue to use commercially reasonable efforts
to provide the Services using such Customer Software and Customer Equipment. If
such circumstances impair EDS's ability to meet applicable Service Levels, then
EDS is relieved of meeting the applicable Service Levels to the extent of the
impairment, after the date of such notice to Customer and Customer’s Consent to
such relief. Any disagreement shall be resolved pursuant to the dispute
resolution procedure described in Article 12.

3.1.4    In providing Base Services, and to complement Customer's provision of
Customer Resources, EDS shall at its expense (a) supply network equipment within
the EDS Data Center (e.g. EDS shall supply and maintain cables, routers (other
than those that are supplied and managed by Customer's wide area network
providers), switches and hubs within the EDS Data Center); (b) be responsible
for network hardware, Software and functions within the EDS Data Center; and (c)
arrange for the provision and maintenance of an industry-standard (Metropolitan
Area Network, Frame Relay, MPLS, ATM or the like) communication path between the
EDS Data Center and the Customer Location; provided, however, that in all events
such communication path shall meet or exceed the performance specifications of
the communication path used by EDS with Customer as of the Effective Date.
Customer acknowledges that EDS is not a licensed provider of communications
services and therefore shall arrange, as the contracting party, for the
provision of the communication services through a third party provider that is
selected by EDS and Customer and is licensed to provide telecommunications
services. EDS shall monitor such provider's performance of its obligation to
provide and maintain the communications services, work with such provider and
Customer to resolve problems with the communications services, and take all
actions necessary (including contract enforcement) to cause such provider to
perform such obligation.

 

12



3.1.5    EDS may modify, amend, enhance, update or provide an appropriate
replacement for any element of its systems at any time; provided, that EDS shall
provide at least ninety (90) days Notice to Customer with respect to such
action, there shall be no reduction of the functionality provided by the
Services and there shall be no effect on the Service Levels.

 

3.2          Software Development Costs. Statements of Work and monthly invoices
which include charges for Software development by EDS will include detail
regarding estimates for and actual costs incurred by EDS in the development of
Software and other information sufficient for Customer to comply with Statement
of Position 98-1 issued by the American Institute of Certified Public
Accountants all as set forth in Exhibit 4.

3.3

Variable Services

 

3.3.1    At Customer's request, and subject to the terms of this Article 3.3,
EDS may perform services that are not included in Base Services. These Services
shall be referred to as “Variable Services,” and the charges for such Variable
Services will be determined in accordance with a pricing mechanism agreed to by
the Parties and included in Exhibit 4 to this Agreement. For the avoidance of
doubt, Variable Services do not include additional volumes of Base Services,
which, if required, will be charged to Customer in accordance with the pricing
mechanism set forth in Exhibit 4. EDS shall provide Customer with a written
description of the work to be performed by each Party, the Parties'
responsibilities with respect to that work, a work schedule, and EDS's charges
for that work. Charges for such Variable Services shall be competitive with the
market rates for such services provided to similar customers for similar
services and shall take into account the EDS resources and expenses for Base
Services that will no longer be required, if the Variable Services are performed
by EDS using the same EDS resources. Upon receiving (i) Customer's written
approval of the authorization to proceed and agreement to pay EDS's charges, and
(ii) applicable development specifications, where appropriate, the Parties shall
execute a written supplement to this Agreement setting forth any special terms
and conditions applicable to such Variable Services, and EDS will begin
performing the Variable Services.

 

13



3.3.2    If Customer intends to engage a service provider other than EDS to
provide a Variable Service, then EDS shall have a reasonable opportunity to make
a proposal to Customer to provide the Variable Service, which proposal (if made)
shall be made in accordance with the procedure described in Article 3.3.1. If
Customer nevertheless elects to contract with a third party for the provision of
the Variable Service, then Customer shall so notify EDS. Prior to installation,
implementation or operation of Software or other technology resulting from a
Variable Service, EDS shall be entitled to evaluate the compatibility of the
Software or other technology resulting from the Variable Service with the
systems being operated by EDS in providing the Services. EDS's installation,
implementation or operation of technology resulting from a Variable Service
additionally shall be subject to the Contract Change Process described in
Article 3.5.   

3.4

[RESERVED]

3.5          Contract Change Process. All proposed changes by Customer or EDS
(i) that contemplate a change to, and not simply an increase in or reduction of,
the Services, (ii) to Customer Equipment, Customer Software, Customer Location,
Customer's wide-area network (including equipment, network and Software
components) or the configuration of information systems, and which would affect
EDS’s performance or delivery of the Services or EDS’s ability to satisfy the
Service Levels, or (iii) that involve Customer proposals for Variable Services,
(collectively, "Changes"), shall be subject to using a formal contract change
process (the "Contract Change Process"). The Contract Change Process is set
forth in Exhibit 20. No Changes will be implemented without first satisfying the
Contract Change Process, and executing a written supplement to this Agreement
setting forth applicable specifications, schedules, resources to be utilized,
responsibilities of the Parties, definition of successful completion based on
objective criteria, any changes in Service Levels, and any Variable Service
Charges resulting from the Change.

 

3.6          Service Levels. The Parties agree that Exhibit 3 shall set forth
mutually-agreed standards for the performance of the Services (the “Service
Levels”). The Service Levels will include, without limitation, objective
measures of EDS performance of the Services, including but not limited to
response times, problem resolution times, and system availability. Customer
shall have the right to designate Service Levels as critical to the success of
their operation as set forth in Exhibit 3 (“Critical Service Levels”). Such
Critical Service Levels are identified in Exhibit 3 and shall be subject to
performance credits and earn-back opportunities as described therein.

3.7          Root Cause Analysis. Promptly, and in no event later than XXX days
after the occurrence of any information technology outage or incident (i) which
results in nonattainment of a Service Level or creates a reasonable expectation
that nonattainment of a Service Level will occur, or (ii) for which the Parties
otherwise agree a Root Cause Analysis is appropriate, EDS shall: (A) perform an
initial root-cause analysis to identify the cause of such outage or incident,
(B) take steps to correct such cause and its effects (regardless of whether
caused by EDS) and take steps to bring the situation in compliance with the
affected Service Level, (C) provide Customer with an initial written report
detailing the cause of, and procedure for correcting, such outage or incident,
and (D) provide Customer with satisfactory evidence that EDS has taken initial
steps to prevent recurrence of such outage or incident. The correction of any
such outage or incident shall be performed by EDS pursuant to a project plan
developed by the Parties. EDS will, at EDS expense and through the use of EDS
resources not otherwise dedicated to the performance of Services, correct
outages or incidents attributable to EDS' failure to perform Services in
accordance with its obligations under the Agreement. With respect to all other
outages or incidents, regardless of the cause, EDS will use the EDS resources
within the scope of the Services to correct the outage or incident, including
resource reallocation with Customer approval, without expending a material
amount of additional time or cost. If an outage or incident arises despite EDS'
performance of Services in accordance with its obligations under this Agreement,
(i) EDS shall be entitled to temporary relief from its obligation to timely
comply with the affected Service Level, but only to the extent and for the
duration so affected; and (ii) Customer shall reimburse EDS for EDS’ expenses to
correct such failure, but only to the extent EDS incurs additional cost and
expense and such expense is approved in advance by Customer, unless the Parties
otherwise mutually agree. Nothing contained in this Section 3.7, including EDS'
performance of its obligations hereunder, in any manner alters, modifies, or
limits Customer's rights in the event of a Service Level Default as set forth in
Exhibit 3 to this Agreement.

 

 

14



ARTICLE 4

CUSTOMER RESOURCES

4.1          Customer Resources. In order to facilitate EDS's performance of the
Services, Customer shall provide to EDS the Customer Equipment, Customer
Software, Third Party Service Contracts (described in Exhibit 12) and Required
Consents (the "Customer Resources"). The Customer Resources shall be used by EDS
solely in the performance of the Services.

 

4.2          Customer Licensed Software. Customer will obtain any licenses,
consents, approvals or authorizations from third parties necessary for EDS to
legally and physically access and use any Customer Licensed Software (described
in Exhibit 12) and associated maintenance services necessary to perform the
Services, and will provide written evidence of such consents to EDS upon EDS's
written request. EDS shall comply with the terms and conditions of the licenses
provided to EDS and listed on Exhibit 12 governing the Customer Licensed
Software pertaining to the scope of the license grant and obligations relating
to the protection of the licensor's rights in the relevant Software. Customer
shall pay all costs and expenses associated with the Customer Licensed Software,
including all required license, installation, maintenance and upgrade fees. The
Customer Licensed Software will be made available to EDS in a form and on media
compatible with the Customer Equipment and any equipment EDS is then operating
on Customer's behalf, together with appropriate documentation and other
materials.

4.3          Customer Owned Software. Customer will provide EDS with object,
executable, and where required, source code for the Customer Owned Software
(described in Exhibit 11) necessary for EDS to perform the Services, together
with any consents, approvals, or authorizations from third parties necessary for
EDS to legally and physically access and use the Customer Owned Software in
object, executable, and source code form, for the sole purpose of providing the
Services, and will provide written evidence of such consents to EDS. EDS shall
at all times comply with Customer’s policies and procedures, initially as set
forth in Exhibit 4, as they exist at any time and from time to time during the
Term governing the possession of source code for Customer Owned Software. During
the Term, Customer grants to EDS a royalty-free, non-exclusive and
non-transferable license to use, copy and display the Customer Owned Software,
including its source code, for the sole purpose of providing the Services. The
Customer Owned Software will be available to EDS in a form and on media
compatible with the Customer Equipment and any equipment EDS is then operating
on Customer's behalf, together with the appropriate documentation and will be
provided in a timely manner when required by EDS in the performance of the
Services. EDS shall not combine or use Customer Owned Software in connection
with so-called "open source" or "copyleft" Software, including Software licensed
under the terms of the GPL, Mozilla Public License, LGPL, or MIT licenses
without Customer’s prior written Consent. Customer consents to the continued use
of Linux and open source applications and utilities to the extent currently used
in Customer’s IT environment.

 

15



 

4.4          Customer Equipment. During the Term, Customer will provide to EDS,
at no cost to EDS, access to and use of all equipment and hardware, including
Customer Owned Equipment and Customer Leased Equipment (collectively the
"Customer Equipment") necessary for performance of the Services, except that EDS
shall provide the equipment described in Article 3.1.4. The Customer Equipment
initially shall be provided in good working order and condition, and shall be
accompanied by all manuals, instructions, written warranties and other
materials, in Customer's possession, which may be relevant to EDS' operation of
the Customer Equipment. Financial responsibility for Customer Equipment is set
forth in the Financial Responsibility Matrix attached as Exhibit 4A. If Customer
is requested by EDS to purchase additional Customer Equipment, or if Customer
desires to purchase additional Customer Equipment, in accordance with the
Agreement, then EDS shall in all instances have the opportunity to present to
the Customer a proposal for purchase of such equipment through EDS, which
proposal may be accepted or rejected by Customer in its sole discretion. EDS
shall have no responsibility or liability to Customer for the condition or
performance of any equipment purchased from sources other than EDS until such
equipment meets EDS’ minimum performance standards, but EDS shall cooperate with
Customer's efforts to enforce warranties made by the original seller of such
equipment.

 

4.5          Software Maintenance. Customer will provide, or cause to be
provided, all maintenance functions pertaining to the Customer Software. As more
fully described in Exhibit 2, EDS shall cooperate with the efforts of Customer,
or other parties providing maintenance services, to correct errors in Customer
Software and otherwise maintain the Customer Software, and shall provide the
operational support for Customer Software maintenance specifically described in
Base Services.

 

16



4.6

RESERVED

4.7          Change in Customer Resources.

 

4.7.1      EDS shall periodically evaluate the sufficiency of the Customer
Resources, as components supporting EDS's performance of the Services and the
satisfaction of the Service Levels. If EDS reasonably determines that a change
in Customer Resources (including changes in the nature of renewals, replacements
or upgrades of Customer Resources) is necessary or appropriate, in order to
provide the Services or satisfy the Service Levels, then EDS shall advise
Customer of EDS's recommendations, including EDS's assessment of the adverse
effect upon the provision of Services or the satisfaction of Service Levels,
which would result from the failure to make the recommended changes. Promptly
thereafter, Customer shall, with EDS's consultation, consider the costs and
benefits of implementing EDS's recommendation and notify EDS of Customer's
decision whether to implement the recommended changes in the Customer Resources.
If Customer decides to implement such changes, then such changes shall be
implemented (with the assistance and consultation of EDS) as soon as reasonably
practical. If Customer decides not to implement such changes, then, by
supplement to this Agreement, the Parties shall modify the Services and, if
appropriate, the Service Levels, to reflect the changes in Services or Service
Levels resulting from Customer's decision not to make the recommended changes,
but only to the extent that the Services and Service Levels are directly
impacted by the deficiency in Customer Resources that were identified by EDS and
validated through the Contract Change Process. If the Parties do not agree on
the modification to Services or Service Levels necessitated by Customer's
election not to cure a validated deficiency in Customer Resources, the Parties
shall implement the dispute resolution procedure described in Article 12. EDS
shall not purchase additional Customer Resources on Customer's behalf, without
Customer's prior Consent. This Article shall not apply to resources provided by
EDS.

4.7.2      Customer shall provide all necessary information, advice, approvals,
and signatures on contracts, pertaining to the Customer Resources, as may be
reasonably requested by EDS. Customer shall provide to EDS all documents,
assignments and assistance reasonably requested by EDS for the purpose of
enforcing warranty and other claims with respect to Customer Equipment, and
other performance by third parties under Third Party Service Contracts.

4.8           Failure to Obtain Required Consents or to Provide Resources. In
the event that any Required Consent is not obtained with respect to any of the
Customer Resources, then, unless and until such Required Consent is obtained,
the Parties shall cooperate in achieving a reasonable alternative arrangement.
If Customer fails to provide to EDS any Required Consent or other Customer
Resources required to be provided pursuant to this Article 4, then EDS shall be
excused from performing the Services if and to the extent such nonperformance
during such period results from such failure to provide such Customer Resources,
and EDS's nonperformance will not be deemed to be a breach of the Agreement or
grounds for termination of this Agreement by Customer.

 

4.9          Payment Responsibility for Customer Resources. Customer shall be
responsible for, and discharge on a timely basis, all financial obligations
(including amounts due to third parties) with respect to the acquisition,
ownership, maintenance and use of the Customer Resources and for any related
charges (including late fees, interest, taxes and legal expenses) as set forth
in Exhibit 4.

 

17



ARTICLE 5

CUSTOMER DATA, SAFEGUARDING EQUIPMENT AND AUDIT RIGHTS

 

5.1          Customer Data. EDS shall obtain no rights, ownership or otherwise,
in or to the Customer Data, and Customer shall have no restrictions in
Customer’s use of Customer Data. EDS has certain responsibilities prescribed as
of the Effective Date by applicable Customer Data Laws and the Industry Data
Standards as a processor of the Customer Data and hereby acknowledges such
responsibilities. Customer has certain responsibilities prescribed as of the
Effective Date by applicable Customer Data Laws and the Industry Data Standards
as owner and controller of the Customer Data and hereby acknowledges such
responsibilities. EDS shall process the Customer Data in accordance with (a) the
terms of this Agreement which includes Customer’s requirements as reflected in
Exhibit 2, and (b) EDS’ obligations under the Customer Data Laws and the
Industry Data Standards, and Customer is consenting to EDS’ access to the
Customer Data for such purpose. If the Customer Data Laws, the Industry Data
Standards, or the activities contemplated by this Agreement are modified or new
Customer Data Laws or Industry Data Standards that are applicable to such
activities come into effect, EDS will work with Customer in an effort to
continue to comply with such Customer Data Laws or Industry Data Standards as so
modified or added, but to the extent that such modifications or additions
constitute Variable Services, the Parties will follow the Contract Change
Procedures for the implementation of such Variable Services.

Customer will have the right to establish backup security for the Customer Data
and to keep backup data and data files in its possession if it so chooses;
provided, however, that EDS will have access to such backup data and data files
as is reasonably required by EDS. EDS personnel will not attempt to access or
allow access to Customer Data that is not required for performance of the
Services by such personnel. EDS will promptly notify Customer of any breach or
potential breach of security relating to the Customer Data of which EDS becomes
aware and will investigate the root cause of such breach or potential breach in
accordance with Article 3.7 of this Agreement. The Customer Data shall not be
used by EDS for any purpose other than that of providing Services, nor shall
such Data or any part of such Data be disclosed, sold, assigned, leased or
otherwise disposed of to third parties by EDS or commercially exploited by or on
behalf of EDS, its employees or agents, except as may be required by applicable
law, in which case Customer shall be given prior Notice, or permitted by other
express provisions of this Agreement.

 

 

5.2          Safeguarding Customer Equipment. EDS will establish and maintain
safeguards against the destruction, loss or alteration of the Customer Equipment
located in real estate facilities owned or leased by EDS, which are in effect at
the EDS Data Center with respect to EDS equipment as of the Effective Date. Any
labels or markings used by Customer to indicate ownership of Customer Equipment
shall not be removed or altered by or on behalf of EDS. In the event that
additional safeguards for such equipment are reasonably requested by Customer in
writing, EDS shall provide such additional safeguards, and Customer shall
reimburse EDS for EDS's costs in providing such additional safeguards. While
Customer Equipment is located in a facility owned or leased by EDS, EDS shall be
responsible for risk of loss with respect to the Customer Equipment, except to
the extent that any loss or damages are caused by the actions or omissions of
Customer.

 

18



5.3          Security at EDS Data Center. EDS will perform its normal security
procedures at any EDS Data Center where Services are performed by EDS for
Customer. Such procedures at the EDS Data Center shall be those in effect at the
EDS Data Center as of the Effective Date. With respect to those Services to be
performed by EDS at a Customer facility after the Effective Date, EDS shall
follow security procedures no less rigorous than those being performed by
Customer immediately prior to the Effective Date until such Services are
migrated by EDS to an EDS Data Center. In the event that additional security
procedures are reasonably requested by Customer in writing for any location
where EDS is providing Services to Customer, EDS shall perform such additional
security procedures, and Customer shall reimburse EDS for EDS's costs in
providing such additional safeguards. EDS personnel shall comply with the
customary rules of Customer set forth in Exhibit 2 (which shall not unreasonably
impede EDS in the performance of its obligations under this Agreement) with
respect to access to Customer Location, the Customer Data and data files.

 

5.4          Security at Customer Location. Customer will perform its normal
security procedures at the Customer Location and establish and maintain
safeguards against the destruction, loss or alteration of the Customer’s
Equipment or EDS-owned equipment in the possession of Customer, which are those
in effect at the Customer Location as of the Effective Date. In the event that
additional safeguards for such equipment are reasonably requested by EDS,
Customer shall provide such additional safeguards, and EDS shall reimburse
Customer for Customer's costs in providing such additional safeguards.

 

5.5          Audit Rights. EDS shall provide such auditors and inspectors as
Customer may from time to time designate (upon ten (10) days' Notice except for
internal audits or inspections or those conduced by federal or state regulators)
with reasonable access to the EDS Data Center and any and all other EDS
facilities in any manner involved in the performance of Services, including data
storage facilities, for the limited purpose of performing, at Customer’s
expense, audits or inspections of any or all of the following: (i) Customer's
Resources, (ii) the handling of Customer Data, including a SAS 70, Type II or
similar audit, (iii) the development or modification of systems used or to be
used in performing Services, (iv) networks used in performing Services, through
the use of network penetration tests and similar mechanisms, (v) EDS's
compliance with Customer's electronic records retention program and other
compliance control activities related to Sarbanes-Oxley and the overall Customer
control environment as set forth in Exhibit 2, and (vi) the performance of
Services under this Agreement. If requested by EDS, audits shall be conditioned
upon the auditor's signing an agreement reasonably satisfactory to EDS agreeing
to maintain the confidentiality of EDS's Confidential Information, as provided
in Article 7.1, and indemnifying EDS for personal injury or property damage
caused by the auditor. EDS will provide to such auditors and inspectors any
assistance that they reasonably require. Customer shall pay EDS for EDS's costs
for any resources required by the auditor inspection in addition to the
resources that EDS would otherwise use in the performance of Services, at the
rates set forth in Exhibit 4; provided, however, that Customer shall not incur
any additional costs in connection with its performance of one annual audit of
EDS’s controls by Customer’s Internal Audit Department and one annual audit by
Customer’s independent auditor, to ascertain whether there are deficiencies in
the effectiveness, design or operation of EDS’s controls as they pertain to the
performance of Services. EDS shall provide Customer with a written estimate of
any anticipated additional costs prior to the commencement of an affected audit
or inspection. If any deficiencies in EDS’s controls are identified through
audits under subparagraphs (ii), (iv), or (v) hereunder, EDS shall remediate
such deficiencies within a commercially reasonable time at EDS’s cost and shall
allow Customer to retest the controls after the remediation, at no charge to
Customer. Customer shall cooperate with EDS in the reallocation of Resources
during the period of remediation.

 

 

 

19



ARTICLE 6

 

PAYMENTS TO EDS

 

6.1          Monthly Charges. Subject to other terms and conditions contained in
this Agreement, for each month during the Term, Customer shall pay to EDS the
monthly base charge specified in Exhibit 4, as adjusted from time to time
according to the adjustment procedures described in the Agreement ("Monthly Base
Charge"). In addition to the Monthly Base Charge, Customer shall pay to EDS
those other charges, if any, identified in Exhibit 4. EDS will send monthly
invoices for Monthly Base Charge and Variable Service charges.

6.2          Variable Service Charges. Customer shall pay EDS for all Variable
Services provided by EDS, in accordance with the charges and payment in Exhibit
4 or as otherwise agreed in a statement of work for such Services to be agreed
upon in writing by the Parties. To the extent that EDS is required to perform
additional Services which cannot be performed or which Customer chooses not to
perform within the Base Services as a result of Customer's errors or omissions
in providing or approving specifications for Services, then such additional
Services shall be considered Variable Services.

6.3          Out-of-Pocket Expenses. Out-of-pocket and incidental expenses,
including travel and travel-related expenses, incurred by EDS in connection with
the performance of the Agreement shall be included in the Monthly Base Charge,
except for travel expenses for travel specifically requested and approved in
advance by Customer.

 

6.4

Time, Manner of Payment and Payment Disputes.

6.4.1 Customer shall pay EDS the Monthly Base Charge on or before the seventh
(7th) day of the month to which the Monthly Base Charge pertains. All other sums
due to EDS under this Agreement will be due and payable within XXX days after
receipt by Customer of an invoice from EDS which shall be separate from the
invoice for the Monthly Base Charge. All payments shall be made in United States
dollars. Any sums due EDS under this Agreement that are not paid when due shall
bear interest from the date due until paid at a rate equal to the lesser of (a)
the prime rate established at the due date by Citibank, New York, N.A., or (b)
the maximum rate of interest allowed by applicable law at the due date.

 

 

20



6.4.2 Customer shall have the right to withhold payment of up to XXX (XXX%) of
sums due to EDS provided Customer provides EDS written notice, within twenty
(20) days of Customer’s receipt of the invoice, setting forth the specific
reasons why Customer in good faith disputes the charges, and further provided
that any disputed amounts withheld that are in excess of XXX dollars ($XXX)
shall be held in escrow by a mutually-agreed third party not affiliated with
either party pursuant to the terms of the Escrow Agreement attached as Exhibit
19 which shall be executed simultaneously with this Agreement. The expense of
the escrow will be shared equally by the parties. In the event that EDS refutes
Customer’s basis for disputing the charges, the dispute resolution process set
forth in Article 12 shall be implemented to resolve the dispute. Payment of
charges by Customer shall not prevent Customer from raising disputes and
claiming a credit due from EDS.

 

6.5

Taxes.

 

6.5.1 Customer shall be responsible for (and shall indemnify EDS for) all taxes,
duties, and similar charges, including but not limited to, national, federal
state and local sales, use, excise, value added, withholding, registration fees,
stamp taxes and importation and custom duty taxes or similar taxes (including
penalty and interest unless it is assessed due to EDS’ act or omission) imposed
on EDS arising from this Agreement, excluding taxes based on EDS's net income;
and any additional tax imposed on EDS as a result of any reimbursements under
this provision.

 

6.5.2 Each of EDS and Customer is responsible for the reporting and payment of
any ad valorem taxes due on property owned by it or leased by it form a third
party.

 

6.5.3 EDS shall prepare at its expense and timely file or shall cause to be
prepared and timely filed all sales and use tax returns, and any other state or
local privilege or excise tax returns, which EDS is required to file during the
Term and that relate to the Services.

 

6.6          No Deductions. All payments by Customer shall be made, in
accordance with this Article 6, free and clear of and without deduction for any
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto except as otherwise provided for in
Section 6.4.2 as to disputed amounts. If Customer shall be required by law to
deduct any such amounts from or in respect of any sum payable hereunder, then
the sum payable shall be increased as may be necessary so that after making all
required deductions EDS receives an amount equal to the sum that it would have
received had no such deductions been made.

 

 

21



6.7          Proration. All periodic charges under this Agreement are to be
computed on a calendar month basis, and will be prorated for any partial month.

 

6.8          Rights of Set-off. With respect to any amount to be reimbursed to
Customer or otherwise payable to Customer by EDS pursuant to this Agreement, EDS
may, at its option, pay that amount by giving Customer a credit against the
charges on the following month’s invoice that are otherwise payable to EDS under
this Agreement. With respect to any amount to be reimbursed to EDS or otherwise
payable to EDS by Customer pursuant to this Agreement, Customer may, at its
option, pay that amount by giving EDS a credit against the charges otherwise
payable to Customer under this Agreement.

 

6.9          Benchmarking. After the second anniversary of the Effective Date of
this Agreement, either party may request a benchmark study to compare the price
of the Services as set forth in Exhibit 22.

 

ARTICLE 7

 

CONFIDENTIAL INFORMATION AND PROPRIETARY RIGHTS

 

7.1          Confidential Information. Except as otherwise provided in this
Agreement, EDS and Customer each agree that (a) Customer Data and Customer Owned
Software, and (b) all information communicated to it by the other, including,
without limitation, the terms of this Agreement, which is (i) written
information marked or identified as proprietary or confidential, and (ii) oral
or visual information identified as proprietary or confidential at the time of
disclosure, which is accurately summarized in writing and provided to the other
party in such written form promptly after such oral or visual disclosure, shall
constitute "Confidential Information" and will be received in strict confidence,
will be used only for the Parties performance of their respective obligations
under this Agreement, and will not be disclosed by the recipient Party, its
subcontractors or employees without the Consent of the other Party. EDS and
Customer each shall use the same means it uses to protect its own confidential
information, but in any event not less than reasonable means, to prevent the
disclosure of the Confidential Information to outside parties. However neither
EDS nor Customer shall be prevented from disclosing information which belongs to
such Party or is (a) already known by the recipient Party without an obligation
of confidentiality; (b) publicly known or becomes publicly known through no
unauthorized act of the recipient Party; (c) rightfully received from a third
party without an obligation of confidentiality (provided, however, that this
exception does not apply to information received from a Customer Affiliate or
from Customer's franchisees or clientele); (d) independently developed without
use of the other Party's confidential information; (e) disclosed without similar
restrictions to a third party by the Party owning the confidential information;
(f) approved by the other Party for disclosure in writing; or (g) required to be
disclosed pursuant to a requirement of a governmental agency or law, if the
disclosing Party provides the other Party with Notice of this requirement prior
to disclosure, and provides the other Party with reasonable assistance to limit
the disclosure of such information. In particular, if in the opinion of
Customer's legal counsel, this Agreement is required to be disclosed in
connection with a filing with the Securities and Exchange Commission, then
Customer will diligently seek confidential treatment for information related
directly or indirectly to pricing, indemnification, limitations on liability,
and such other areas as EDS may reasonably request.

 

 

 

22



7.2          Intellectual Property. Each Party shall own and retain ownership of
Intellectual Property Rights the Party owns as of the Effective Date, and,
unless otherwise expressly conferred elsewhere in this Agreement, neither Party
grants the other Party any rights of any nature in the owning Party's
Intellectual Property Rights. Subject to Section 7.3, ownership rights in any
and all Customer Data and modifications to or derivative works of Customer Owned
Software developed and delivered by EDS under this Agreement, including any
software changes made by EDS to Customer Owned Software as part of the Services
shall as between Customer and EDS, be owned by Customer, and to the extent that
any such developments comprise a work of authorship under federal copyright law,
they shall be deemed "works made for hire." Customer grants to EDS a
royalty-free, non-exclusive and non-transferable license to use, copy, display
and (to the extent needed to perform Services) modify the derivative works of
Customer Owned Software, including its source code, and use such software in the
furtherance of EDS’s delivery of Services to Customer. EDS shall not disclose
Customer’s trade secrets or proprietary information, and shall not use any such
software in connection with the delivery of services to any Customer Competitor
or similar entity involved in the automobile rental business. Subject to the
limitations pertaining to open source software set forth in Sections 4.3 and
8.2, EDS may introduce its own or a third party’s intellectual property into the
environment from which the Services are delivered. Nothing contained in this
Section grants to EDS any right or authorization to sublicense any Customer
Owned Software, either alone or in conjunction with any other software or code.

 

7.3          Residual Knowledge and Proprietary Rights. Subject to the terms of
Article 7.1 and Article 7.2, either Party shall be free to use the ideas,
concepts or know-how that such Party acquired or developed during the
performance of the Services that are in intangible form. Either Party may
acquire, license, market, distribute, develop for itself or others, or have
others develop for it, similar technology performing the same or similar
functions as the technology contemplated by this Agreement. EDS retains all
right, title and interest in and to any and all Intellectual Property Rights,
Software and documentation, Software development tools, know-how, methodologies,
processes, technologies or algorithms used in providing the Services that are
trade secrets or proprietary information of EDS or its Affiliates or otherwise
owned or licensed by EDS or its Affiliates. Customer retains all right, title
and interest in and to any and all Intellectual Property Rights, Software and
documentation (including Customer Software and its derivative works), Software
development tools, know-how, methodologies, processes, technologies or
algorithms used in providing the Services that are trade secrets or proprietary
information of Customer or its Affiliates or otherwise owned or licensed by
Customer or its Affiliates.

 

 

23



ARTICLE 8

 

WARRANTIES

 

8.1          Mutual Warranties. Each party represents and warrants to the other
that: (i) it is a corporation duly organized and validly existing and in good
standing under the laws of its jurisdiction of formation and place of principal
business; (ii) the performance of its obligations hereunder has been duly
authorized by all necessary corporate action; (iii) this Agreement is a legal,
valid and binding obligation enforceable against it in accordance with its terms
subject, as to enforcement, to bankruptcy, insolvency, reorganization,
liquidation and other laws and equitable principles relating to or affecting the
enforcement of creditor's rights generally as they may be applied in the event
of the bankruptcy, insolvency, moratoruim, reorganization or liquidation of, or
the appointment of a receiver with respect to the property of, or a similar
event applicable to, such Party; (iv) neither the execution and delivery of this
Agreement nor the performance of any of its obligations hereunder, nor the
consummation of any of the transactions comtemplated hereby, will violate any
agreement to which it is a party or any provision of its Certificate of
Incorporation, Articles of Incorporation, By-Laws or other document of corporate
governance, nor any applicable law, regulation, rule, judgment, order or decree;
and (v) it has duly obtained or made all consents, approvals or authorizations
of, or registrations, declarations or filings with, any governmental authority
which are required as a condition to the valid execution, delivery and
performance of this Agreement on its part.

 

8.2          Additional EDS Warranties. EDS additionally represents and warrants
to Customer that (i) EDS shall exercise due care and diligence, shall perform
Services in a professional and workmanlike manner, and its facilities shall
conform to industry standards of fire prevention, access control, electrical
surge protection, and flood damage minimization, (ii) all Required Consents
necessary to perform EDS's obligations under Article 2.8 exist and will remain
in existence throughout the Term, (iii) EDS has provided to Customer true and
correct copies of all EDS Unleveraged Third Party Contracts, (iv) EDS is not
(and to its knowledge, the licensor, lessor or third party provider under any
EDS Third Party Contract is not) in default in any material respect under any of
the EDS Third Party Contracts, (v) EDS shall comply with the licensing terms for
any and all open source software used in conjunction with the performance of
Services. Notwithstanding the foregoing, EDS makes no representation, warranty,
nor shall EDS indemnify any party with respect to so-called “open source” or
“copyleft” software, including Linux, Sun Solaris 10, software licensed under
the terms of the GPL, Mozilla Public License, LGPL, or MIT licenses.

 

8.3          Additional Customer Warranties. Customer additionally represents
and warrants to EDS that: (i) to Customer's knowledge after reasonable
investigation, and subject to the receipt of any applicable Required Consents,
EDS will have the right to use the Company Resources to perform the Services to
the same extent as utilized by Customer in the conduct of its business as of the
Effective Date, (ii) subject to the receipt of any applicable Required Consents,
the Customer Resources which EDS has obtained or will obtain the right to use
are all of the resources, including hardware, Software, network functions,
services, and facilities (other than personnel and financial resources), which
Customer was using as of the Effective Date to provide Customer's existing data
processing services, (iii) Customer has provided to EDS true and correct copies
of all leases, licenses and service contracts governing, describing, or
pertaining to the Customer Resources, and (iv) Customer is not (and to its
knowledge, the licensor, lessor or third party provider under any Customer
Resource is not) in default in any material respect under any of the licenses,
leases, Third Party Service Contracts or other agreements governing or
pertaining to Customer Resources.

 

24



 

8.4          Viruses. Each Party will use commercially reasonable measures to
screen any Software provided or made available by it to the other Party
hereunder for the purpose of avoiding the introduction of any "virus" or other
computer Software routine or hardware components which are designed to (i)
permit access or use by third parties to the Software or the other Party, not
authorized by this Agreement, (ii) disable or damage hardware or damage, erase
or delay access to Software or data of the other Party, or (iii) perform any
other similar actions.

 

8.5          No Other Representations or Warranties. THE WARRANTIES SPECIFIED
HEREIN ARE THE ONLY WARRANTIES MADE BY THE PARTIES WITH RESPECT TO THE SERVICES.
THERE ARE NO OTHER WARRANTIES, EXPRESS OR IMPLIED, BY OPERATION OF LAW OR
OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
INTENDED USE OR A PARTICULAR PURPOSE, OR ANY IMPLIED WARRANTIES ARISING OUT OF
COURSES OF PERFORMANCE, COURSE OF DEALING, OR USAGE OF TRADE. NO REPRESENTATION
OR OTHER AFFIRMATION OF FACT WHICH IS NOT CONTAINED IN THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION STATEMENTS REGARDING CAPACITY, SUITABILITY FOR USE, OR
PERFORMANCE OF SYSTEMS, HARDWARE COMPONENTS, SOFTWARE OR DATA, OR RELATING TO
THE SERVICES, WHETHER MADE BY EDS OR OTHERWISE, SHALL BE DEEMED TO BE A WARRANTY
FOR ANY PURPOSE OR GIVE RISE TO ANY LIABILITY OF EDS.

 

ARTICLE 9

LIMITATIONS OF LIABILITY

9.1          Intended Allocation of Risks; Exempted Events. The allocation of
risks between the Parties, and the limitations on the Parties' liabilities and
remedies, set forth in Article 9 and elsewhere in this Agreement are
specifically intended by the Parties, as part of their bargain (i.e., part of
the consideration for their other respective benefits and obligations) in this
Agreement. The Parties acknowledge that they have negotiated with the advice of
legal counsel, such allocation and limitations.

XXX.

 

25



9.2          Limitation on Types of Damages. EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR PUNITIVE, EXEMPLARY
OR CONSEQUENTIAL DAMAGES, INCLUDING DAMAGES RESULTING FROM LOSS OF USE, LOSS OF
DATA, LOSS OF PROFITS OR LOSS OF BUSINESS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT, EVEN IF SUCH PARTY KNOWS, OR HAS REASON TO KNOW, OF THE
POSSIBILITY OF SUCH DAMAGES; XXX.

 

9.3          Limitation on Amount of General Damages and Liabilities. Except as
otherwise provided in this Agreement, EDS’s liability with respect to any claim
or series of related claims arising out of or related to this Agreement,
regardless of the form of action that imposes liability, whether in contract,
equity, negligence, intended conduct, tort or otherwise, shall be limited to an
amount equal to the Monthly Base Charge and charges for Variable Services for
the XXX calendar month period ending immediately prior to the date that the
claim, giving rise to such General Damages or liability arose. In the event that
a claim arises during the initial XXX month period of the Term, the limitation
shall be calculated as the actual Monthly Base Charge and charges for Variable
Services paid plus the estimate of such charges for the balance of such initial
twelve month period. Except as otherwise provided in this Agreement, Customer’s
liability with respect to any claim or series of related claims arising out of
or related to this Agreement, regardless of the form of action that imposes
liability, whether in contract, equity, negligence, intended conduct, tort or
otherwise, shall be limited to an amount equal to the Monthly Base Charge and
charges for Variable Services for the XXX calendar month period ending
immediately prior to the date that the claim, giving rise to such General
Damages or liability arose.

9.4

XXX.

9.5          Time for Claims. A party may assert or make a claim against the
other Party for any breach of this Agreement, or for that other Party's
liability under this Agreement, only within two (2) years after the discovery of
the events giving rise to the claim; except that, with respect to an
Indemnification Claim based on a Third Party Claim, the two-year period shall
begin on the date that the Third-Party Claim is asserted or made.

9.6          Warranties. Each Party's warranties in this Agreement are made
solely to and for the benefit of the other Party. No Person other than a Party
may assert or make a claim based on the other Party's warranties under this
Agreement.

9.7          Equitable Relief. To the extent that any monetary relief available
under this Agreement is not an adequate remedy for any breach of this Agreement,
or upon any breach or impending breach of Article 7.1, the non-breaching Party
may be entitled to injunctive relief or other equitable remedies as a remedy for
that breach or impending breach by the other Party, in addition to any other
remedies granted to the non-breaching Party in this Agreement. Such equitable
relief may be obtained either in arbitration, as described in Article 12.3, or
in a court of competent jurisdiction.

9.8          Waiver of Remedies. No forbearance, delay, or indulgence by a Party
in enforcing this Agreement, within the applicable time limits stated in this
Agreement, shall prejudice the rights or remedies of that Party. No waiver of a
Party's rights or remedies regarding a particular breach of, or occurrence of
any other event described in, this Agreement constitutes a waiver of those
rights or remedies, or any other rights or remedies, regarding any other or any
subsequent breach of, or occurrence of any other event described in, this
Agreement.

 

 

26



ARTICLE 10

INDEMNIFICATION

10.1

Representations and Warranties.

10.1.1 Customer shall indemnify, defend and hold harmless the EDS Indemnitees
from and against all Indemnifiable Losses resulting from, arising out of, or
relating to Indemnification Claims with regard to any breach of (a) any
representation or warranty of Customer set forth in Article 8; (b) Customer's
covenant in Article 4.9 (Payment for Customer Resources); (c) Customer's
covenants to obtain licenses, consents, approvals and authorizations, in
accordance with Articles 4.2 (Customer Licensed Software) and 4.3 (Customer
Owned Software); (d) Customer obligations under Article 7.1 (Confidentiality)
and (e) Customer’s obligations under Articles 5.1 and 5.4 (Customer Data and
Security at Customer Location).

10.1.2 EDS shall indemnify, defend and hold harmless the Customer Indemnitees
from and against all Indemnifiable Losses resulting from, arising out of, or
relating to Indemnification Claims with regard to any breach of (a) any
representation or warranty of EDS set forth in Article 8 except for Section
8.2(i), (b) EDS' obligations under Article 7.1 (Confidentiality), (c) EDS'
obligations under Articles 5.1, 5.2, 5.3 and 5.4 (Customer Data and Security),
and (d) EDS' obligations under Article 4.2 (Customer Licensed Software).  

10.2

[RESERVED]

10.3       Employment Related Matters. From and after the Effective Date,
Customer will indemnify, defend and hold harmless the EDS Indemnitees from and
against all Indemnifiable Losses arising from Indemnification Claims actually
suffered or incurred by a EDS Indemnitee, caused by or arising out of any
hiring, termination or other personnel action taken by Customer with respect to
any current or former employee of Customer. From and after the Effective Date,
EDS will indemnify, defend and hold harmless the Customer Indemnitees from and
against all Indemnifiable Losses arising from Indemnification Claims actually
suffered or incurred by a Customer Indemnitee, caused by or arising out of any
hiring, termination or other personnel action taken by EDS with respect to any
current or former employee of EDS.

10.4       Tort Damages. EDS shall indemnify, defend and hold harmless the
Customer Indemnitees, and Customer shall indemnify, defend and hold harmless the
EDS Indemnitees, from any all Indemnifiable Losses, including Tort Damages,
arising out of Indemnification Claims for personal injury or property damage
caused by the indemnitor.

10.5

Infringement.

 

27



10.5.1    Each party (the “Indemnitor”) shall indemnify, defend and hold
harmless the other party (and, in the case of Customer, the Customer
Indemnitees, and in the case of EDS, the EDS Indemnitees; generically,
“Indemnitee”), from and against all Indemnifiable Losses arising out of any
Indemnification Claims of infringement ("Infringement") of any Intellectual
Property Right or similar proprietary rights conferred by contract, or by common
law or by any law of the United States or any state, and alleged to have
occurred because of Services, Software, systems or other resources or items
provided to the Indemnitees by the Indemnitor or the Indemnitor's Affiliates;
except that neither party shall be responsible to indemnify the Indemnitee for
Indemnification Claims of Infringement pertaining to Software licensed or
provided to the Indemnitee, at the Indemnitee’s written request.

 

10.5.2  Without limiting the indemnity obligations described in Article 10.5.1,
if any such Software or other item provided by a Party become, or in the Party's
opinion is likely to become, the subject of a claim of Infringement, then the
Indemnitor may, at its option and expense: (i) procure for the Indemnitee the
right to use such infringing item free of any liability for Infringement; or
(ii) replace or modify the infringing item with a non-infringing substitute
otherwise satisfying all the functionality of the replaced item.

 

10.5.3  The foregoing sets forth the Indemnitor's sole and exclusive liability,
and Indemnitee's sole and exclusive remedies, with respect to any claims for
Infringement.

 

10.6

Indemnification Procedures.

10.6.1  The indemnification obligations set forth in this Article 10 shall not
apply unless the Party claiming indemnification: (i) notifies the other promptly
of any matters in respect of which the indemnity may apply and of which the
notifying Party has knowledge, in order to allow the Indemnitor the opportunity
to investigate and defend the matter, provided, however, that the failure to so
notify shall only relieve the Indemnitor of its obligations under this Article
10 if and to the extent that the Indemnitor is materially prejudiced thereby;
and (ii) gives the other Party full opportunity to control the response thereto
and the defense thereof, provided, however, that the Indemnitee will have the
right to participate in any legal proceeding and to be represented by legal
counsel of its choosing, all at the Indemnitee's cost and expense.

10.6.2  The Indemnitor shall not be obliged for any settlement or compromise
made without its Consent. The Indemnitee agrees to cooperate in good faith with
the Indemnitor at the request and expense of the Indemnitor.

 

ARTICLE 11

 

FORCE MAJEURE

 

If either Party is prevented, hindered, or delayed in the performance of any of
its obligations hereunder because of any nonperformance by the other Party or
any third party engaged by the other Party, natural disaster, civil disturbance,
court order, governmental act, electrical failure (other than in an EDS Data
Center) or telecommunication failure or error not caused by such Party, or other
circumstance beyond such Party's control, then such Party shall be excused from
performance of the obligation for as long as such circumstance prevails and such
Party continues to use all reasonable efforts to recommence performance of the
obligation whenever and to whatever extent feasible.

 

28



 

ARTICLE 12

 

DISPUTE RESOLUTION

 

12.1       Performance Review: Informal Dispute Resolution. The EDS Account
Manager and the Customer Account Manager will meet as often as shall reasonably
be requested by either Party to review the performance of either Party's
obligations under this Agreement. In addition, in the event of a dispute,
controversy or claim of any kind in nature arising under or in connection with
this Agreement (including disputes as to the creation, validity, interpretation,
breach or termination of this Agreement) (each, a "Dispute"), then upon the
written request of either Party, the EDS Account Manager and the Customer
Account Manager will meet for the purpose of endeavoring to resolve the Dispute.
If such representatives cannot resolve the Dispute within thirty (30) days of
their initial meeting, then upon the written request of either Party, each of
the Parties will appoint a designated senior business executive (other than the
EDS Account Manager and the Customer Account Manager) whose task it will be to
meet for the purpose of endeavoring to resolve the Dispute. These designated
executives will meet as often as the Parties reasonably deem necessary in order
to gather and furnish to the other all non-privileged information with respect
to the Dispute which the Parties believe to be appropriate and germane in
connection with its resolution. Such executives will discuss the Dispute and
will negotiate in good faith in an effort to resolve the Dispute without the
necessity of any formal proceeding related thereto. The specific format for such
discussions will be left to the discretion of the designated executives but may
include the preparation of agreed-upon statements of fact or written statements
of position furnished to the other Party. No formal proceedings for the
mediation, arbitration, or juridical resolution of such dispute or controversy
may be commenced until either or both of the designated officers conclude in
good faith that amicable resolution through continued negotiation of the matter
in issue is not likely to occur.

 

12.2       Mediation. Any Dispute that the Parties are unable to resolve through
the informal discussions and negotiations pursuant to Article 12.1 will promptly
be submitted to non-binding mediation, which will be held in Tulsa, Oklahoma.
The Parties will mutually determine who the mediator will be from a list of
mediators obtained form the AAA. The mediator shall be a person experienced with
data processing services and contracts. If the Parties are unable to agree on
the mediator, then the mediator will be selected by the AAA.

 

 

28



12.3       Dispute Resolution. Subject to Articles 9.7 and 12.4.2, Disputes
between the Parties not resolved by the means described above shall be resolved
exclusively by arbitration pursuant to the terms below.

 

12.3.1    If no further agreement has been reached after such good faith
discussions, then either Party, upon thirty (30) days notice to the other Party
identifying with particularity those areas in dispute, may submit such dispute
to arbitration. Any such arbitration shall be held in Tulsa, Oklahoma under the
Arbitration Rules of the AAA. The arbitration panel shall consist of three
arbitrators, each of whom shall be a person experienced with data processing
services and contracts. The Parties shall each nominate an arbitrator within
thirty (30) days of the notice submitting the dispute to arbitration and the
nominated arbitrators shall agree on the third arbitrator within thirty (30)
days after the both of them have been nominated.

 

12.3.2     The Parties agree that the award of the arbitration shall be the sole
and exclusive remedy between the Parties regarding any claims, counterclaims,
issues or accounting presented to the arbitrators; that the award must be in
accordance with the award in U.S. Dollars free of any tax, deduction, or offset;
that any costs, fees or taxes incident to enforcing the award shall, to the
maximum extent permitted by law, be charged against the Party resisting such
enforcement, and that the arbitrators shall have no right or authority to grant,
and the Parties hereby waive any right to seek to receive, damages that are
excluded by Article 9 or damages that exceed the limitations in Article 9. The
arbitrators shall have the non-exclusive authority to award specific performance
or an injunction to the prevailing Party, and to grant temporary injunctive
relief or other extraordinary, interim, equitable relief, in accordance with
principles governing the availability of equitable remedies in accordance with
this Agreement.

 

12.3.3  The arbitrators shall allow such discovery as is appropriate to the
purposes of arbitration in accomplishing fair, speedy and cost effective
resolution of disputes. The arbitrators shall reference the rules of evidence of
the Federal Rules of Civil Procedure then in effect in setting the direction of
such discovery.

 

12.3.4    The award shall be final and binding on the parties, and judgment on
the award may be entered in and enforced by any court of competent jurisdiction.
Upon the request of either Party, the arbitrators shall be required to deliver a
written opinion addressing, at a minimum, the facts, law and reasoning which
resulted in the award.

 

12.4

Effect of Dispute Resolution.

 

12.4.1  During any dispute resolution process or proceeding, as described in
this Article 12, EDS shall continue to provide Services hereunder, and Customer
shall continue to perform its obligations (including the obligation to make
payments to EDS) in accordance with the Agreement; provided, however, that the
fact that dispute resolution has commenced or may be continuing shall not impair
the exercise of a Party's termination rights, in accordance with the provisions
of this Agreement.

 

 

30



12.4.2  Other than those matters described in Article 9.7, or an action
necessary to enforce the award of the arbitrator, the Parties agree that the
provisions of this Article 12 are a complete defense to any suit, action or
other proceeding instituted in any court or before any administrative tribunal
with respect to any Dispute or the provisions of Services by EDS. Nothing in
this Article 12 prevents the Parties from exercising their rights to terminate
this Agreement in accordance with Article 13.

12.4.3 Notwithstanding anything in this Article 12 to the contrary, in the event
the amount of Customer’s claim underlying a Dispute exceeds $XXX, Customer may,
in its sole discretion, elect to forgo the dispute resolution process and may
immediately file an action in the state or federal courts located in Tulsa
County, Oklahoma. EACH OF THE PARTIES CONSENTS TO THE EXCLUSIVE PERSONAL
JURISDICTION AND VENUE OF THE COURTS, STATE AND FEDERAL, LOCATED IN TULSA,
OKLAHOMA, AND EACH PARTY WAIVES ALL OBJECTIONS TO IN PERSONAM JURISDICTION,
VENUE AND CONVENIENCE OF FORUM. EACH OF THE PARTIES WAIVES THE RIGHT TO A JURY
TRIAL.

 

 

ARTICLE 13

 

TERMINATION

 

13.1       Termination for Breach. In the event of certain breaches of this
Agreement, EDS or Customer may terminate this Agreement in accordance with this
Article 13.1:

 

13.1.1      Upon a material breach of any of EDS’ obligations under this
Agreement, Customer may terminate this Agreement on thirty (30) days Notice to
EDS of its intent to terminate, if EDS fails to cure the material breach within
such thirty (30) days; and provided that such cure period will be extended an
additional thirty (30) days if such material breach is susceptible to being
cured within such additional thirty (30) day period, EDS delivers to Customer a
comprehensive written plan (satisfactory to Customer) to cure such breach within
such period, and EDS uses reasonable efforts to cure such breach within such
period. In both instances, unless EDS cures the material breach, the termination
shall be effective as of the first day following the end of the cure period or
extended cure period as the case may be.

 

13.1.2      Upon Customer's breach of its obligation to make payments to EDS in
accordance with this Agreement that are not in dispute and escrowed as provided
in Article 6, EDS may terminate this Agreement on thirty (30) days Notice to
Customer of its intent to terminate, if Customer fails to cure the breach within
such thirty (30) days.

 

 

31



 

13.1.3

XXX.

 

13.1.4      If either party (i) is adjudicated bankrupt or insolvent by a court
of competent jurisdiction, (ii) substantially ceases to do business as currently
conducted, (iii) fails to pay its debts generally as they become due, or (iv)
takes steps to declare bankruptcy, wind up, dissolve or liquidate (in each case,
other than for the purposes of an amalgamation, restructuring, or reconstruction
pursuant to which the surviving entity becomes bound by or assumes the
obligations under this Agreement), or a receiver, trustee or similar officer is
appointed over (or a lien holder takes possession of) all or a substantial part
of such Party's property or assets, or anything similar to any of the foregoing
occurs in relation to such Party under the laws of any jurisdiction, the
non-defaulting Party may terminate this Agreement on Notice to the defaulting
Party.

 

13.2

Termination for Convenience. Customer may terminate this Agreement or terminate
EDS’ obligations to provide all or any Tower of the Services, for convenience
and without cause at any time, by giving EDS at least one hundred eighty (180)
days prior written notice designating the Termination Date and paying to EDS on
the Termination Date the amounts set forth below. Upon request by Customer prior
to a termination of the Agreement, EDS will provide Customer with a good faith
estimate of the following amounts and EDS and Customer will negotiate in good
faith to determine the maximum termination fee that Customer would pay if
Customer elects in the subsequent thirty (30) day period after the maximum fee
is agreed upon to exercise its right to terminate the Agreement for reasons of
convenience at that time. If the termination fee based upon actual wind-down
expenses is less than the maximum agreed to, Customer would pay the lesser
amount.

 

13.2.1. Recovery of actual wind-down expenses provided EDS must make
commercially reasonable efforts to minimize such expenses. The price paid by
Customer to EDS for any EDS assets and the cost savings resulting from Customer
hiring EDS personnel shall be deducted from any actual wind-down expenses.
Wind-down and other expenses include the following:

13.2.1.1 Actual cost related to relocation or severance of EDS employees solely
and directly supporting delivery of Services, provided, however, EDS shall
follow its customary policies and procedures in relocating or terminating
employees and “relocating” expenses shall not include any increase in
compensation, moving expenses or the purchase of an employee’s residence, and
further provided that in no event will Customer be responsible for any costs
associated with any employee's visa or immigration status.

13.2.1.2 Unamortized depreciation on any assets owned by EDS and which are
dedicated solely to providing Services that EDS is unable to re-deploy elsewhere
(such assets shall then be conveyed to Customer without further cost).

13.2.1.3 Costs associated with early termination of any Unleveraged Third Party
EDS Contracts that EDS is unable to use elsewhere, provided that such Contracts
were assignable to Customer and Customer elected not to accept such an
assignment.

 

32



13.2.1.4 Any unpaid invoices, if and to the extent agreed to by the parties from
time to time.

13.2.1.5 The financed EDS expenses and unrecovered EDS profit in the amount set
forth on the termination fee schedule included in Exhibit 4 corresponding to the
effective date of the termination.

 

13.3      Additional Payments. EDS' right to receive amounts payable (as of the
Termination Date) to EDS under Article 6 of this Agreement, or payable pursuant
to Article 14.1, shall survive the termination of this Agreement in accordance
with this Article 13.

 

13.4      Post Contract Verification. The Parties acknowledge that EDS has not
had the opportunity to independently verify the information provided by Customer
and that Customer has not yet provided all information to EDS with respect to
XXX. As a result, during the period of time beginning on the date the relevant
information is provided by Customer and ending 60 days thereafter, EDS and
Customer will cooperate with each other, and Customer will provide to EDS such
documents, reports and other information as EDS deems reasonably necessary or
desirable in order for EDS to evaluate the potential impact, if any, of XXX. If
EDS concludes through this review that a modification to the Services, Monthly
Base Charges or other charges is required, the Parties shall meet to attempt to
agree on the scope of such change, if any. In the event that the Parties cannot
resolve this issue within ten days of the meeting, the issue shall be resolved
through the dispute resolution procedure set forth in Article 12.

 

ARTICLE 14

 

TERMINATION ASSISTANCE SERVICES

 

14.1             Any termination notice shall specify a termination date
(“Termination Date”). The period commencing on the date of a termination notice
or six months prior to the Expiration Date, whichever is applicable, and
continuing until ninety (90) days after the Termination Date or the Expiration
Date, as the case may be, shall be referred to as the “Termination Assistance
Period”. Customer may extend the Termination Assistance Period, one or more
times on thirty (30) days advance notice, but for a period not to exceed six
months in total. During the Termination Assistance Period EDS will provide to
Customer such termination assistance (including cooperation with Customer's
efforts to migrate data processing services to another facility) as may be
reasonably requested by Customer. Such termination assistance (collectively, the
"Termination Assistance Services") may include the types of services described
on Exhibit 21 attached hereto. The quality of the Services and Termination
Assistance Services shall not be diminished during the Termination Assistance
Period. In addition to the foregoing extension rights, Customer may extend the
Termination Assistance Period, one or more times on less than thirty (30) days
advance notice, still subject to the six month total Termination Assistance
Period (a “Short Notice TAS Extension”). In such event, EDS will use
commercially reasonable efforts to provide to Customer such termination
assistance (including cooperation with Customer's efforts to migrate data
processing services to another facility) as may be reasonably requested by
Customer. The quality of the Services and Termination Assistance Services may be
diminished following a Short Notice TAS Extension during the Termination
Assistance Period. Following a Short Notice TAS Extension, Customer shall pay
EDS for Services at the rate Customer would pay if the Agreement remained in
effect plus a premium not to exceed XXX percent (XXX%) over such rates, plus
EDS’ actual, direct, and incremental charges for accommodating the Short Notice
TAS Extension. EDS must make commercially reasonable efforts to mitigate such
charges.

 

 

33



Other than in the event of a Short Notice TAS Extension, Customer shall pay EDS
for Services at the rate Customer would pay if the Agreement remained in effect
or, in the case of the expiration of the Agreement, at the rate paid by Customer
as of the Expiration Date. Other than in the event of a Short Notice TAS
Extension, Customer shall only pay EDS’ actual, direct, and incremental charges
for Termination Assistance Services not included in the Services and EDS must
make commercially reasonable efforts to mitigate such charges. If this Agreement
is terminated by EDS as the result of Customer's nonpayment or insolvency, EDS
may require that, as a condition to EDS' obligation to provide termination
assistance to Customer during each month, Customer pay to EDS, on or before the
first day of that month, an amount equal to EDS' reasonable estimate of the
total amount payable to EDS for termination assistance during that month.

 

14.2            Termination Assistance Period. EDS shall not be required to
perform the Termination Assistance Services for a period in excess of one
hundred and eighty (180) days from and after the Termination Date.

 

14.3            Personnel. Customer shall have the right, during the Termination
Assistance Period, to extend offers of employment to and to hire up to sixty
(60) employees of EDS or an EDS Affiliate who would otherwise be subject to the
restrictions set forth in Article 15.7.

 

ARTICLE 15

 

MISCELLANEOUS

 

15.1            Compliance with Applicable Law. Each Party will comply with all
applicable laws, rules, regulations and ordinances governing its business,
facilities and assets. On the Effective Date, each Party, at its own expense,
will have obtained all necessary approvals from governmental, regulatory or
other authorities with jurisdiction over its business, facilities and assets to
enter into and perform its obligations under this Agreement.

 

 

34



15.2

Import, Export, Exchange Controls.

 

15.2.1            Customer will be responsible for obtaining any necessary
government approvals, consents, licenses and/or permits to enable Customer to
(a) export any products or technical data required for EDS' performance under
this Agreement from the United States or any other country of origin, (b) import
such products and technical data into any other country, and (c) pay EDS all
amounts in U.S. Dollars as required by this Agreement. Upon request, EDS will
promptly provide Customer with any end-user certificates, affidavits regarding
re-export or other certificates and documents as are reasonably available to EDS
and required from EDS to obtain any such approvals, consents, licenses and /or
permits. The obligations of EDS under this Agreement as they pertain to items
affected by import and export issues shall be conditioned on Customer's
obtaining such approvals, consents, licenses and/or permits. Each Party shall
bear all costs, fees and expenses associated with obtaining such approvals,
consents, certificates, affidavits and other items for which it is responsible
under this Agreement, and upon request will provide to the other evidence that
any such items have been obtained and all fees have been paid.

15.2.2            Notwithstanding anything in this Agreement to the contrary,
Customer shall not directly or indirectly export (or re-export) any hardware,
products, Software, technical data or products thereof or permit transshipment
of same (a) to any country or destination for which the United States Government
or a United States Government agency requires an export license or other
approval for export without first having obtained such license or other
approval, or (b) it otherwise contrary to United States law. The term "technical
data" shall include the Services and any technical assistance provided by EDS.
This obligation shall survive the expiration or termination of this Agreement.

 

15.3            Binding Nature and Assignment. This Agreement shall be binding
on Customer and EDS and their respective successors and assigns. A Party's
rights and duties under this Agreement may not be assigned by such Party,
without the prior Consent of the other Party, except that a Party may assign its
rights and duties under this Agreement (a) to a creditworthy third party into
which such Party merges, or which acquires all or substantially all of the
assets of such Party; or (b) to an Affiliate of the assigning Party, provided,
that such assignment to such Affiliate shall not (without the prior Consent of
the non-assigning Party) release the assigning Party from its continuing duties
and obligations under this Agreement; provided, however, that no such assignment
shall change the nature or scope of the Services to be provided under this
Agreement.

 

15.4            Notices. All notices, requests, demands and other communications
to be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed given when delivered personally, on the
next business day when sent by overnight courier or similar service, on receipt,
refusal or as of the first attempted date of delivery if unclaimed after being
mailed when mailed by certified or registered first class mail with a
confirmation copy by first class mail, to each Party at the following address,
or to such other address as that Party may have specified by notice given to the
other pursuant to this provision:

 

 

35



 

If to EDS:

Electronic Data Systems Corporation

Attention: Client Executive

Skip Gray

5310 East 31st Street

Tulsa, Oklahoma 74135

 

 

With a copy to:

Electronic Data Systems Corporation

Attention: General Counsel

5400 Legacy Drive

Plano, Texas 75024

 

 

If to Customer:

Dollar Thrifty Automotive Group, Inc.

 

Attention: VP of ITTS

 

5310 East 31st Street

 

Tulsa, Oklahoma 74135

 

Facsimile Number: 918-669-2955

 

 

With a copy to:

Dollar Thrifty Automotive Group, Inc.

 

Attention: General Counsel

 

5330 East 31st Street

 

Tulsa, Oklahoma 74135

 

Facsimile Number: 918-669-3046

 

15.5            Counterparts. This Agreement may be executed in several
counterparts, all of which taken together shall constitute one single agreement
between the Parties.

 

36



15.6            Headings Not Controlling. The headings in this Agreement are for
convenience of reference only and do not constitute a part of this Agreement and
will not be deemed to limit, characterize or in any way affect any provision of
this Agreement, and all provisions of this Agreement will be enforced and
construed as if no heading had been used in this Agreement.

 

15.7            Restrictions on Hiring. Subject to the rights provided to
Customer in Article 2.4.3 and in Article 14.3, each Party agrees that, during
the term of this Agreement and for XXX thereafter, neither it nor any of its
Affiliates will, except with the Consent of the other, offer employment to,
employ, or engage as an independent contractor by the other, or any Affiliate of
the other, if that person was involved in any way in the negotiation or
performance of this Agreement.

 

15.8            Savings Clause. In the event any provision of this Agreement is
held to be invalid or unenforceable, such provision shall be deemed modified to
the extent necessary to become valid and enforceable.

 

15.9             Nature of Relationship. EDS shall be and act as an independent
contractor hereunder, and no employee of either Party shall be deemed to be an
employee of the other for any purposes whatsoever. EDS shall have complete
managerial control over its employees and shall have sole responsibility for
selecting, supervising, directing and controlling the work of, and may, subject
to the terms in Article 2 and Exhibit 5, dismiss, replace or reassign at any
time, any member of its project staff. Subject to Article 2.4.5, EDS may utilize
subcontractors during the Term, subject to such subcontractors agreeing in
writing to maintain the confidentiality of Customer Data in accordance with
Article 7.1. In no event shall the parties be considered joint venture partners
or fiduciaries, or have any other relationship other than independent
contractors.

 

15.10           Approvals. Where agreement, approval, acceptance, consent or
similar action by either Party is required by any provision of this Agreement,
such action shall not be unreasonably conditioned, delayed or withheld.

 

15.11           Attorney's Fees. If any legal action or other proceeding is
brought for the enforcement of any award under Article 12, the prevailing Party
shall be entitled to recover reasonable attorney's fees and expenses and other
costs incurred in that action or proceeding, in addition to any other relief to
which it may be entitled.

 

15.12           Media Releases. All media releases, public announcements and
public disclosures by either Party relating to this Agreement or its subject
matter, including, without limitation, promotional or marketing material (but
not including any announcement intended solely for internal distribution by the
disclosing party or any disclosure required by legal, accounting or regulatory
requirements beyond the reasonable control of the disclosing Party) shall be
coordinated with and approved by the other Party in writing prior to the release
thereof. EDS will use Customer as a reference with another customer or
prospective customer of EDS at least annually during the Term. Neither party
will unreasonably withhold consent to the public announcement of this Agreement.

 

37



15.13           No Third Party Beneficiary. Except as otherwise provided herein,
nothing in this Agreement may be relied upon or shall benefit any Party other
than Customer or EDS. Without limiting the foregoing, nothing in this Agreement,
either expressed or implied, will confer upon any employee of Customer or EDS
any right or remedy, including, without limitation, any right to employment or
continued employment for any specified period of time.

 

15.14           Entire Agreement. This Agreement, including any Exhibits,
referred to herein and attached hereto, each of which is incorporated in this
Agreement for all purposes, constitutes the entire agreement between the Parties
with respect to the subject matter of this Agreement, all prior oral or written
statements, representations, proposals, or descriptions are hereby superseded in
their entirety, and there are no representations, understandings, or agreements
relating to this Agreement that are not fully expressed herein. No amendment,
modification, waiver or discharge of this Agreement shall be valid unless in
writing and signed by an authorized representative of the Party against which
such amendment, modification, waiver or discharge is sought to be enforced.

 

15.15           Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Oklahoma,
regardless of conflict of laws rules. The Parties submit to the jurisdiction of
state and federal courts sitting in Tulsa, Oklahoma, over any action or
proceeding which, pursuant to Article 12, may be brought in court, and which
arises out of this Agreement, and waive any objection based upon improper venue,
with respect to any such action or proceeding in such courts.

 

15.16           Survival. The agreements contained in the following Articles
shall survive the termination or expiration of this Agreement and specifically
shall continue to apply to their Termination Assistance Services: Article 6,
Article 7, Article 8, Article 9, Article 10, Article 12, Article 14, Article
15.11, and other provisions of Article 15 governing the interpretation or
enforcement of this Agreement.

 

15.17           Customer Satisfaction Survey. EDS shall conduct annual end user
satisfaction surveys during the Term in accordance with this section. The survey
will measure Customer end user and management views on satisfaction with quality
and availability of Services. The surveys shall cover a random representative
sample of the end users and, as a separate sample category, senior Customer
management. Customer and EDS will work jointly on and mutually agree on the
contents of and the process for conducting the customer satisfaction survey. EDS
will be responsible for the creation of the customer survey and the process
definition of the survey. Customer shall provide reasonable assistance to EDS
to: (i) identify the appropriate sample of end users, (ii) distribute the
surveys, as required, and (iii) encourage participation by such end users in
order to obtain statistically significant results. EDS shall review the results
of the surveys with Customer. The customer satisfaction survey results will be
made available to Customer for distribution to Customer end users.

 

 

38



IN WITNESS WHEREOF, EDS and Customer have each caused this Agreement to be
signed and delivered by its duly authorized officers, all as of the Effective
Date.

 

 

ELECTRONIC DATA SYSTEMS, INC.

 

 

By: /s/ James Dullum        

 

Name: James Dullum

 

Title: Enterprise Client Executive

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

                

By: /s/ Donald M. Himelfarb       

Name: Donald M. Himelfarb

Title: Senior Executive Vice President and CAO

 

 

 

39



 

 

 

 

EDS INFORMATION SERVICES L.L.C.

 

 

By: /s/ James Dullum        

 

Name: James Dullum

 

Title: Vice President

 

 

 

40



LIST OF EXHIBITS

 

1

Definitions

2.

Statements of Work

 

2.1

Cross-Functional – General Services

 

2.2

Cross-Functional – Equipment and Software Services

 

2.3

Server Services

 

2.4

Managed Network Services

 

2.5

End-User Computing Services

 

2.6

Application Development and Maintenance Services (ADM)

 

2.6.1

ADM Field Technology

 

3

Service Levels

 

Exhibit 3-A

Service Level Matrix

 

Exhibit 3-B

Definitions of Critical Service Levels and Key

 

Measurements

 

Exhibit 3-C

Critical Deliverables

 

Exhibit 3-D

Service Levels Outcome Examples

 

Exhibit 3-E

Measuring Tools and Methodologies

 

Exhibit 3-F

Severity Levels

4

Pricing and Financial Provisions

 

Exhibit 4-A

EDS Pricing Forms

 

Exhibit 4-B

Financial Responsibility/Asset Ownership Matrix

 

Exhibit 4-D

Resource Baselines

5

Human Resources Provisions

 

Exhibit 5-A

Affected Personnel

 

Exhibit 5-B

Personnel Projection Matrix

6

Governance Model

 

Exhibit 6-A

Committee Relationships and Memberships

 

Exhibit 6-B

ITTS SOX-Related Control Activities

 

Policies and Procedures Manual Content

7

Customer Locations

 

41



8

Technical Architecture and Product Standards

9

Current and Planned Projects

10

Customer Equipment and Assets

11

Customer Owned Software

12

Third Party Contracts

 

Exhibit 12-A

Third Party Software

 

Exhibit 12-B

Third Party Service Contracts

 

Exhibit 12-C

Third-Party Equipment Maintenance

 

Exhibit 12-D

Maintenance Charges

13

Reports

14

Customer Satisfaction Survey

15

Business Continuity Plan

16

IT Disaster Recovery Plan

17

Network Summaries and Topologies – Service Area Demarcation

18

Transition Plan

19

Escrow Agreement

20

Contract Change Process

21

Termination Assistance Services

22

Benchmarking

 

 

 

 

 

 

 

 

42



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

1.0

DEFINITIONS

This Exhibit contains defined terms that are used in the Second Amended and
Restated Data Processing Services Agreement (“Agreement”) between Customer and
EDS and all Exhibits and Attachments thereto. Additional definitions are found
in Article 1 of the Agreement and throughout the Agreement.

 

Term

Definition

Actual Uptime

Means the measurement of time that a particular System, Application, Software,
Hardware, Network or any other part of the Services is actually available during
the Measurement Window, and such measurement will be calculated by subtracting
Downtime from the Scheduled Uptime.

Additional Resource Charge (ARC)

See Article 1 of the Agreement.

ADM

Means Application Development and Maintenance Services, as specified in Exhibit
2.6.

ADM - Development

Means specific services, functions, and responsibilities required for planning
and implementing new Applications and solutions to meet Customer’s business
objectives, including functions in Exhibit 2.6 (ADM) Section 3.0 through Section
6.0.

Affected Contractors

Means contract personnel providing services to Customer, and performing In-scope
Services in lieu of Customer employees, where the contract personnel are paid
based on billable hours or by means other than a long-term services contract.

Affected Employees

Means Customer employees who are performing In-Scope Services and who are to be
considered for transition and employment by EDS or its subcontractors.

Affected Personnel

Means Affected Employees and Affected Contractors.

Affiliate

See Article 1 of the Agreement.

Allocation of Pool Percentage

Means the portion of the Pool Percentage Available for Allocation that is
specified for a Performance Category. The total Percentage of all Allocation of
Pool Percentages shall not exceed the Pool Percentage Available for Allocation.

Application Server(s)

Means any Server not otherwise defined as a Utility Server.

 

 

1



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

Applications

Means programs and other Software (including the supporting documentation,
media, on-line help facilities, and tutorials) that perform user- or
business-related information processing functions. Application Software does not
include the System Software used to deliver it. Applications include the
development tools, utilities, and database management Software.

Applications Software

See Applications.

Architecture

Means the design, process, strategies, and specification of the overall
structure, logical components, and the logical interrelationships of Equipment
and Software, including System Software, a Network, or other reasonably related
conception.

Asset Inventory

Means an automated, database-driven application used to store, query, and
continuously update asset inventory information for all assets used in
association with the Services, whether the assets are located at Customer Sites
or EDS locations.

At-Risk Amount

Means, for any month during the Term, XXX of the Monthly Invoice Amount , which
is the maximum amount that EDS will have at risk for Service-Level Credits as
set forth in Exhibit 3-A (Service Levels Matrix) to Exhibit 3 (Service Levels).

Authorized User(s)

See Exhibit 4.

Availability

Means the Actual Uptime expressed as a percentage of the Scheduled Uptime for a
particular System, Application, Software, Hardware, Network, or any other part
of the Services (i.e., Availability % = ((Actual Uptime)/(Scheduled Uptime)) x
100%).

Benchmarking

Means to benchmark the cost and performance of some or all of the Services,
Equipment, and Software as more fully described in Section 6.9 of the Agreement.

Business Continuity (Services)

Means the overall, company-wide plans and activities of Customer that are
intended to enable continued business operation in the event of any unforeseen
interruption. (For example, plans and activities to move a department or
business unit to a new location in the event of a business disruption.)

Cabling

Means the physical connection between Equipment and a wall jack (i.e. the
connections outside the wall), including physical cabling media, peripheral
cabling used to interconnect electronic equipment, all terminating hardware and
cross-connect fields, but not including conduits, pathways or Wiring.

Calls

Means problems, questions, or requests submitted to EDS by telephone,
electronically, or other means approved by Customer.

Carrier

See Transport Vendor.

 

 

2



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

Change Management

Means the processes relating to planning and performing all changes in
Customer’s IT environment pertaining to the Services, including changes to
individual components and coordination of changes across all components. The
Change Management processes will support and include checkpoints to determine
any potential or required Contract Change Process.

Change Request Authorization(s)

Means the process and any related forms required to request and authorize
changes requested by Authorized Users, where such changes are within the scope
of the existing Services.

Collaborative Applications

Includes Applications containing functionality to enable electronic
communication and messaging; work group collaboration; information transfers;
frequently-asked questions (FAQs); and similar Applications that allow
collaborative interaction and receipt/transfer of data and information both
within and outside of Customer. Examples of current and/or future Collaborative
Applications include, but are not limited to, Lotus Notes, electronic mail,
calendaring, and instant messaging.

Commencement Date

See Article 1 of the Agreement.

Commercial Off The Shelf (COTS)

Means Equipment and/or Software as applicable that is readily available to the
public from a Third Party that is not an Affiliate of a Party.

Contract Year

Means a twelve month period which starts on the Commencement Date or the
anniversary of the Commencement Date.

Customer Materials

Means Materials, trade secrets, and trademarks owned by Customer.

Conferencing Network

Means the portion of Customer’s Network consisting of Conferencing Premise
Equipment, Software, Transport Systems, Interconnect Devices, and Cabling used
to create, connect, and transmit voice and video to Authorized Users.

Conferencing Premise Systems

Means the Equipment, features, accessories, peripherals, and Cabling supported
or used by EDS in connection with its provision of Conferencing Services to the
Authorized Users, including room-based and cart-based video and audio conference
equipment (e.g. audio/video switching equipment, control computers, monitors,
cameras, document viewers, CODEC, sound systems, video and audio conferencing
bridges, muxes, multi-point bridging equipment, studio room equipment, and
associated diagnostic equipment), and all additions, modifications,
substitutions, upgrades, or enhancements to such Equipment.

 

 

3



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

Connectivity

Means the ability to access and exchange data, voice, and/or video electronic
impulses between various Infrastructure components and with external sources as
approved by Customer and provided to Authorized Users.

Contract Change Process

See Article 1 and Section 3.5 of the Agreement.

Control (and its derivatives)

Means with regard to an entity the legal, beneficial, or equitable ownership,
directly or indirectly, of fifty percent (50%) or more of the capital stock (or
other ownership interest, if not a corporation) of such entity ordinarily having
voting rights, or the equivalent right under contract to control management
decisions with regard to relevant subjects.

Critical Deliverables

Means those deliverables performed on a one-time or periodic basis, for which a
Deliverable Credit may be payable in accordance with Section 9 of Exhibit 3
(Service Levels) and described in Exhibit 3-C (Critical Deliverables). Critical
Deliverables are identified in Exhibit 3-A (Service Levels Matrix). Critical
Deliverables are not Critical Service Levels.

Critical Service Levels

See Article 1 of the Agreement.

Critical Support Personnel

Means certain Transitioned Employees designated by Customer as critical to the
performance of the Services as set forth in Exhibit 5.

Cross Functional Services

Means those Services as required in Exhibit 2.1 (Cross Functional – General
Services) and Exhibit 2.2 (Cross Functional – Equipment and Software Services).

Current Projects

Means any projects being performed as of the Commencement Date outlined in
Exhibit 9.

Customer

Means Dollar Thrifty Automotive Group, Inc., a Delaware corporation.

Customer Data

See Article 1 of the Agreement.

Deliverable Credits

Means the monetary amount(s) that EDS shall pay to Customer (or apply against
Monthly Base Charges) in the event of a failure to achieve a Critical
Deliverable.

Disaster Recovery (Services)

See Exhibit 2.1.

Disaster Recovery Plan

See Exhibit 16.

Downtime

Means the time that a particular System, Application, Software, Hardware,
Network or any other part of the Services is not available during the
Measurement Window.

 

 

4



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

Earnback

Means the methodology used to determine the potential elimination of a
Service-Level Credit as described in Section 6 of Exhibit 3 (Service Levels).

EDS

See first paragraph of the Agreement.

EDS Materials

Means Materials independently developed by EDS and/or its subcontractors outside
the scope of this Agreement and used by EDS in connection with the provision of
Services.

Effective Date

See Article 1 of the Agreement.

End-User Computing (Services)

Means the Services as required in Exhibit 2.5 (End-User Computing Services).

Equipment

Means the computer, telecommunications, and Facility-related hardware, equipment
and peripherals (i) owned or leased by Customer or EDS and (ii) used by either
EDS or Authorized Users in conjunction with the Services.

Expected Service Level

Means the desired level of performance for a Critical Service Level or Key
Measurement, as set forth in Exhibit 3-A (Service-Level Matrix).

Expected Service-Level Default

Means EDS's level of performance for a particular Critical Service Level fails
to meet the applicable Expected Service Level (but does not fail to meet the
applicable Minimum Service Level) as specified in Exhibit 3 (Service Levels) and
its Attachments, and has failed to meet such Expected Service Level for XXX or
more measurement reporting periods in any rolling XXX month period and for which
there is no authorized excuse.

Expiration Date

See Article 1 of the Agreement.

Extranet

Means the portion of Customer’s WAN, consisting of Equipment, Software,
Transport Systems, Interconnect Devices, Wiring, and Cabling that are used to
create, connect, and transmit data, voice, and video signals to, within or among
Customer's customers, external partners, and Third-Party Vendors. Extranets
typically include Web sites that provide information to internal employees and
also have secure areas to provide information and conduct business with certain
Third Parties. The Extranet is not a public entity, but a private network whose
access is provided over the public Internet. The Extranet Network may be
delivered via a public circuit-switched service, or VPN.

Fees

See Exhibit 4.

FTE Or “Full-Time Equivalent”

See Exhibit 4.

 

 

5



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

Hard IMAC

Means an approved IMAC request received from Customer, which requires EDS to
dispatch a technician to the affected Site or Authorized User’s location in
order to perform such required IMAC. A Hard IMAC shall include a Soft IMAC, if
necessary.

Help Desk

Means the facilities, associated technologies, and fully trained staff who
respond to Calls, coordinate all Problem Management and Request Management
activities, and act as a single point of contact for Authorized Users in regard
to the Services.

IMAC(s)

Includes installations, moves, adds, changes, de-installations, and cascades for
Equipment, Software, and related services at designated Customer Sites. IMACs
will include: Hard IMACs, Soft IMACs, and Project IMACs.

Infrastructure

Means the entire portfolio of Equipment, System Software, and Network components
required for the integrated provision and operation of Customer’s IT systems and
Applications.

In-Scope

Means Base Services which are defined in Article 1 of the Agreement.

Key Measurements

Means those Service Levels for which no Service-Level Credit is payable, but
which are meaningful to Customer’s business, and are described in Exhibit 3-B
(Critical Service Levels and Key Measurements).

Key Personnel

See Exhibit 5.

LAN (Local Area Network)

Means a local, high-speed Network, consisting of LAN Equipment, Software,
Transport Systems, Interconnect Devices, Wiring, and Cabling are used to create,
connect, and transmit data, voice, and video signals to, within or among
Customer's local-area network segments. LANs are typically confined within
limited geographic areas (such as a single building or group of buildings) and
offer relatively high data rates, usually above 10 /100 MBPS. LANs typically
interconnect End-User PCs, local servers, and printers and may connect with
WANs.

LAN Equipment

Means the Equipment and associated attachments, features, accessories,
peripherals and Cabling supported or used by EDS in connection with its
provision of LAN Services to the Authorized Users, (e.g. bridges, intelligent
and non-intelligent hubs, switches, firewalls, gateways, remote access devices,
intrabuilding wiring, and associated diagnostic equipment), and all additions,
modifications, substitutions, upgrades, or enhancements to such Equipment.

 

 

6



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

LAN Segment

Means any portion (subset) of the LAN defined by either physical (e.g. ports 1 –
x, 23rd floor, etc.) or logical (e.g. addresses aaa.bbb.ccc.001 –
aaa.bbb.ccc.255) parameters that separate it from the remainder of the LAN.

LAN Systems

Means all LAN Equipment and associated Software supported or used by EDS in
connection with its provision of LAN Services.

Level 1 Support

Means support that is provided as the entry point for inquiries or problem
reports from Authorized Users. If Level 1 personnel cannot resolve the inquiry
or problem, the inquiry or problem is directed to the appropriate Level 2
personnel or Third Party for resolution.

Level 2 Support

Means support that serves as a consolidation point for inquiries and problems
between Level 1 and Level 3. For example, Level 2 support might exist in a
computer operations or a distribution/mail out center. If Level 2 personnel
cannot resolve the inquiry or problem, the inquiry or problem is directed to the
appropriate Level 3 personnel or Third Party for resolution.

Level 3 Support

Means support provided by the personnel or Third Party that is most
knowledgeable about the underlying problem or question and that is utilized when
efforts to resolve the problem or question by Level 1 and Level 2 Support have
failed or are bypassed. Inquiries or problems are usually reported by Level 1 or
Level 2 support personnel, but may be initiated directly by Authorized Users or
EDS.

Logical Security

Means controlling access to information, software, and data by utilizing
Operating Software parameters and applications level security controls. Logical
Security includes logical separation of processors and disk and segregation of
reusable storage media.

Long-Range IT Plan

Means the long-range, comprehensive plan for Customer’s information technology
(IT) systems, processes, technical architecture, and standards as more fully
described in Exhibit 2.2 (Cross Functional – Equipment and Software Services).

Materials

Means literary works or other works of authorship, such as programs, program
listings, programming tools, methodology, user manuals, reports, drawings, and
other written documentation and machine-readable text and files.

Measurement Window

Means the time during, or frequency by, which a Service Level shall be measured.
The Measurement Window will exclude Customer approved scheduled maintenance.

Minimum Service-Level Default

Means EDS's level of performance for a particular Critical Service Level fails
to meet the applicable Minimum Service Level at any time.

Minimum Service Level(s)

Means the minimum level of performance set forth in Exhibit 3-A (Service Levels
Matrix) with respect to each Critical Service Level and Key Measurement.

 

 

7



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

Monthly Base Charge

See Section 6.1 of the Agreement.

Monthly Invoice Amount

Means the Monthly Base Charges payable by Customer for the Services for a
particular month, excluding taxes.

Network

Means collectively, Customer’s Transport Services, WAN, LAN, Standard Voice
Network and Conferencing Network.

Network Topology

Means the arrangement in which the nodes or interfaces to the Network are
connected.

New Services

See Variable Services in Article 1 of the Agreement.

One-Time Charges

Means any fees that are specified by EDS and which are non-recurring and are
typically associated with start-up and implementation costs.

Operating Software (Operating System)

Means the Software control program in a CPU that provides the interface to the
CPU and its associated Hardware, and the usage and allocation of memory
resources, processor resources, input/output resources, and security resources.

Out-of-Pocket Expenses

See Section 6.3 of the Agreement.

Party (Parties)

See Article 1 of the Agreement.

Pass-Through Expense(s)

Means Third Party charges to be paid directly by Customer or through EDS on an
actual cost basis.

Performance Category

Means a grouping of Critical Service Levels as set forth in Exhibit 3-A (Service
Levels Matrix). Critical Deliverables do not constitute a Performance Category.

Performance Credit(s)

See Service Level Credit.

Planned Projects

Means projects that are not yet started as of the Commencement Date and as
identified in Exhibit 9.

Policy and Procedures Manual

Means a manual that describes how the Parties will work together and how
Services are to be performed.

Pool Percentage Available for Allocation

Means XXX of the At Risk Amount.

Portable Network Devices

Means portable, hand-held Equipment used by Authorized Users for
telecommunications access and services, including pagers, mobile phones, calling
cards, and any telecommunications functionality associated with PDAs. Portable
Network Devices do not including personal computers or laptops.

 

 

8



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

Problem Management

Means the process of tracking and managing all problems arising in Customer’s
information technology (IT) environment, and resolving those problems arising
from or related to the Services.

Problem Tracking System

Means the functionality and technical characteristics of the system described in
Exhibit 2.1.

Procurement Catalog

Means a list of EUC Equipment and Software that are the approved products for
purchase or lease by Authorized Users for new deployments.

Projects

A discrete unit of non-recurring work that is not an inherent, necessary or
customary part of the day–to-day Services, and is not required to be performed
by EDS to meet the existing Service Levels (other than Service Levels related to
Project performance). A Project may consist of or include work that would
otherwise be treated as Variable Services. The EDS personnel assigned to perform
such Projects shall possess the training, education, experience, competence and
skill to perform such work.

 

Project IMAC

Means a combination of ten (10) or more Hard IMACs, where the Hard IMACs are
related to the same unique requirement and time frame for an Authorized User,
and are included as part of a unique IMAC request or closely related IMAC
requests.

Project Steering Committee

Committee consisting of jointly designated EDS and DTG members who are
responsible for overseeing Projects.

Reduced Resource Credit (RRC)

See Article 1 of the Agreement.

Refresh

Means the upgrading and/or replacing of Equipment and Software during the Term.

Request Management

Means the process of tracking and managing all requests from Authorized Users
arising in Customer’s information technology (IT) environment, and resolving
those requests arising from or related to the Services.

Required Consent(s)

See Article 1 of the Agreement.

Resource Baseline(s)

Means the estimated volume of Resource Units that will be required and utilized
by Customer during the Term.

 

 

9



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

Resource Unit(s)

Means a measurable device, unit of consumption, staffing level, or other
resource that is associated with the Services for a particular Tower or
sub-Tower and is utilized as a volume measure and for pricing purposes.

Retained Employees

Means those Customer employees who will retain their employment with Customer.

Retained Expense(s)

Means the expense types or amounts retained by Customer as set out in Exhibit
4-B (Financial Responsibility Matrix).

Scheduled Uptime

Means that period of time (days of the week and hours per day) during which a
particular System, Application, Software, Hardware, Network, or any other part
of the Services is expected to be available during the Measurement Window.

Server

Means any computer that provides shared processing or resources (e.g., printer,
fax, Application processing, database, mail, proxy, firewalls, and backup
capabilities) to Authorized Users or other computers over the Network. A Server
includes associated peripherals (e.g., local storage devices, attachments to
centralized storage, monitor, keyboard, pointing device, tape drives, and
external disk arrays) and is identified by a unique manufacturer’s serial
number.

Service-Level Credit

Means the monetary amount(s) that EDS shall be obligated to apply against
Monthly Base Charges in the event of a Minimum Service-Level Default, subject to
Earn-back Credits.

Service-Level Credit Allocation Percentage

Means the percentage of the Allocation of Pool Percentage allocated to a
Critical Service Level within a Performance Category.

Service-Level Default

Means a Minimum Service-Level Default or an Expected Service-Level Default.

Service Levels

See Article 1 and 3.6 of the Agreement.

Services

See Article 1 of the Agreement.

Severity Level

Means the categorization of a problem associated with the Services based on the
potential impact of the problem to DTG, and as further defined in Exhibit 3-F
(Severity Levels) to Exhibit 3 (Service Levels).

Site(s)

Means Customer Locations and other places where the Services will be performed
or delivered as specified in Exhibit 7 (Sites) and as may change during the
Term.

Soft IMAC

Means an approved Software IMAC request received from Customer, which IMAC can
be performed concurrently with remote element management tools and does not
require any physical on-site intervention. A Software patch or error correction
upgrade will not be considered as a Soft IMAC.

 

 

10



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

Software

See Article 1 of the Agreement.

Standard Products

Means minimum EUC Equipment and Software requirements and/or specific EUC
Equipment and Software that are designated as being in standard use within
Customer Sites.

Standard Voice Network

Means the portion of the Network consisting of Standard Voice Premise Systems,
Software, Transport Systems, Interconnect Devices, Wiring and Cabling used to
create, connect, and transmit voice to Authorized Users.

Standard Voice Premise Equipment

Means the Equipment and associated attachments, features, accessories,
peripherals, and Cabling supported or used by EDS in connection with its
provision of Standard Voice Services to the Authorized Users, including PBXs and
PBX rectifiers, IP telephony, Centrex, handsets, key systems, small office/home
communications systems, voice mail systems, and paging systems, American
Disabilities Act (ADA) communications devices (e.g. TDDs, teletype, special
equipped handsets), voice recognition units (“VRUs”), interactive voice response
units (“IVRs”), call data recording systems (“CDRs”), automatic call
distributors (“ACDs”), voice communications management systems, backup battery
systems, and associated diagnostic equipment.

Standard Voice Premise Systems

Means all Standard Voice Premise Equipment and associated Software supported or
used by EDS in connection with its provision of Standard Voice Services.

Successor

Means Customer or its designee.

System(s) Software

Means those programs and Software, including documentation and materials, that
perform tasks basic to the functioning of the computer hardware, or which are
required to operate the Applications, or otherwise support the provision of
Services by EDS. Systems Software includes Operating Software, systems
utilities, and any other Software not designated as Applications.

Term

See 2.1 of the Agreement.

Termination Assistance Services

See Article 1 of the Agreement.

Third Party

Means a legal entity, company, or person(s) that is not a Party to the
Agreement, and is not an Affiliate of a Party.

Third-Party Materials

Means Software and other Materials owned by a Third Party.

Third Party Suppliers

See Third Party Vendors.

 

 

11



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

Third Party Vendors

Means a Third Party that provides products or services to any Party that is
related to, or are in support of, the Services. Third-Party Vendors do not
include subcontractors of EDS.

Tower

See Article 1 of the Agreement.

Transition Plan

See Exhibit 18.

Transitioned Employees

Means those Affected Employees who are extended offers from EDS and subsequently
accept the offer of employment pursuant to the terms of Exhibit 5.

Transport

Means a commercial service providing the carriage or transmission of voice,
video, or data electronic impulses over a distance.

Transport Facilities

Means the entire medium over which Transport takes place, including the
Equipment and associated attachments, features, accessories, peripherals, and
Cabling supported or provided by EDS in connection with Transport Services (e.g.
data access lines and circuits; voice access lines and trunks; ISDN lines;
copper and fiber; microwave, and satellite, routers, hubs, switches, PBXs,
etc.).

Transport Services

See Transport.

Transport Systems

Means all Transport Facilities and associated Software supported or provided by
EDS in connection with the provision, monitoring, or management of Transport
Services.

Transport Vendor(s)

Means a provider of Transport Services.

Unrelieved Service-Level Credits

Means all Service-Level Credits that are not eliminated via Earnback Credits.

Utility Server(s)

Means the following types of Servers: file, print, E-mail, DNS, authentication,
WINS, infrastructure management and domain controllers.

WAN (or Wide Area Network)

Means a long haul, high-speed backbone transmission Network, consisting of WAN
Equipment, Software, Transport Systems, Interconnect Devices, and Cabling that,
and other services as they become available that are used to create, connect,
and transmit data, voice and video signals to within, between or among: (i)
LANs; (ii) and non-Customer locations that do business with Customer and for
which Customer is responsible for allowing Connectivity.

 

 

12



DTG and EDS CONFIDENTIAL

Exhibit 1 Definitions

 

 

WAN Equipment

Means the Equipment and associated attachments, features, accessories,
peripherals, and Cabling supported or used by EDS in connection with its
provision of WAN Services to the Authorized Users (e.g. routers, multiplexors,
firewalls, access circuits, backbone circuits, channel banks, CSU/DSUs, and
associated diagnostic equipment), and all additions, modifications,
substitutions, upgrades, or enhancements to such Equipment.

Wiring

Means the physical wire connection within walls, between floors, and between
buildings.

Work Order

Means a written document authorizing and describing New Services, signed by duly
authorized representatives of the Parties.

Yearly Performance Average

Means, with respect to each Critical Service Level for which there was a
Service-Level Default during the preceding Contract Year, the average of EDS’s
average monthly performances in the Critical Service Level during the preceding
Contract Year.



 

13

 

 



Customer and EDS Confidential

Exhibit 2.1 Cross Functional - General

 

 

ENTIRE EXHIBIT REDACTED

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.1

 

(26 PAGES OMITTED)

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 



Customer and EDS CONFIDENTIAL

Exhibit 2.2 Cross Functional – Equipment and Services

 

 

ENTIRE EXHIBIT REDACTED

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.2

 

(14 PAGES OMITTED)

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 



DTG and EDS CONFIDENTIAL

Exhibit 2.3 Servers and Storage

 

 

 

ENTIRE EXHIBIT REDACTED

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.3

 

(16 PAGES OMITTED)

 

 

 

 

 

 

 

 

 

 

 

Exhibit 2.3 Page 1 of 1

 

 

 



DTG and EDS CONFIDENTIAL

Exhibit 2.4 Network Services

 

 

ENTIRE EXHIBIT REDACTED

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.4

 

(20 PAGES OMITTED)

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 2.4 - Page 1 of 1

 

 

 



DTG and EDS CONFIDENTIAL

Exhibit 2.5 EUC Services

 

 

ENTIRE EXHIBIT REDACTED

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.5

 

(12 PAGES OMITTED)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 



Customer and EDS CONFIDENTIAL

Exhibit 2.6 ADM Services

 

 

ENTIRE EXHIBIT REDACTED

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.6

 

(19 PAGES OMITTED)

 

 

 

 

 

 

 

 

 

 

 

 

1

 



 

Customer and EDS CONFIDENTIAL

Exhibit 2.6.1 ADM – Field Technologies

 

 

ENTIRE EXHIBIT REDACTED

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 2.6.1

 

(10 PAGES OMITTED)

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 



Exhibit 3

Service Level Agreement

1.0 GENERAL

As of the Commencement Date (or as otherwise specified in this Exhibit and the
Attachments to this Exhibit), EDS will perform the Services at a level described
in this Exhibit.

New Performance Categories, Critical Service Levels and Key Measurements may be
added or substituted by Customer as specified in this Exhibit during the Term in
order to achieve a fair, accurate, and consistent measurement of EDS’s
performance of the Services.

For example, such additions or substitutions may occur in conjunction with
changes to the environment and the introduction of new Equipment or Software or
means of Service delivery – provided, however, that where such Equipment or
Software or such means of Service delivery is a replacement or upgrade of
existing technology, there shall be a presumption of equivalent or improved
performance.

 

2.0 ATTACHMENTS

The following Attachments are attached hereto to this Exhibit and are herby
incorporated by reference:

Exhibit 3-A: Service Levels Matrix. This Exhibit sets forth the quantitative
measurements associated with Critical Service Levels, Key Measurements, and
Critical Deliverables. EDS shall perform the Services at or above the levels of
performance indicated in this Exhibit.

Exhibit 3-B: Critical Service Levels and Key Measurements. This Exhibit sets
forth the descriptions and definitions of Critical Service Levels and Key
Measurements.

Exhibit 3-C: Critical Deliverables. This Exhibit sets forth the descriptions and
definitions of Critical Deliverables.

Exhibit 3-D: Service Levels Outcome Examples. This Exhibit provides example
scenarios regarding Earnback and continuous improvement.

Exhibit 3-E: Measuring Tools and Methodologies. This Exhibit lists either (i)
the required measuring tool or methodology associated with measuring and
reporting Service Levels, or (ii) asks EDS to describe the methodology and
measuring tools that it proposes to use.

Exhibit 3-F: Severity Levels. This Exhibit provides a description of the various
Severity Levels associated with each Tower, Performance Category, or unique
Service.

 

3.0 REPORTING

Unless otherwise specified in this Exhibit, each Critical Service Level and Key
Measurement shall be measured on a monthly basis. EDS shall provide to Customer,
as part of EDS’s monthly performance reports, a set of electronic reports to
verify EDS's performance and compliance with the Critical Service Levels, Key
Measurements, and Critical Deliverables (until all Critical Deliverables are
received and approved by Customer).

EDS shall provide detailed supporting information for each report to Customer in
electronic format. The data and detailed supporting information shall be
considered the Confidential Information of both Parties, and Customer may access
such information online and in real-time, where feasible, at any time during the
Term. Customer shall not disclose such data and detailed supporting information
to persons or entities other than Customer, its auditors, attorneys, advisers,
Affiliates and/or the End Users without EDS’s prior approval, except as and to
the extent permitted under the Agreement. Customer shall provide EDS with timely
access to data for reporting and monitoring purposes to the extent such data is
resident on Customer systems, and shall provide it in electronic format.

 

Exhibit 3-Page 1 of 11



 

4.0 THE FOLLOWING APPLIES FOR KEY MEASUREMENTS

Key Measurements are categorized into three distinct categories to differentiate
the timing for reporting and measurement of each of the Key Measurements set
forth in Exhibit 3A.

 

1.

Category 1 Key Measurements: the following applies:

 

--

EDS and Customer agree on the definition for the Key Measurement as identified
in Schedule 3B Service Level Definitions – Key Measurement - Category 1 section

 

--

EDS will utilize existing Customer measurement tools or propose new measurement
tools to be used and Customer shall not unreasonably withhold its approval of
such tools

 

--

EDS will measure and report Service Level performance for each Key Measurement
as identified in Schedule 3A Key Measurements

 

2.

Category 2 Key Measurements: the following applies:

 

--

EDS and Customer will agree on the definition for the Key Measurement as
identified in Schedule 3B Service Level Definitions – Key Measurement - Category
1 section prior to the Commencement Date

 

--

EDS will utilize existing Customer measurement tools or propose new measurement
tools to be used and Customer shall not unreasonably withhold its approval of
such tools

 

--

EDS will measure and report Service Level performance for each Key Measurement
as identified in Schedule 3A Key Measurements

 

3.

Category 3 Key Measurements: the following applies:

 

--

EDS and Customer will agree on the definition for the Key Measurement as
identified in Schedule 3B Service Level Definitions – Key Measurement - Category
1 section within 60 days of the Commencement Date

 

--

EDS will utilize existing Customer measurement tools or propose new measurement
tools to be used and Customer shall not unreasonably withhold its approval of
such tools

 

--

EDS will measure and report Service Level performance for each Key Measurement
as identified in Schedule 3A Key Measurements

 

5.0

NOTICE REQUIREMENTS FOR ADDITIONS, DELETIONS AND MODIFICATIONS

Customer will send written notice to EDS at least sixty (60) days prior to the
date that additions or deletions to Performance Categories, or additions or
deletions to Service Levels (which include the movement of Critical Service
Levels to Key Measurements and Key Measurements to Critical Service Levels), or
modifications to Service-Level Credit Allocation Percentages for any Critical
Service Levels are to become effective, subject to Sections 7.0 and 8.0 of this
Exhibit, provided that Customer may send only one such notice (which notice may
contain multiple changes) each calendar quarter. Movement of Critical Service
Levels to Key Measurements and Key Measurements to Critical Service Levels does
not constitute creation of new Service Levels.

 

Exhibit 3-Page 2 of 11



 

6.0

SERVICE-LEVEL CREDITS

In the event of a Service Level Default, EDS shall provide Customer credits as
defined below:

 

1.

Exhibit 3-A (Service Levels Matrix) to this Exhibit sets forth the information
required to calculate the Service-Level Credit in the event of a Service-Level
Default. For each Service-Level Default, EDS shall pay to Customer, subject to
item 5 below, a Service-Level Credit that will be computed in accordance with
the following formula:

Service Level Credit = A x B x C

Where:

A

=

The Allocation of the Pool Percentage specified for the Performance Category in

 

 

which the Service-Level Default occurred as shown in Exhibit 3-A to this
Exhibit.

B

=

The Service-Level Credit Allocation Percentage for which the Service-Level

 

 

Default occurred as shown in Exhibit 3-A to this Exhibit.

C

=

At Risk Amount

 

For example, assume that EDS fails to meet the Minimum Service Level for a
Critical Service Level, EDS’s Monthly Invoice Amount for the month in which the
Service-Level Default occurred was $XXX and that the At-Risk Amount was XXX% of
the Monthly Invoice Amount.

Additionally, assume that the Allocation of Pool Percentage for the Performance
Category of such Critical Service Level is 50% and that its Service-Level Credit
Allocation Percentage is 40%. The Service-Level Credit due to Customer for such
Service-Level Default would be computed as follows:

 

A =

50% (the Allocation of Pool Percentage)

Multiplied by

 

B =

40% (the Service Level Credit Allocation Percentage)

Multiplied by

 

C =

$XXX (XXX percent (XXX%) of $XXX, EDS’s Monthly Invoice Amount for the month
during which the Service Level Default occurred).

 

=

$XXX (the amount of the Service Level Credit)

 

Exhibit 3-Page 3 of 11



2.            If more than one Service-Level Default has occurred in a single
month, the sum of the corresponding Service-Level Credits shall be credited to
Customer.

 

3.            In no event shall the amount of Service-Level Credits credited to
Customer with respect to all Service-Level Defaults occurring in a single month
exceed, in total, the At-Risk Amount.

 

4.            EDS shall notify Customer in writing if Customer becomes entitled
to a Service-Level Credit, which notice shall be included in the standard
monthly reporting for Critical Service Levels and Key Measurements as described
in Section 3. The monthly reports shall also describe any failure to meet Key
Measurements for the month.

 

5.            The total amount of Service-Level Credits that EDS will be
obligated to pay to Customer, with respect to Service-Level Defaults occurring
each month (subject to EDS’s Earnback rights described in Section 7 below, shall
be reflected on the invoice that contains charges for the month during which the
Service-Level Default(s) giving rise to such credit(s) occurred. For example,
the amount of Service-Level Credits payable (subject to EDS’s Earnback rights
described in Section 7 below with respect to Service-Level Defaults occurring in
August shall be set forth in the invoice for the August Monthly Invoice Amount
issued in September. Although Service-Level Credits shall be shown on each
monthly invoice, the credits will be payable to Customer on a Contract Year
basis as described in Section 7, item 4 below.

 

6.            EDS acknowledges and agrees that the Service-Level Credits shall
not be deemed or construed to be liquidated damages or a sole and exclusive
remedy or in derogation of any other rights and remedies Customer has hereunder
or under the Agreement.

 

7.0 EARNBACK

EDS shall have Earnback opportunities with respect to Service-Level Credits as
follows:

 

1.

Within fifteen (15) days after each Contract Year, EDS shall provide a report to
Customer that will include, with respect to each Critical Service Level for
which there was a Service-Level Default during the preceding Contract Year, the
following:

1.1.

Statistics on EDS’s average monthly performance during the preceding Contract
Year

 

1.2.

The Yearly Performance Average

 

1.3.

The total amount of Service Level Credits imposed for Service Level Defaults

 

2.            If, during the preceding Contract Year, EDS achieved a Yearly
Performance Average in a Critical Service Level, that was greater than, or equal
to, the Expected Service Level in effect for such Critical Service Level during
the preceding year, EDS shall be relieved from paying any Service-Level Credits
assessed during the preceding Contract Year for such Critical Service Level.

 

3.             If, during the preceding Contract Year, Customer deletes a
Critical Service Level, EDS shall be relieved from paying Service-Level Credits
assessed during the preceding Contract Year for Service-Level Defaults in that
Critical Service Level. If, during the preceding Contract Year, Customer changes
a Key Measurement to a Critical Service Level, EDS shall be relieved from paying
Service Level Credits assessed during the preceding Contract Year for Service
Level Defaults in that Critical Service Level if there is less than twelve (12)
monthly periods of measurement as a Critical Service Level or a Key Measurement.

 

Exhibit 3-Page 4 of 11



 

4.            For each Contract Year, any Service-Level Credits that are not
relieved via the Earnback methodology will be considered Unrelieved
Service-Level Credits. The monetary amounts associated with Unrelieved Service
Level Credits shall be credited to Customer on the monthly invoice reflecting
charges for the first month of the Contract Year immediately following the
Contract Year in which such Unrelieved Service-Level Credits occurred. In the
case where there will be no further invoices, EDS will pay the amount of the
Unrelieved Service-Level Credits to Customer within fifteen (15) days after the
end of the last month of the Term.

 

5.            If the Agreement is terminated prior to the end of the Term, the
foregoing process shall be undertaken with respect to the portion of the
previous twelve months during which the Agreement was in effect except for
termination for cause

 

8.0

ADDITIONS AND DELETIONS OF PERFORMANCE CATEGORIES

Customer may add or delete Performance Categories by sending written notice as
described in Section 5. Such change notice shall include changes necessary to
accommodate the addition of new Performance Categories made pursuant to Section
1. In no event may (i) the sum of the Allocations of Pool Percentage for all the
Performance Categories exceed the Pool Percentage Available for Allocation, or
(ii) the sum of the Service-Level Credit Allocation Percentages for all Critical
Service Levels within a Performance Category exceed XXX percent (XXX%), or (iii)
the Allocation of Pool Percentage for any Performance Category ever exceed XXX%
of the Total At Risk Pool.

 

9.0

ADDITIONS AND DELETIONS OF SERVICE LEVELS

Customer may add Critical Service Levels or Key Measurements by sending written
notice in accordance with Section 5.

9.1

Additions

Customer may add Service Levels in accordance with this Section 9.1 and by
providing written notice in accordance with Section 5. Expected Service Levels
and Minimum Service Level commitments associated with added Service Levels will
be computed as follows:

1.            Where at least nine (9) consecutive months of EDS-provided service
measurements exist for a particular Service that is being provided by EDS, the
Parties agree that the Expected Service Level shall be defined as the average of
such service measurements for the Nine-Month Measurement Period and that the
Minimum Service Level shall be defined as the lowest service measurement
achieved during the Nine-Month Measurement Period, or

 

2.            Where no measurements exist for a particular Service that is being
provided by EDS, the Parties shall attempt in good faith to agree on an Expected
Service Level and a Minimum Service Level commitment using industry standard
measures or Third Party advisory services.

 

Exhibit 3-Page 5 of 11



 

3.            Where no measurements exist for a particular Service that is being
provided by EDS, and the Parties fail to agree on an Expected Service Level and
a Minimum Service Level commitment using Section 9.1, item 1, above, with
respect to measurements provided by a

 

Third Party or industry-standard measures as described in Section 9.1, item 2,
above, the

Parties shall do the following:

a.             EDS shall begin providing monthly measurements within ninety (90)
days after EDS’s receipt of Customer’s written request and subject to agreement
on such measurements in accordance with the Change Management procedures.

 

b.            After nine (9) or more actual service-level attainments have been
measured (or should have been measured per Section 9.1, item 3.a above and if
not so measured; constructed as described in Section 9.1, item 3.b.i below),
Customer may at any time in writing request that Section 9.1, item 1 above be
used to establish the Expected Service Level and Minimum Service Level
commitments:

 

 

i.

If EDS is responsible for measuring actual service-level attainments for nine
(9) consecutive months and fails to provide one (1) or more measurements during
the Nine-Month Measurement Period such that nine (9) consecutive measurements
are not available, the missing measurement(s) shall be constructed according to
the following: (i) if one measurement is missing, the missing measurement shall
be constructed by using the highest of the eight (8) actual measurements, or
(ii) if two (2) or more measurements are missing, the first missing measurement
shall be constructed by using the highest of the actual measurements and adding
to that measurement XXX percent (XXX%) of the difference between that
measurement and one hundred percent (100%) and each of the remaining missing
measurements shall be constructed by using the highest of the actual
measurements and adding to that measurement XXX percent (XXX%) of the difference
between that measurement and one hundred percent (100%).

 

For example, if there were seven measurements for a particular Service, and the
highest of the seven measurements were XXX%, then the measurements for the
missing two months would be deemed to be XXX% (representing XXX% plus (XXX% of
XXX%)) and XXX% (representing XXX% plus XXX% of XXX%), respectively.

 

ii.

If EDS has provided twenty-four (24) actual service-level attainment
measurements for any particular Service provided by EDS, and Customer has not
used Section 9.1, item 1 to establish Expected Service Level and Minimum Service
Level commitments, then continued provision of actual Service-Level attainment
measurements shall be subject to the Parties’ mutual agreement in accordance
with the Change Management procedures.

9.2

Deletions

Customer may delete Critical Service Levels or Key Measurements by sending
written notice in accordance with Section 5.

 

Exhibit 3-Page 6 of 11



9.3

Impact of Additions and Deletions of Critical Service Levels on Service-Level
Credit Allocation Percentages

When adding or deleting a Critical Service Level, Customer shall modify the
Service-Level Credit Allocation Percentages for the Critical Service Levels
within the Performance Category such that the total Service-Level Credit
Allocation Percentages for all Critical Service Levels within the Performance
Category equals one hundred percent (100%).

If Customer adds a Critical Service Level in accordance with Section 9.1 above,
but does not modify the Service-Level Credit Allocation Percentages for the
Critical Service Levels within the applicable Performance Category under this
Section 9.3, then, until such time as Customer so modifies such Service-Level
Credit Allocation Percentages, the Service-Level Credit Allocation Percentage
for such added Critical Service Level shall be zero.

9.4

Modifications of Service Level Credit Allocation Percentages for Critical
Service Levels

Customer may modify the Service-Level Credit Allocation Percentages for any
Critical Service Levels within the Performance Category by sending written
notice in accordance with Section 5. Customer shall modify the Service-Level
Credit Allocation Percentages for two or more of the Critical Service Levels
within the Performance Category such that the sum of the Service-Level Credit
Allocation Percentages for all Critical Service Levels within the Performance
Category equals one hundred percent (100%).

10.0

CRITICAL DELIVERABLES – AFTER EFFECTIVE DATE

Certain of EDS’s obligations under the Agreement are one-time or periodic
obligations to deliver Critical Deliverables. Exhibit 3-A (Service Levels
Matrix) to this Exhibit sets forth the Deliverable Credits that shall be payable
by EDS to Customer in the event EDS fails to deliver any of the Critical
Deliverables within the time period relative to the Effective Date, specified in
Exhibit 3-A (Service Levels Matrix) to this Exhibit. Imposition of Deliverable
Credits for failure to meet the Critical Deliverables obligations shall not be
included in the calculation related to the At-Risk Amount previously described
in Section 6, item 3. The total amount of Deliverable Credits that EDS will be
obligated to pay to Customer shall be reflected on the invoice that contains
charges for each month during which the Deliverable Credits occurred (for
example, the amount of Deliverable Credits payable for failure to deliver any
Critical Deliverable(s) in August shall be set forth in the invoice for August
charges issued in September). Unlike Service-Level Credits, Deliverable Credits
shall be shown in each monthly invoice as an actual credit to the charges and
will not be subject to Earnback.

EDS acknowledges and agrees that the Deliverable Credits shall not be deemed or
construed to be liquidated damages or a sole and exclusive remedy or in
derogation of any other rights and remedies Customer has hereunder or under the
Agreement.

11.0

COMMENCEMENT OF OBLIGATIONS

The obligations set forth herein shall commence on the Commencement Date or as
otherwise specified in Exhibit 3-A (Service Levels Matrix) to this Exhibit
referencing the column “Comm + mos**”. The numbers used in the column “Comm
+mos**” are in the format X where “X” represents the number of months after the
Commencement Date when EDS will be responsible to provide measurement data in
support of the Critical Service Level and EDS will be responsible for
Service-Level Credits for any failures to attain the Critical Service Level.

 

Exhibit 3-Page 7 of 11



 

12.0 COOPERATION

The achievement of the Service Levels by EDS may require the coordinated,
collaborative effort of EDS with other Third Parties. EDS will provide a single
point of contact for the prompt resolution of all Service-Level Defaults and all
failures to provide high quality Services to Customer, regardless of whether the
reason for such Service-Level Defaults, or failure to provide high-quality
Services to Customer, was caused by EDS.

13.0 CONTINUOUS IMPROVEMENT – SERVICE LEVELS

The Parties agree to the concept of continuous improvement and that the Critical
Service Levels and Key Measurements should be modified during this Agreement to
reflect this concept; provided, however, that in the event an investment is
necessary (software, hardware or resources) for EDS to achieve the continuous
improvement calculation requirement reflected in this Section 13, such
investment is subject to responsibilities as delineated in Exhibit 4-B,
Financial Responsibility/Asset Ownership Matrix. To accomplish this, Critical
Service Levels and Key Measurements will be modified each twelve (12) month
period following the commencement of obligations date specific to each Critical
Service Level and Key Measurement as described in Section 11 and below:

Key vs critical measurements improvements.

 

1.

Each Expected Service Level will be reset to the average of the XXX highest
reported actual results (for example, XXX% is higher than XXX%) at or above the
Expected Service Levels achieved during the Contract Year; provided that, if
fewer than XXX reported actual results exceeded the Expected Service Level, the
Expected Service Level will be reset by taking the XXX highest monthly actual
results, replacing each such actual result that is below the Expected Service
Level with the Expected Service Level, and dividing the sum of the resulting XXX
numbers by XXX.

For example, if the Expected Service Level being adjusted were XXX%, and there
were three

actual results that were higher and none equal (e.g., XXX%, XXX%, and XXX%), the

calculation would be ((XXX% + XXX% + XXX% + XXX%) / XXX) = XXX% with the

subsequent reset governed by Section 13, item 2 below.

 

2.

Notwithstanding Section 13, item 1 above, in no event shall any single increase
in an Expected Service Level pursuant to Section 13, item 1 above exceed XXX
(XXX%) of the difference between one hundred percent (100%) and the then-current
Expected Service Level.

For example, if the Expected Service Level being adjusted were XXX%, the maximum
increase

for that reset would be XXX% (i.e. from XXX% to XXX%).

 

3.

Each Minimum Service Level will be reset by adding to the Minimum Service Level
being adjusted a sum equal to XXX percent (XXX%) of the difference between
one-hundred percent (100%) and the then-current Minimum Service Level.

 

Exhibit 3-Page 8 of 11



 

For example, if the Minimum Service Level being adjusted were XXX%, the increase
would be

XXX% (i.e., from XXX% to XXX%).

4. For ease of administration, beginning with the second anniversary of the
Commencement Date and continuing with every anniversary of the Commencement Date
thereafter, the process described in this Section 13 will be performed as of the
anniversary of the Commencement Date, utilizing the previous twelve months’
data, replacing the Critical Service Level or Key Measurement unique dates that
were based upon the commencement of obligations dates specific to each Critical
Service Level.

 

14.0 CRITICAL SERVICE-LEVEL OUTCOME EXAMPLES

Exhibit 3-D (Service Levels Outcome Examples) to this Exhibit is a graphical
example of Critical Service Level outcomes under the following headings:

1. Expected Service Level Default, Earnback, Expected and Minimum Reset

2. Average Below Expected, No Service Level Default, Expected and Minimum Reset

3. Minimum Service Level Default, No Earnback, Expected and Minimum Reset

4. Expected Service Level Default, No Earnback, Expected and Minimum Reset

 

These examples are not meant to be all-inclusive of the Critical Service Level
outcomes but, instead, are examples of possible results and impacts to
Service-Level Credits and Critical Service Level adjustments.

15.0 IMPROVEMENT PLAN FOR KEY MEASUREMENTS

If EDS fails to meet the Minimum Service Level or has an Expected Service Level
Default for any Key Measurement, EDS shall provide Customer with a written plan
for improving EDS’s performance to satisfy the Key Measurement within thirty
(30) days of the failure to meet the Expected Service Level or the Minimum
Service Level for the Key Measurement, which plan shall be subject to Customer’s
approval, not to be unreasonably withheld. EDS shall promptly implement such
plan once it has been approved by Customer.

16.0 MEASURING TOOLS

As of the Commencement Date, the measuring tools and methodologies set forth in
Exhibit 3-E (Measuring Tools and Methodologies) to this Exhibit represent
acceptable measuring tools and methodologies for the Critical Service Levels and
Key Measurements designated.

If there are any Critical Service Levels for which the measuring tools and
methodologies have not been agreed upon by Customer and EDS and included in
Exhibit 3-E (Measuring Tools and Methodologies), EDS will in good faith make
reasonable efforts to propose a measuring tool that is acceptable to Customer.

Tools for new Critical Service Levels will be implemented according to the
Change Managment procedures.

If, after the Commencement Date or the implementation of tools for new Critical
Service Levels, EDS desires to use a different measuring tool for a Critical
Service Level, EDS shall provide written notice to Customer, in which event the
Parties will reasonably adjust the measurements as necessary to account for any
increased or decreased sensitivity in the new measuring tools; provided that, if
the Parties cannot agree on the required adjustment, EDS will continue to use
the measuring tool that had been initially agreed to by the Parties.

 

Exhibit 3-Page 9 of 11



 

It is not anticipated that changes in the monitoring tools will drive changes in
Service Levels; rather, the need to collect and accurately reflect the
performance data should drive the development or change in performance
monitoring tools.

17.0 TIMES

Unless otherwise set forth herein, all references in this Exhibit to times shall
refer to Central Standard Time.

18.0 SINGLE INCIDENT/MULTIPLE DEFAULTS

If a single incident results in the failure of EDS to meet more than one Minimum
Service Level, Customer shall have the right to select any one of such multiple
Minimum Service-Level Defaults for which it will be entitled to receive a
Service-Level Credit. Customer shall not be entitled to a Service-Level Credit
for each of such Minimum Service-Level Defaults.

19.0 EXCEPTIONS

EDS shall not be responsible for a failure to meet any Service Level solely to
the extent that such failure is directly attributable to any of the following:

1.            Customer’s (or a Customer Third-Party Vendor’s) acts, errors,
omissions, or breaches of this Agreement.

 

2.            Infringements of Third-Party proprietary rights by Customer or a
Customer Third-Party Vendor.

 

3.

Willful misconduct or violations of law by Customer or a Customer Third-Party
Vendor.

 

4.            Service or resource reductions requested or approved by Customer
and agreed to by the Parties through the Change Management procedures; provided
that EDS has previously notified Customer in writing as part of such Change
Management procedures that the implementation of such request would result in
such failure to meet the Service Level.

 

5.            Failure to conduct repair on Equipment that has been identified
and agreed in writing by Customer to be Unserviceable Equipment. Such agreement
shall have been made identifying the Equipment Resource Unit as Unserviceable
Equipment prior to any failure incident qualifying as an exception.

 

6.            Services performed during the execution of the Business Continuity
Plan, the execution of which is in support of a Customer declared disaster (but
failure to execute a business continuity plan may constitute a breach of the
Agreement).

 

Exhibit 3-Page 10 of 11



 

20.0 EXCLUSIONS

For purposes of calculating Actual Uptime and Availability, the Scheduled Uptime
and Downtime shall not include any period of Downtime that is the result of
scheduled time required to perform system maintenance (for example, preventive
maintenance, system upgrades, etc.), provided that such time has been mutually
agreed between the Parties and is scheduled so as to minimize the impact to
Customer’s business. EDS shall maintain Availability during such periods to the
extent reasonably practicable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 3-Page 11 of 11

 



DTG and EDS CONFIDENTIAL

 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 3-A

 

(6 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

REQUIREMENTS DEFINITION (RD)

 

Exhibit 3-A

 

SERVICE LEVEL MATRIX

Exhibit 3A to Exhibit 3 (Service Levels)

August 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOBILE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

Page 1 of 1

 

 



Customer and EDS CONFIDENTIAL

Exhibit 3B

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 3-B

 

(82 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOBILE GROUP

REQUIREMENTS DEFINITION

 

EXHIBIT 3-B

 

CRITICAL SERVICE LEVELS & KEY MEASUREMENTS

Exhibit to Exhibit 3 (Service Levels)

 

AUGUST 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOBILE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

Exhibit 3-B – Page 1 of 1

 

 



DTG and EDS Confidential

Exhibit 3C

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT REQUESTED FOR EXHIBIT 3-C

 

(3 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOBILE GROUP

 

EXHIBIT 3-C

 

CRITICAL DELIVERABLES

 

AUGUST 1, 2006

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOBILE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

Exhibit 3C - Page 1 of 1

 

 



DTG and EDS CONFIDENTIAL

Exhibit 3-D

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 3-D

 

(6 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOBILE GROUP

REQUIREMENTS DEFINITION

 

Exhibit 3-D

 

SERVICE LEVELS OUTCOME EXAMPLES

Exhibit 3D to Exhibit 3 (Service Levels)

August 1, 2006

 

 

This document contains confidential and proprietary information of DTG. It is
furnished for evaluation purposes only. Except with the express prior written
permission of DTG, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

 

Page 1 of 1

 

 



DTG and EDS Confidential

Exhibit 3E

 

 

INTRODUCTION

This Exhibit 3E to Exhibit 3 (Service Levels) defines the pre-approved tools and
methodologies that the EDS shall utilize to monitor and report on the
fulfillment of the Service Levels and reporting commitments.

1.0

Current Tools in use at DTG (THE PARTIES RECOGNIZING THAT SUCH TOOL(S) MAY BE
UPDATED OR CHANGED FROM TIME TO TIME DURING THE TERM)

DTG requires the use of the following methodology and tools in regard to the
measurement and reporting of this Service Level:

1.  XXX – A tool utilized currently to measure distributed transactional
monitoring, availability and response time

2.  XXX - A tool utilized currently to measure internal transactional
monitoring, availability and response time.

3.  XXX - A tool utilized currently to measure distributed homepage monitoring,
availability and response time.

4.  XXX - This is a tool that is installed as a component of the .Net
framework.  It passively allows examination of web service processing.  It uses
artificial intelligence to analyze and alert abnormal events based on processing
history.  It also can used to produce reports of the actual data in the web
service processing to allow analysis of the business being done over the service

2.0

OTHER TOOLS TO BE UTILIZED BY EDS (THE PARTIES RECOGNIZING THAT SUCH TOOL(S) MAY
BE UPDATED OR CHANGED FROM TIME TO TIME DURING THE TERM)

DTG requires the use of the following methodology and tools in regard to the
measurement and reporting of this Service Level:

 

1.

XXX

 

 

Exhibit 3E - Page 1 of 1

 

 

 



DTG and EDS Confidential

Exhibit 3-F

 

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

REQUIREMENTS DEFINITION

 

EXHIBIT 3-F

 

SEVERITY LEVELS

Exhibit to Exhibit 3 (Service Levels)

 

AUGUST 1, 2006

 

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOBILE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

 

 

 

 

 

Attach 3-F – Page 1 of 4

 

 



DTG and EDS Confidential

Exhibit 3-F

 

TABLE OF CONTENTS

1.0

SEVERITY LEVELS – INTRODUCTION

3

 

1.1

Severity Level 1

3

 

1.2

Severity Level 2

3

 

1.3

Severity Level 3

3

 

1.4

Severity Level 4

4

 

1.5

Severity Level 5

4

 



Attach 3-F – Page 2 of 4

 

 



DTG and EDS Confidential

Exhibit 3-F

1.0

SEVERITY LEVELS - INTRODUCTION

This Section sets forth qualitative descriptions of Severity Levels associated
with the Services. Severity Levels are used to categorize a problem associated
with the Services based on the potential impact of the problem to DTG.

There may be different Service Levels associated with the resolution of a
problem based on the assigned Severity Level.

1.1

Severity Level 1

A problem will be assigned as “Severity Level 1” if the problem is characterized
by the following:

“Severity Level 1” shall mean; (a) a System, network, or critical Application is
down, or experiencing substantial functionality and/or performance degradation
without a Workaround and is impacting a group of Authorized Users during
business hours, (b) a real or perceived data loss or data corruption making an
essential part of the production system unusable, or (c) the inability to use a
mission critical application within a production system. The term “Workaround”
means a practicable alternative method of accomplishing the restoration of the
system function that is otherwise unavailable.

1.2

Severity Level 2

A problem will be assigned as “Severity Level 2” if the problem is characterized
by the following:

“Severity Level 2” shall mean a problem or request that involves; (a) an
Authorized User or Authorized Users who cannot do their work that results in
some business impact, or (b) a function being unavailable and such function is
required for a secondary business process during business hours, (c) the
functionality of the software on a production system is adversely affected, but
can be circumvented, or (d) certain functions within the software on a
production system are disabled, but the Software remains operable.

1.3

Severity Level 3

A problem will be assigned as “Severity Level 3” if the problem is characterized
by the following:

“Severity Level 3” shall mean a problem or request that involves an incident
that results in a moderate business impact for a production system or
development system where customer experiences no loss of service and the
incident has no significant effect on the usability of the software or system.
There may be an automated or manual contingency plan that allows those affected
to achieve a level approaching normal service delivery during the event. This
level is typically used for questions, comments and enhancement requests.

 



Attach 3-F – Page 3 of 4

 

 



DTG and EDS Confidential

Exhibit 3-F

 

1.4

Severity Level 4

A problem will be assigned as “Severity Level 4” if the problem is characterized
by the following:

“Severity Level 4” shall mean a problem or request that involves; (a) an
incident that results in a minimal business impact for a production system or
development system where customer experiences no loss of service and the
incident has no significant effect on the usability of the software or system,
or (b) Projects considered non-critical to company work functions including
scheduled upgrades and enhancements.

1.5

Severity Level 5

A problem will be assigned as “Severity Level 5” if the problem is characterized
by the following:

“Severity Level 5” shall mean a problem or request that involves an incident
that does not affect normal service delivery for the client, environment or
business operation. Includes issues with the potential to cause impact if not
proactively addressed, and those that began as a higher severity due to
potential impact, but were resolved prior to causing actual impact. Also
includes incident Tickets waiting on required components, information, and/or
vendor response. Once requirements have been resolved; the ticket is reassigned
a new priority of 1, 2 or 3 depending on the criticality of the issue.

 

 

 

 

 

Attach 3-F – Page 4 of 4

 

 



DTG and EDS Confidential

Exhibit 4 -Pricing

 

 

ENTIRE EXHIBIT REDACTED

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 4

 

(24 PAGES OMITTED)

 

Exhibit 4

Fees

 

 

 

 

 

 

 

Exhibit 4 - Page 1

 

 



 

 

 

[img1.jpg]


 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 4-A

 

(19 PAGES OMITTED)

 

Dollar Thrifty Automotive Group

 

Exhibit 4-A

EDS Fees

Attachment to Exhibit 4 (Pricing and Financial Provisions)

 

27-Jul-06

 

 

This document contains confidential and proprietary information of Dollar
Thrifty. It is furnished for evaluation purposes only. Except with the express
prior written permission of Dollar Thrifty, this document and the information
contained herein may not be published, disclosed, or used for any other purpose.

 

 

Page 1 of 1

 

 



 

 

 

[img1.jpg]


 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 4-B

 

(12 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

Exhibit 4-B

Financial Responsibility Matrix

 

August 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOTIVE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

 

 



 

 

 

[img1.jpg]


 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 4-D

 

(4 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

Exhibit 4-D

Resource Baseline Units

 

August 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOTIVE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

Page 1 of 1

 

 



ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 5

 

(9 PAGES OMITTED)

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

EXHIBIT 5

 

HUMAN RESOURCE PROVISIONS

 

AUGUST 1, 2006

 

 

 

 

E5 - PAGE 1 OF 1

 



 

 

 

[img1.jpg]


 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 5-A

 

(1 PAGE OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

Exhibit 5-A

 

Critical Support Personnel List

 

August 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOTIVE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

 

 



DTG and EDS CONFIDENTIAL

 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 5-B

 

(8 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

Exhibit 5-B

 

Personnel Projection Matrix

Exhibit 5B to Exhibit 5 (Human Resource Provisions)

August 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOTIVE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained

 

 

 

 



DTG and EDS confidential

Exhibit 6

 

 

Exhibit 6

Customer Governance Provisions

1.0

Introduction

This Exhibit sets out the Governance structure for the Agreement; the roles and
responsibilities of both Parties to maintain a working relationship; and the
type, content and frequency of the Agreement review meetings that will be held.

2.0

Roles and Responsibilities of Key Governance Team Members

2.1

Customer

2.1.1

Customer Contract Executive

Primary responsibilities include:

 

1.

Managing the overall relationship with EDS.

 

2.

Providing leadership and guidance to the Customer Governance organization.

 

3.

Working with the EDS Account Executive and the EDS Account Manager to progress
the goals and objectives of the arrangement.

 

4.

Resolving escalated issues in accordance with the Governance escalation
procedures.

 

5.

Providing liaison activities and guidance with EDS’s corporate executive
leadership in regard to the strategic needs of Customer.

2.1.2

Customer Contract Manager

The Customer Contract Manager has primary operational responsibility for the
Agreement and monitoring all EDS deliverables and commitments.

 

Primary responsibilities include:

 

1.

Monitoring EDS and Customer compliance with the obligations of the Agreement.

 

2.

Monitoring EDS contract level deliverable commitments.

 

3.

Tracking fulfillment of EDS deliverables.

 

4.

Assuring audit ability of EDS processes.

 

5.

Managing Benchmarking activities.

 

6.

Staffing and managing the Customer Governance organization.

 

7.

Resolving escalated issues according to the Governance escalation procedures.

 

8.

Approving (or declining) all work requests that are in excess of pre-established
expenditure amounts or circumstances.

 

9.

Evaluating Performance Credits and approving any action plans resulting from
critical service performance failures.

 

10.

Approving, authorizing and overseeing all contract-related policies and
procedures.

 

Exhibit 6 - Page 1 of 14



DTG and EDS confidential

Exhibit 6

 

2.1.3

Customer Contract Administrator

The Customer Contract Administrator has primary administrative responsibility
for the Agreement, including the management of all reporting and updates to the
Agreement.

 

Primary responsibilities include:

 

1.

Ensuring receipt and review of all EDS reports required per the Agreement.

 

2.

Developing standard reporting and communication requirements between EDS and
various staff and organizations within Customer.

 

3.

Developing and assisting with negotiations related to all addendums and updates
to the Agreement that are required during the Term.

 

4.

Assisting with interpretation and intent of the Parties in regard to the terms
and conditions of the Agreement.

2.1.4

Customer Contract Transition Manager

The Customer Contract Transition Manager has the overall responsibility for
fulfilling Customer’s obligations under the Transition Plan and reports to the
Customer Contract Manager.

 

Primary responsibilities include:

 

1.

Approving the Transition Plan.

 

2.

Managing Customer’s obligations under the Transition Plan.

2.1.5

Customer Business Unit Coordinator

The Customer Business Unit Coordinator has the overall responsibility for
Customer’s Customer relationship with EDS across all business units.

 

Primary responsibilities include:

 

1.

Providing advice and counsel to Customer business units regarding the terms and
conditions of the Agreement.

 

2.

Providing support to Customer business units in regard to questions and issues
arising from the delivery of Services.

 

3.

Acting as the primary interface between EDS’s organization and the Customer
business units.

2.1.6

Customer’s Finance Manager

The financial management of the Agreement is critical to assure accuracy and
audit ability of all related financial transactions and that proper financial
controls are in place during the term of the Agreement. The Customer Finance
Manager oversees all financial activities related to the Agreement and the
delivery of services.

 

Primary responsibilities include:

 

1.

Establishing and managing the overall budget in connection with the Agreement.

 

Exhibit 6 - Page 2 of 14



DTG and EDS confidential

Exhibit 6

 

 

2.

Monitoring to ensure that savings objectives for the Agreement are being met.

 

3.

Reviewing financial analysis for all EDS sponsored initiatives to ensure
financial viability.

 

4.

Assisting in and supporting, as needed, the review of monthly charges to assure
the accuracy of EDS charges, Customer retained costs and pass-through expenses.

 

5.

Ensuring that anticipated and agreed-upon EDS financial responsibilities are not
converted to Customer retained or pass-through expenses.

 

6.

Investigating variances in forecasted expenses or usage.

 

7.

Establishing and maintaining the Customer charge back process and systems.

 

8.

Ensure that Customer and EDS have the necessary internal financial controls in
place to comply with the Sarbanes-Oxley Act of 2002.

2.1.7

Customer Service Manager(s)

The Customer Service Manager(s) will have the primary responsibility to monitor
and support EDS’s performance of the Services associated with each Tower within
the scope of the Agreement.

 

Primary responsibilities include:

 

1.

Reviewing all Service Levels and contractual commitments for the respective
Tower.

 

2.

Assisting both Customer and EDS with forecasting resource requirements.

 

3.

Providing support to Customer and Authorized Users in accordance with the
Problem Management process, as described in the Exhibit 2.1 (Cross Functional –
General Services).

 

4.

Reviewing and approving specific project plans and Change Management activities
for a Tower.

2.2

EDS

2.2.1

EDS Account Executive

The EDS Account Executive has complete authority and responsibility to deliver
all Services from EDS to Customer.

 

Primary responsibilities include:

 

1.

Managing the overall relationship regarding EDS and Customer.

 

2.

Assuring the successful transition of the Agreement to operational status.

 

3.

Ensuring that EDS fulfills all of its obligations under the Agreement.

 

4.

Working with the Customer Governance Team to establish, manage, and meet
commitments, requirements, and expectations.

 

5.

Working with Customer executives and business unit managers to align the
delivery of Services with the strategic needs of Customer; such activities will
be performed with the approval and in conjunction with the Customer Contract
Manager.

 

Exhibit 6 - Page 3 of 14



DTG and EDS confidential

Exhibit 6

 

 

6.

Informing Customer about new corporate capabilities and developments within
EDS’s organization, and proposing ideas and solutions that will provide ongoing
benefit to Customer.

2.2.2

EDS Account Manager

The EDS Account Manager will have primary business operating performance
responsibility for the account and will assure that all delivery commitments and
deliverables required under the Agreement are provided to Customer.

 

Primary responsibilities include:

 

1.

Working with the Customer Contract Manager to manage and meet commitments,
requirements and expectations.

 

2.

Ensuring that all Service Levels are met.

 

3.

Ensuring that EDS’s performance requirements as they relate to Customer business
requirements and business objectives are satisfied.

 

4.

Assuring operational compliance with the Agreement and ensuring that EDS
fulfills its obligations under the Agreement, including all obligations relating
to deliverables.

 

5.

Establishing and executing the account management disciplines, business
management processes, and associated reporting.

 

6.

Ensuring prompt identification and resolution of Service delivery issues.

 

7.

Ensuring that EDS’s performance requirements as they relate to the Customer
strategic business planning (business and architecture, strategic options,
business assessment, business operating plans) requirements are met.

 

8.

Staffing and leading the EDS Management Team and Project Staff.

2.2.3

EDS Transition Manager

The EDS Transition Manager has the overall responsibility for the successful
transition of the Transitioned Employees and applicable subcontractors to the
EDS account team while ensuring that Service Levels and Customer satisfaction
are maintained.

 

Primary responsibilities include:

 

1.

Establishing the account infrastructure necessary to operate the account
including all financial, human resources, security, facilities and
communication.

 

2.

Developing and implementing the Service delivery plan.

 

3.

Installing all Service delivery processes and ensuring that the Service Level
reporting mechanisms are established and operational.

 

4.

Transitioning all of Customer’s applicable personnel and subcontractors
seamlessly to EDS.

2.2.4

EDS Service Delivery Managers

The EDS Service delivery Managers will have the primary responsibility to
deliver the Services associated with each Tower within the scope of the
Agreement.

 

Exhibit 6 - Page 4 of 14



DTG and EDS confidential

Exhibit 6

 

Primary responsibilities include:

 

1.

Overseeing delivery of Services in order to meet all Service Levels and
contractual commitments for the respective Tower..

 

2.

Providing support to Customer and Authorized Users in accordance with the
Problem Management process, as described in the Exhibit 2.1 (Cross Functional –
General Services).

 

3.

Providing all Service Level reporting to the service control function.

 

4.

Implementing and meeting the requirements of the Customer business continuity
plans.

2.2.5

EDS Resource Manager

The EDS Resource Manager will be responsible for managing and executing resource
strategies across the account.

 

Primary responsibilities include:

 

1.

Managing transition of subcontractors.

 

2.

Managing EDS relationships.

 

3.

Managing selection of subcontractors (e.g. offshore).

 

4.

Managing EDS shared resource centers within the Customer account.

2.2.6

EDS Service Control Manager

The EDS Service Control Manager will have primary responsibility for delivering
the metrics program for the account .

 

Primary responsibilities include:

 

1.

Interfacing as needed with Customer.

 

2.

Establishing EDS metrics program.

 

3.

Constructing the performance reports and managing the monthly reporting.

 

4.

Establishing EDS Benchmarking methodology in accordance with the Agreement.

 

5.

Introducing EDS’s proceses and delivery models to the account; modifying them to
meet Customer standards; and ensuring that this methodology is implemented on
the account.

 

6.

Providing training as required by the Agreement.

 

7.

Providing process ownership for Service delivery processes.

 

8.

Providing EDS quality assurance function.

 

9.

Implementing a client satisfaction survey for the account.

2.2.7

EDS Business Office

The EDS Finance Manager will have primary responsibility for all financial,
billing, contractual compliance and new business management functions.

 

Exhibit 6 - Page 5 of 14



DTG and EDS confidential

Exhibit 6

 

Primary responsibilities include:

 

 

1.

Providing the monthly invoice and all account billing and reporting functions.

 

2.

Providing all EDS contract administrations for the time-phased contractual
commitments to assure fulfillment of EDS deliverables.

 

3.

Acting as the primary EDS focus for new service establishment for Customer.

 

4.

Managing other administrative functions including security (physical and
logical), facilities and contracts.

 

5.

Providing all financial reporting, including exception reporting, to Customer,
in accordance with the Exhibit 4 (Pricing and Financial Provisions).

 

6.

Ensure that the controls specified in the Agreement relating to Customer’s
compliance with the Sarbanes-Oxley Act of 2002.

2.2.8

EDS Human Resource Director

The EDS Human Resource Director will have account management responsibilities
for all personnel policies or process administration.

 

Primary responsibilities include:

 

1.

Establishing all personnel administration policies for the account.

 

2.

Providing the Human Resources management function for the account.

 

3.

Providing the recruitment and placement function for the account.

 

4.

Providing the communication forms for the account.

 

5.

Interfacing with the Customer Contract Manager on personnel issues.

3.0

Committees and Teams

 

1.

An Executive Steering Committee will be formed, consisting of both Customer and
EDS executives, to provide business oversight and ensure that the Service
delivery objectives are achieved. This committee will also direct the Customer /
EDS relationship and assist the Customer Contract Manager and the EDS Account
Manager in decisions that directly affect this Agreement.

 

2.

A Customer Contract Manager and a EDS Account Manager will be appointed by the
Parties to liaise with the Executive Steering Committee and to monitor and
resolve where possible any issues raised by the Customer Service Manager(s) and
the EDS Service Delivery Manager(s).

 

3.

The appropriate Customer Service Manager(s) and EDS Service Delivery Managers
will carry out the day-to-day coordination of Service delivery, and will include
other Customer representatives as required.

 

4.

Customer and EDS will jointly develop and implement agreed performance
management and business assurance processes.

 

5.

The performance management and business assurance processes and procedures will
be deployed at the EDS sites and/or the designated Customer Sites, which will
ensure the stable start-up and efficient delivery of the Services.

 

Exhibit 6 - Page 6 of 14



DTG and EDS confidential

Exhibit 6

 

3.1

Executive Steering Committee

The Parties will establish an Executive Steering Committee. The names and/or
titles of the representatives serving on the initial Executive Steering
Committee are listed in Exhibit 6-A (Committee Relationships and Membership) to
this Exhibit.

 

The Executive Steering Committee will have executive management responsibility
for the Agreement and for the relationship between the Parties.

3.1.1

Members

The Executive Steering Committee shall be chaired by the Customer Contract
Manager and will be comprised as follows:

 

1.

Customer Contract Executive.

 

2.

Customer Contract Manager.

 

3.

EDS Account Executive.

 

4.

EDS Account Manager.

 

5.

Other Customer and EDS personnel as required.

3.1.2

Key Responsibilities

The responsibilities of the Executive Steering Committee include:

 

1.

Ensuring business alignment between the Parties, analysis of Customer and EDS
business plans, and oversight of new or modified Services during the Term.

 

2.

Developing strategic requirements and plans associated with the Services or New
Services during the Term.

 

3.

Agreeing to and periodically reviewing the authority of the committees and
makeup of the individual members of the Management Committee (discussed in
Section 3.2 below) and the Service Delivery Committee (discussed in Section 3.3
below).

 

4.

Approving the Management Committee report and recommendations, including review
and/or approval of the following:

 

5.

Review Transition Plan implementation, including progress and achievement of
Critical Deliverables and key activities.

 

6.

Review Service Level reports and modifications.

 

7.

Review Continuous improvement and quality assurance measures.

 

8.

Reset of Critical Service Levels.

 

9.

Review financial issues and performance.

 

10.

Review Customer satisfaction surveys.

 

11.

Review Audit results.

 

12.

Review Benchmarking results.

 

13.

Resolving issues escalated by the Management Committee.

 

Exhibit 6 - Page 7 of 14



DTG and EDS confidential

Exhibit 6

 

3.1.3

Reports

 

1.

Minutes.

3.1.4

Meetings

Holding initial quarterly meetings, changing to time periods as agreed by the
Parties.

3.2

Management Committee

The Parties will establish a Management Committee. The names and/or titles of
the representatives serving on the initial Management Committee are listed in
Exhibit 6-A (Committee Relationships and Membership) to this Exhibit.

3.2.1

Members

The Management Committee shall be chaired by the Customer Contract Manager and
will be comprised as follows:

 

1.

Customer Contract Manager.

 

2.

Customer Contract Administrator.

 

3.

Customer Finance Manager.

 

4.

EDS Account Manager.

 

5.

EDS Finance Manager.

 

6.

Other Customer and EDS personnel as required.

3.2.2

Authority

Subject to direction and approval from the Executive Steering Committee and to
the authority derived from the Change Control procedures to be approved by
Customer, the Management Committee will have general authority and
responsibility regarding:

 

1.

Approving changes to the Agreement.

 

2.

Adding, modifying, and/or removing Services covered by the Agreement.

 

3.

Operational, technical, financial, and general management oversight of the
Agreement.

 

4.

Resolving issues escalated by the Service Delivery Committee.

3.2.3

Key Responsibilities

The responsibilities and authorities of the Management Committee will be
determined and delegated in each case in accordance with the authority outlined
in Section 3.2.2 above.

 

The responsibilities of the Management Committee include:

 

1.

Managing the performance of the Parties’ respective roles and responsibilities
under the Agreement.

 

2.

Implementing the Agreement.

 

Exhibit 6 - Page 8 of 14



DTG and EDS confidential

Exhibit 6

 

 

3.

Managing risks and opportunities for improvement.

 

4.

Monitoring Service delivery and Transition activities based on reporting and
coordination with the Service Delivery Committee.

 

5.

Considering and approving, where possible, operational and technical changes in
accordance with the Change Management requirements set out in Exhibit 2.1 (Cross
Functional – General Services).

 

6.

Considering and approving, where possible, changes to the Agreement and to the
Services in accordance with the Change Control procedures to be approved by
Customer.

 

7.

Seeking to resolve any issues escalated by the Service Delivery Committee in
accordance with Section 5.0 (Issue Escalation Procedures) in this Exhibit.

 

8.

Producing Management Committee summary reports as set out in Exhibit 13
(Reports) and submitting them for Executive Steering Committee review.

 

9.

Approving the following and reporting, as required, to the Executive Steering
Committee with respect to:

 

10.

Service Levels, Service Level Credits and Earnback as described in Exhibit 3
(Service Levels).

 

11.

Review Continuous improvement and quality assurance measures.

 

12.

Review Proposals for reset of Service Levels.

 

13.

Review of financial performance.

 

14.

Review Pricing.

 

15.

Review customer satisfaction surveys.

 

16.

Review audit results.

 

17.

Review Benchmarking results.

 

18.

Monitoring and reviewing the ongoing status of Third Party Contracts as
appropriate.

 

19.

Initiating, as appropriate, the recommendations and suggestions made by the
Executive Steering Committee relating to the Services and/or this Agreement.

 

20.

Ensuring the implementation of process/infrastructure, financial and resource
plans.

 

21.

Reviewing business proposals as submitted by Customer business sponsors and/or
EDS personnel.

 

22.

Recommending new proposals to the Executive Steering Committee.

 

23.

Providing advice and direction to the Service Delivery Committee for performance
improvement.

 

24.

Delegating any powers it considers appropriate to the Services Delivery
Committee.

3.2.4

Reports

 

1.

Summary Executive Reports.

 

2.

Global Management Reports.

 

3.

Service Level Reports.

Exhibit 6 - Page 9 of 14



DTG and EDS confidential

Exhibit 6

 

 

4.

Transition Reports.

 

5.

Minutes.

3.2.5

Meetings

The Management Committee will meet (at a minimum) monthly, and at other times as
agreed between the Parties, to review:

 

1.

Contract Management and Change Control.

 

2.

Service delivery.

 

3.

Transition management (as required).

 

4.

Transformation management (as required).

 

5.

Change Management.

 

6.

Technical planning.

3.3

Service Delivery Committee

The names and/or titles of the representatives serving on the initial Service
Delivery Committee are listed in Exhibit 6-A (Committee Relationships and
Membership) to this Exhibit.

3.3.1

Members

The Service Delivery Committee will be comprised as follows:

 

1.

Customer Service Manager(s).

 

2.

Customer Business Unit Coordinator.

 

3.

Customer Site Managers (as required).

 

4.

EDS Service Delivery Managers.

 

5.

Other Customer and EDS personnel as required.

3.3.2

Authority

All members of the Service Delivery Committee:

 

1.

Review and approval, where possible, of the short-term and long-term plans and
activities in regard to the delivery of the Services.

 

2.

Resolution of Service delivery problems.

 

3.

Upward notification of all opportunities or issues that might result in the
addition, deletion, or modification of the Services, or the terms of the
Agreement, irrespective of the initiating Party.

 

4.

Agreement of local Service delivery initiatives, where approved by appropriate
level.

 

Exhibit 6 - Page 10 of 14



DTG and EDS confidential

Exhibit 6

 

3.3.3

Key Responsibilities

The responsibilities and authorities of the Customer and EDS representatives
will be determined and delegated in each case by the Management Committee and
may include matters within the relevant region such as the following:

 

1.

Implementing the Transition Plan and monitoring the Service delivery.

 

2.

Monitoring Critical Deliverables and Service Levels.

 

3.

Coordinating and communicating day-to-day Service delivery issues; addressing,
co-coordinating and prioritizing the issues affecting the provision of the
Services to Customer.

 

4.

Reviewing and escalating operational problems and issues in accordance with the
Policy & Procedures Manual.

 

5.

Reviewing and scheduling change requests in accordance with the Change
Management requirements described in Exhibit 2.1 (Cross Functional – General
Services).

 

6.

Ensuring efficient flow of documentation as required by the Agreement.

 

7.

Handling disputes within the authority of the Customer and EDS representatives,
and referring others to the Management Committee in accordance with the Section
5.0 (Issue Escalation Procedures) of this Exhibit.

 

8.

Submitting issues concerning the relationship between the Parties to the
Management Committee for its guidance and recommendations.

 

9.

Submitting reports as required and as defined in Exhibit 13 (Reports) to the
Management Committee.

 

10.

Advising the Management Committee of new opportunities and proposals.

 

11.

Identifying and referring matters outside the authority of Customer and EDS
representatives to the Management Committee.

 

12.

Reviewing and presenting recommendations and suggestions made by Customer
representatives and EDS representatives relating to the Services and initiating
appropriate actions.

 

13.

Identifying issues that may have an impact outside the relevant Sites and
referring these to the Management Committee and, as appropriate, to other Sites
as required.

 

14.

Monitoring and reviewing the ongoing status of Third Party Contracts as
appropriate.

 

15.

Reviewing and adjusting the following, as directed by the Management Committee:

 

16.

Service Levels.

 

17.

Continuous improvement and quality assurance measures.

 

18.

Customer satisfaction surveys.

 

19.

Audits.

 

20.

Benchmarking results.

3.3.4

Reports

 

1.

Regional/Management Reports.

 

Exhibit 6 - Page 11 of 14



DTG and EDS confidential

Exhibit 6

 

 

2.

Service Levels and Service delivery results (as required).

 

3.

Minutes.

3.3.5

Meetings

The Service Delivery Committee will meet (at a minimum) bi-weekly, and at other
times as agreed between the Parties, to review:

 

1.

Contract issues.

 

2.

Service delivery.

 

3.

Transition management (as required).

 

4.

Transition/projects (as required).

3.4

Technical Steering Committee

Technical Steering Committee will be established by the Parties.

 

The Technical Steering Committee will meet quarterly, and at other times as
agreed between the Parties.

 

It is agreed that the Technical Steering Committee shall not be involved in
day-to-day operational issues.

3.4.1

Members

The Technical Steering Committee shall be chaired by the Customer IT
Architecture Manager and will be comprised as follows:

 

1.

Customer Contract Manager or his/her nominated deputy.

 

2.

Customer IT Architecture Manager.

 

3.

Customer Applications Development and Maintenance Manager.

 

4.

Customer Business Unit Coordinator.

 

5.

EDS Account Manager.

 

6.

EDS-assigned Chief Technology Officer for Customer.

 

7.

Customer and EDS Subject Matter Experts (SMEs) as required.

3.4.2

Key Responsibilities

The responsibilities of the Technical Steering Committee include:

 

1.

Reviewing and ensuring alignment of Customer’s Information Technology (IT)
strategy and IT policies Strategy and implementation. All issues arising from
the review are to be escalated to the Executive Steering committee for review
and resolution.

 

2.

Using management reports defined in Exhibit 13 (Reports), and any other
appropriate sources, to research, develop, review and approve technical
initiatives to address business problems and opportunities as agreed by the
Executive Steering Committee and/or the Management Committee.

 

Exhibit 6 - Page 12 of 14



DTG and EDS confidential

Exhibit 6

 

 

3.

Providing advice and guidance to the Management Committee for technical
improvement and making recommendations directly to Customer and EDS on issues
affecting the technical infrastructure that supports the Customer business
operations.

 

4.

Reviewing technical policy standards and making recommendations to the
Management Committee

 

5.

Reviewing any proposals for reductions in the costs of the Services driven by
new technology.

4.0

Policies and Procedures Manual

This Section sets out the requirements for the Policies and Procedures Manual
and the process by which the Policies and Procedures Manual will be finalized.

 

Exhibit 6-B (Policies and Procedures Manual Content) to this Exhibit contains
the general content and high-level description of the Policies and Procedures
Manual. It is provided to indicate the proposed content and organization of the
Policies and Procedures Manual.

 

The requirements related to the Policies and Procedures Manual are as follows:

 

1.

The Parties will develop and follow specific procedures during the Term, which
are to be set out in a Policies and Procedures Manual.

 

2.

The Policies and Procedures Manual will not contradict the provisions of this
Agreement. If there is any discrepancy between the Policies and Procedures
Manual and the Agreement, the terms in the Agreement will prevail.

 

3.

EDS and Customer will jointly use the Policies and Procedures Manual to enable
close cooperation and communication between the Parties.

 

4.

The Procedures Manual will include checkpoint reviews; testing; acceptance; and
other procedures for Customer to assure the quality of EDS’s performance.

 

5.

Developing, with the assistance and approval of Customer, the content of the
Policies and Procedures Manual that is required [as indicated in Exhibit 6-B
(Policies and Procedures Manual Content) to this Exhibit.

 

5.0

ISSUE ESCALATION PROCEDURES

From time to time, issues will arise that cannot be resolved at the various
levels of management within the Customer and EDS teams. These issues may arise
at a particular site/country, region or at the global level. These issues may
involve obligations of Party, performance, commercial issues, personnel, etc.

 

It is the intent of Customer and EDS to resolve issues in a constructive way
that reflects the concerns and commercial interests of each Party. Both Parties’
primary objective and intent is to have issues resolved by the appropriate
levels of authority without the need for escalation. With this in mind, the
following steps are to be followed:

 

1.

Notification: Either Party may decide that escalation is desirable when
resolution of an issue appears unachievable at the current management level. In
this case, the Party desiring escalation provides written notice of its
intention to the member(s) of the other Party currently involved in the dispute.
At either Party’s request, the Parties currently engaged in attempting to
resolve the issue shall meet again to attempt resolution of the issue prior to
escalation to the next level. When and if the issue cannot be resolved at the
current management level, the issue will then be escalated after good faith
attempts by both Parties to resolve the issue at the current level.

 

Exhibit 6 - Page 13 of 14



DTG and EDS confidential

Exhibit 6

 

 

2.

Documentation: Both Parties will jointly develop a short briefing document
called Statement of Issue for Escalation that describes the issue, relevant
impact and positions of both Parties.

 

3.

Request for Assistance: A meeting will be scheduled with appropriate individuals
as described below (phone or videoconference in most cases). The Statement of
Issue for Escalation will be sent in advance to the participants.

 

4.

It is the intention of Customer and EDS that issues are escalated for review and
resolution to the next level of management as follows:

 

4.1.

The EDS Service Delivery Manager with the appropriate Customer Governance team
member.

 

4.2.

The Customer Contract Manager and the EDS Account Manager.

 

4.3.

The Customer Account Executive and the EDS Account Executive.

 

5.

Issue Review: Following review and resolution the decision shall be documented
and returned to both Parties. If a reasonable amount of time has elapsed without
resolution, or if ether Party believes that resolution is not possible without
further escalation, the issue may be further escalated to the formal Dispute
Resolution process set forth in the Agreement.

 

 

 

 

 

 

 

 

 

Exhibit 6 - Page 14 of 14

 



DTG and EDS CONFIDENTIAL

Exhibit 6-B

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED

FOR EXHIBIT 6-B

 

(9 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

REQUIREMENTS DOCUMENT

 

EXHIBIT 6-B

 

POLICIES AND PROCEDURES MANUAL CONTENT

Attachment to Exhibit 6 (Governance Model)

 

AUGUST 1, 2006

 

 

 

 

 

Exhibit 6-B – Page 1 of 1

 

 

 



 

 

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

REQUEST FOR PROPOSAL

 

EXHIBIT 7

 

SITES

August 31, 2006

 

 

This document contains confidential and proprietary information of DTG. It is
furnished for evaluation purposes only. Except with the express prior written
permission of DTG, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

 

DTG CONFIDENTIAL

 

 

 

 



Physical Site Address

Brand

Code

Site Name

Address

City

State

Country

Postal

Code

Telephone

T

LIH

Airport Counter

One Airport Drive

Little Rock

AR

USA

72202

 

T

LIH

Service Facility

2610 E Roosevelt Rd

Little Rock

AR

USA

72206

 

T

LIT

Airport Counter

1 Airport Rd

Little Rock

AR

USA

72206

 

T

LIT

Base Facility

2610 Roosevelt Rd

Little Rock

AR

USA

72206

 

T

ROG

Airport Counter

1 Cass Hough Drive

Rogers

AR

USA

72756

479-986-9351

T

XNA

Closed

815 S.W. 8th Street Suite A

Bentonville

AR

USA

72712

479-254-2961

T

XNA

Airport Counter

1 Airport Blvd STE 107

Highfill

AR

USA

 

479 205 1130

D

PHX

Administration Bldg

50 S 24th Street

Phoenix

AZ

USA

85034

602-275-0011 x221

D

PHX

Hotel Counter

915 E Apache Blvd

Phoenix

AZ

USA

85281

480-968-2899

D

PHX

Maintenance Facility

50 S 24th Street

Phoenix

AZ

USA

85034

602-275-0011

D

PHX

Return Kiosk

3748 E Washington

Phoenix

AZ

USA

85034

602-275-0011

D

PHX

Airport Counter

3200 Sky Haror Blvd

Phoenix

AZ

USA

85034

602-225-2715

D

PHX

Airport Counter

3400 Sky Harbor Blvd

Phoenix

AZ

USA

85034

602-275-0292

D

PHX

Airport Counter

3800 Sky Harbor Blvd

Phoenix

AZ

USA

85034

602-275-0452

D

PHX

Base Facility

3748 E Washington

Phoenix

AZ

USA

85034

602-275-0011

D

PHX

Hotel Counter

5001 N Scottsdale Rd

Scottsdale

AZ

USA

85250

480-945-3196

D

TUS

Base Facility

2620 E Tucson Blvd

Tucson

AZ

USA

85706

520-434-0288

D

TUS

Airport Counter

7250 S Tucson Blvd

Tucson

AZ

USA

85706

520-573-4736 520-434-0288

D

TUS

Return Kiosk

7250 S Tucson Blvd

Tucson

AZ

USA

85706

520-434-0288

D

TUS

Service Facility

2340 E. Elvira

Tucson

AZ

USA

85706

520-434-0288

D

BRG

Off Airport Base Facility

1815 Bayshore Hwy

Burlingame

CA

USA

94010

650-259-0355

D

FAT

Off Airport Counter

5175 E Clinton Way

Fresno

CA

USA

93727

559-252-4072

D

FAT

Service Facility

5175 E Clinton Way

Fresno

CA

USA

93727

559-252-4072

D

LAX

Base Facility

5630 Arbor Vitae Street

Los Angeles

CA

USA

90045

310-410-5400

D

LAX

Base Facility

5630 Arbor Vitae Street

Los Angeles

CA

USA

90045

310-410-5409 310-410-5423

D

LAX

Base Facility

5630 Arbor Vitae Street

Los Angeles

CA

USA

90045

310-410-5409 310-410-5423

D

LAX

Airport Counter

100 Worldway

Los Angeles

CA

USA

90045

310-410-5400

D

LAX

Airport Counter

200 Worldway

Los Angeles

CA

USA

90045

310-410-5400

D

LAX

Airport Counter

300 Worldway

Los Angeles

CA

USA

90045

310-410-5400

D

LAX

Airport Counter

500 Worldway

Los Angeles

CA

USA

90045

310-410-5400

T

LAX

Base Facility

5440 West Century Blvd.

Los Angeles

CA

USA

90045

310-645-1880

T

LAX

Base Facility

5440 West Century Blvd.

Los Angeles

CA

USA

90045

310-645-1880

T

LAX

Base Facility

5440 West Century Blvd.

Los Angeles

CA

USA

90045

310-645-1880

T

LAX

Base Facility

5440 West Century Blvd.

Los Angeles

CA

USA

90045

310-645-1880

T

LAX

Airport Counter

5440 West Century Blvd.

Los Angeles

CA

USA

90045

310-645-1881

T

LAX

Airport Counter

5440 West Century Blvd.

Los Angeles

CA

USA

90045

310-645-1881

T

LAX

Airport Counter

5440 West Century Blvd.

Los Angeles

CA

USA

90045

310-645-1881

T

LAX

Airport Counter

5440 West Century Blvd.

Los Angeles

CA

USA

90045

310-645-1881

D

OAK

Airport Counter

In Terminal Airport

Oakland

CA

USA

94621

510-729-7177

D

OAK

Airport Counter

In Terminal Airport

Oakland

CA

USA

94621

510-729-7177

D

OAK

Airport Kiosk

In Terminal Airport

Oakland

CA

USA

94621

510-729-7177

D

OAK

Base Facility

1050 Langley St.

Oakland

CA

USA

94603

510 568 9909

D

OAK

Base Facility

1050 Langley St.

Oakland

CA

USA

94603

510 568 9909

T

OAK

Airport Counter

In Terminal Airport

Oakland

CA

USA

94621

510-729-7177

T

OAK

Airport Counter

In Terminal Airport

Oakland

CA

USA

94621

510-729-7177

T

OAK

Local Counter

790 Anderson Dr

San Rafael

CA

USA

94901

415-459-2700

D

ONT

Airport Counter

126 S. Vineyard

Ontario

CA

USA

91764

909-390-2438 X2221 909-988-8584

D

ONT

Return Kiosk

3450 E Airport Drive

Ontario

CA

USA

91764

909-390-2438 X2221

D

ONT

Service Facility

3450 E Airport Drive

Ontario

CA

USA

91764

909-390-2438

D

PSP

Local Counter

3400 E Taquitz

Palm Springs

CA

USA

92262

760-325-7334

D

PSP

Service Facility

Palm Springs Reg. Airport

Palm Springs

CA

USA

92262

760-325-7334

D

SAN

Base Facility

2499 Pacific Hwy

San Diego

CA

USA

92101

619-234-3389

D

SAN

Service Facility

2401 Pacific Coast Hwy

San Diego

CA

USA

92101

619-234-9110 619-234-3389

T

SAN

Base Facility

1120 West Laurel St.

San Diego

CA

USA

92101

619-515-0980

T

SAN

Maintenance Facility

1120 W. Laurel Street

San Diego

CA

USA

92101

619-515-0980

D

SFO

Hotel Counter

5000 Sierra Point Pkwy

Brisbane

CA

USA

94005

650-583-3977

D

SFO

Administration Bldg

San Francisco Airport

San Francisco

CA

USA

94128

650-244-4131/ 650-737-8083

D

SFO

Return Kiosk

San Francisco Airport

San Francisco

CA

USA

94128

650-244-4131/ 650-737-8083

D

SFO

Airport Counter

San Francisco Airport

San Francisco

CA

USA

94128

650-244-4131/ 650-737-8083

D

SFO

Local Counter

2500 Mason Street

San Francisco

CA

USA

94128

415-399-9873

 



 

S

SFO

Local Counter

324 O'Farrell

San Francisco

CA

USA

94128

 

S

SFO

Local Counter

324 O'Farrell

San Francisco

CA

USA

94128

 

S

SFO

Quick Turn Around

San Francisco Airport

San Francisco

CA

USA

94128

650-244-4131/ 650-737-8083

T

SFO

Airport Counter

San Francisco Int'l Airport

Millbrae

CA

USA

94030

650-244-4131/ 650-737-8083

T

SFO

Closed

229 7th St

San Francisco

CA

USA

94105

415-777-2515

T

SFO

Closed

520 Mason St

San Francisco

CA

USA

94102

415-788-8111

T

SFO

??

 

San Francisco

CA

USA

94103

 

T

SFO

Return Kiosk

San Francisco Int'l Airport Millbrae

San Francisco

CA

USA

94030

650-244-4131/ 650-737-8083

D

SJC

Administration Bldg

470 E Brokaw Rd

San Jose

CA

USA

95110

408-999-6561

D

SJC

Airport Counter

2300 Airport Blvd

San Jose

CA

USA

95110

408-999-6567

D

SJC

Airport Counter

2300 Airport Blvd.

San Jose

CA

USA

95110

408-999-6567

s

SJC

Quick Turn Around

435 Walsh Ave

Santa Clara

CA

USA

95050

 

D

SMF

Airport Counter

6850 Airport Blvd

Sacramento

CA

USA

95837

916-569-2880 ext 2228

D

SMF

Service Facility

6850 Airport Blvd

Sacramento

CA

USA

95837

916-569-2880

T

SNA

Service Facility

3500 Irvine Ave.

Newport Beach

CA

USA

92660

949-442-0700 949-442-0702

T

SNA

Airport Counter

18601 Airport Way Suite 71

Santa Ana

CA

USA

92101

 

T

SNA

Airport Counter

18601 Airport Way Suite 71

Santa Ana

CA

USA

92101

 

S

WRO

Administration Bldg

9485 Haven Avenue, STE 101,

Rancho Cucamonga

CA

USA

 

 

T

ASE

airport

121 Aspen Airport Bus Center

Aspen

CO

USA

81611

970-920-2008

T

ASE

Base Facility

69 Airport Rd.

Aspen

CO

USA

81611

970-920-2305

T

ASE

Airport Counter

2033 Airport Road

Aspen

CO

USA

81611

970-920-2305

D

DEN

Base

23520 E 78th Ave

Denver

CO

USA

80249

303-317-1142 X156

D

DEN

Base

23520 E 78th Ave

Denver

CO

USA

80249

303-317-1142 ext. 154

D

DEN

Technical Center

8006-E Arapahoe Ste 100

Denver

CO

USA

80207

303-662-8102

D

DEN

Airport Counter

Denver Int'l Airport

Denver

CO

USA

80207

303-317-1142 ext 190

D

DEN

Local Rental Counter

10343 M North Federal Blvd

Westminster

CO

USA

80260

303-466-1422

T

DEN

Maintenance Facility

455 S. Colorado Blvd

Denver

CO

USA

80246

720-214-1130

T

DEN

Airport Counter

7705 Calawba Ct

Denver

CO

USA

80249

303-342-9400

T

DEN

Base Facility

7705 Calawba Ct

Denver

CO

USA

80249

303-342-9400

T

DEN

Base Facility

7705 Calawba Ct

Denver

CO

USA

80249

303-342-9400

T

DEN

Technical Center

8006 E. Arapahoe Ste 100

Englewood

CO

USA

80112

303-220-1020

T

BDL

Base Facility

580 SPRING ST

Windsor Locks

CT

USA

06096

860-623-8214 X225

T

BNA

Airport Counter

580 Spring street

Windsor Locks

CT

USA

06096

860-623-8214 X225

T

BNA

Service Facility

580 Spring street

Windsor Locks

CT

USA

06096

860-623-8214 X225

T

DCA

Local Counter

 

Washington DC

DC

USA

20004

 

D

APF

Pvt. Airport

160 Aviation Dr. North

Naples

FL

USA

33101

239-403-9400

D

APF

airport

500 Terminal Dr.

Naples

FL

USA

33104

239-213-1400

D

APF

Service Facility

1300 Airport Pulling Rd.

Naples

FL

USA

33104

239-793-2226

S

DAB

Airport

700 Catalina Dr. Suite 1

Daytona Beach

FL

USA

32114

386-527-4484

S

DAB

Service Facility

275 Coral Sea Ave.

Daytona Beach

FL

USA

32114

386-527-4484

D

EYW

Off Airport Counter

3495 Roosevelt

Key West

FL

USA

33041

305-296-9921

T

EYW

Local Counter

Boca Chica Navel Air Station

Key West

FL

USA

33041

305-296-9921

D

FLL

Administration Bldg

3100 S Federal Hwy. (Maintence Area)

Ft. Lauderdale

FL

USA

33316

954-233-5752

D

FLL

Administration Bldg

3100 S Federal Hwy. (Maintence Area)

Ft. Lauderdale

FL

USA

33316

954-233-5752

D

FLL

Administration Bldg

3100 S Federal Hwy. (Maintence Area)

Ft. Lauderdale

FL

USA

33316

954-233-5752

D

FLL

Airport Counter

600 Terminal Dr.

Ft. Lauderdale

FL

USA

33315

954 377 8550

D

FLL

Airport Counter

600 Terminal Dr.

Ft. Lauderdale

FL

USA

33315

954 377 8550

D

FLL

Airport Counter

600 Terminal Dr.

Ft. Lauderdale

FL

USA

33315

954 377 8550

D

FLL

Airport Exit Booth

600 Terminal Dr.

Ft. Lauderdale

FL

USA

33315

954 377 8550

D

FLL

Airport Quick Turn Around

600 Terminal Dr.

Ft. Lauderdale

FL

USA

33315

954 377 8550

D

FLL

Airport Ready Kiosk

600 Terminal Dr.

Ft. Lauderdale

FL

USA

33315

954 377 8550

T

FLL

Base Facility

1600 NE 7th Ave.

Dania

FL

USA

33004

954-760-6264 option 5

T

FLL

Base Facility

1600 NE 7th Ave.

Dania

FL

USA

33004

954-760-6264 option 5

T

FLL

Airport Counter

600 Terminal Dr.

Ft. Lauderdale

FL

USA

33315

954-377-8550 ext 4010

T

FLL

Airport Counter

600 Terminal Dr.

Ft. Lauderdale

FL

USA

33315

954-377-8550 ext 4010

T

FLL

Local Counter

2400 Miami Rd.

Ft. Lauderdale

FL

USA

33316

954-463-2958 opt. 4

T

FLL

Quick Turn Around

600 Terminal Dr.

Ft. Lauderdale

FL

USA

33315

954-377-8570 x2044

 



 

T

FLL

Ready Kiosk

600 Terminal Dr.

Ft. Lauderdale

FL

USA

33315

954-377-8570 x2044

T

FLL

Local Counter

2300 N. State Rd. 7

Lauderdale Lakes

FL

USA

33311

954-731-0701 954-359-0250

T

FLL

Local Counter

2300 N. State Rd. 7

Lauderdale Lakes

FL

USA

33311

954-731-0701 954-359-0250

D

FMY

Off Airport Counter

4560 Tamiami Trail Suite #1

Port Charlotte

FL

USA

33980

941-235-1041 941-624-2800

D

JAX

Airport Counter

2400 Yankee Clipper Dr.

Jacksonville

FL

USA

32218

904-741-3950

D

JAX

Airport Counter

2400 Yankee Clipper Dr.

Jacksonville

FL

USA

32218

904-741-3950

D

JAX

Service Facility

2024 Rental Car Ln.

Jacksonville

FL

USA

32218

904-741-1008 904-741-4444 ext. 222

T

JAX

Base Facility

1771 Airport Rd.

Jacksonville

FL

USA

32218

904-741-4614 904-741-1008

T

JAX

Airport Counter

2400 Yankee Clipper Rd

Jacksonville

FL

USA

32218

904-493-0005

T

JAX

Service Facility

1759 Airport Rd

Jacksonville

FL

USA

32218

 

D

MCO

Hotel Counter

5995 West Irlo Bronson Memorial Hwy.

Kissimmee

FL

USA

34747

407 397 0611

D

MCO

Hotel Counter

1805 Hotel Plaza Blvd. (Courtyard By Mariott)

Lake Buena Vista

FL

USA

32830

407-827-3038

D

MCO

Airport Counter

9304 Airport Blvd. (A Side)

Orlando

FL

USA

32827

407-825-3958

D

MCO

Airport Counter

9304 Airport Blvd. (A Side)

Orlando

FL

USA

32827

407-825-3958

D

MCO

Airport Counter

9304 Airport Blvd. (A Side)

Orlando

FL

USA

32827

407-825-3958

D

MCO

Airport Counter

9304 Airport Blvd

Orlando

FL

USA

32827

407 825 3255

D

MCO

Airport Counter

9304 Airport Blvd

Orlando

FL

USA

32827

407 825 3255

D

MCO

Airport Counter

9304 Airport Blvd

Orlando

FL

USA

32827

407 825 3255

D

MCO

Off Airport Counter

6515 International Dr.

Orlando

FL

USA

32819

407-226-1097

D

MCO

Off Airport Counter

2510 Jetport Dr.

Orlando

FL

USA

32827

N/A

D

MCO

Service Facility

2519 Jetport Dr.

Orlando

FL

USA

32827

407-583-8003

D

MCO

Airport Counter

9201 Airport Blvd.

Orlando

FL

USA

32827

407-583-8000

D

MCO

Quick Turn Around

9201 Airport Blvd.

Orlando

FL

USA

32827

407-825-3250 407-825-3255

D

MCO

Return Kiosk

9304 Airport Blvd

Orlando

FL

USA

32827

N/A

D

MCO

Return Kiosk

9304 Airport Blvd

Orlando

FL

USA

32827

N/A

D

MCO

Airport Counter

9304 Airport Blvd

Orlando

FL

USA

32827

407-825-3958

D

MCO

Airport Counter

6210 Airport Blvd.

Orlando

FL

USA

32827

407-583-8000

D

MCO

Local Facility

2510 Jetport Dr.

Orlando

FL

USA

32827

407-583-8003

D

MCO

Airport Counter

9304 Airport Blvd.

Orlando

FL

USA

32827

407-825-3958

D

MCO

Quick Turn Around

9201 Airport Blvd.

Orlando

FL

USA

32827

407-825-3250 407-825-3255

T

MCO

Hotel Counter

2900 Parkway Blvd.

Kissimmee

FL

USA

34747

407 380 1002

T

MCO

Airport Counter

5600 Butler Nation Dr.

Orlando

FL

USA

32882

407-380-1002

T

MCO

Airport Counter

5600 Butler Nation Dr.

Orlando

FL

USA

32882

407-380-1002

T

MCO

Airport Counter

5600 Butler Nation Dr.

Orlando

FL

USA

32882

407-380-1002

T

MCO

Airport Counter

5600 Butler Nation Dr.

Orlando

FL

USA

32882

407-380-1002

T

MCO

Airport Counter

5600 Butler Nation Dr.

Orlando

FL

USA

32882

407-380-1002

T

MCO

Return Kiosk

5600 Butler Nation Dr.

Orlando

FL

USA

32882

407-380-1002

T

MCO

Hotel Counter

10100 International Drive

Orlando

FL

USA

32821

407-370-3181

D

MIA

Local Rental Counter

12981 SW 137 Ave

Miami

FL

USA

33186

 

D

MIA

Administration Bldg

3670 NW South River Dr.

Miami

FL

USA

33142

305-894-5041

D

MIA

Administration Bldg

3670 NW South River Dr.

Miami

FL

USA

33142

305-894-5041

D

MIA

Administration Bldg

3670 NW South River Dr.

Miami

FL

USA

33142

305-894-5041

D

MIA

Administration Bldg

3670 NW South River Dr.

Miami

FL

USA

33142

305-894-5041

D

MIA

Airport Counter

Miami Int'l Airport

Miami

FL

USA

33142

305-869-5191

D

MIA

Airport Counter

Miami International Airport

Miami

FL

USA

33142

305-869-5194 305-871-4308 813-396-

D

MIA

Airport Counter

Miami Int'l Airport

Miami

FL

USA

33142

305-871-4308 305-869-5181

D

MIA

Local Facility

3670 NW South River Dr.

Miami

FL

USA

33142

305-894-5023

D

MIA

Local Facility

3670 NW South River Dr.

Miami

FL

USA

33142

305-894-5023

D

MIA

Airport Counter

Miami Int'l Airport

Miami

FL

USA

33142

305-869-5190

D

MIA

Hotel Counter

4525 Collins Ave.

Miami Beach

FL

USA

33140

305-894-5041

D

MIA

Hotel Counter

18401 Collins Ave.

Miami Beach

FL

USA

33160

305-933-0188

T

MIA

Base Facility

2875 NW 42 Ave

Miami

FL

USA

33142

305-871-5051

T

MIA

Base Facility

2875 NW 42 Ave.

Miami

FL

USA

33142

305 871 5050

T

MIA

Base Facility

2875 NW 42 Ave.

Miami

FL

USA

33142

305 871 5050

T

MIA

Airport Counter

Miami Int'l Airport Terminal A

Miami

FL

USA

33142

305-871-4789 305-894-5025

T

MIA

Airport Counter

Miami Int'l Airport Terminal A

Miami

FL

USA

33142

305-492-1339

T

MIA

Airport Counter

Miami Int'l Airport Terminal A

Miami

FL

USA

33142

305-492-1339 (United Airlines counter)

T

MIA

Airport Counter

Miami Int'l Airport Terminal A

Miami

FL

USA

33142

786-265-7087

T

MIA

Local Counter

1520 Collins Ave

Miami Beach

FL

USA

33139

305-604-9827

 



 

T

MIA

Local Counter

16211 NW 57 Avenue

Miami Lakes

FL

USA

33014

305-474-3000

T

MIA

Local Counter

17800 Biscayne Boulevard

North Miami Beach

FL

USA

33160

305-931-3563

T

MIA

Local Counter

91831 Overseas Highway

Tavernier

FL

USA

33070

305-852-6088

D

MLB

Local Facility

6799 North Atlantic

Cape Canaveral

FL

USA

32920

407-509-3069

D

MLB

Off Airport Counter

424 South Babcock

Melbourne

FL

USA

32901

321-727-8484

D

PBI

Off Airport Counter

2401 Turnage Blvd. (Service Building)

West Palm

FL

USA

33406

561 697 9871

D

PBI

Service Facility

2401 Turnage Blvd. (Service Building)

West Palm

FL

USA

33406

561-686-3300 ext. 213, 218 or 224

T

PBI

Local Counter

2605 S. Federal Highway

Delray Beach

FL

USA

33483

561-278-1128

T

PBI

Maintenance Facility

2600 Turnage Blvd

West Palm Beach

FL

USA

33406

561-278-9484

T

PBI

Base Facility

2600 Turnage Blvd

West Palm Beach

FL

USA

33406

561-686-7253 ext. 5

T

PBI

Off Airport Counter

2600 Turnage Blvd

West Palm Beach

FL

USA

33406

561-686-3300 x210

D

PIE

Base Facility

17174 US HWY 19 N

Clearwater

FL

USA

34624

727-531-3557

D

PIE

Hotel Counter

 

St. Petersburg

FL

USA

33706

 

D

PNS

Base Facility

6208 North 9th Ave.

Pensacola

FL

USA

32504

850-433-4512

D

PNS

Airport Counter

2430 Airport Blvd

Pensacola

FL

USA

32504

850-474-9000

T

PPM

Local Counter

3400 N. Federal Hwy

Lighthouse Point

FL

USA

33064

954-784-3889

D

RSW

Airport Counter

16000 Chamberline Pkwy.

Ft. Myers

FL

USA

33913

239-768-2223 X234

D

RSW

Airport Counter

16000 Chamberline Pkwy.

Ft. Myers

FL

USA

33913

239-768-2223 X234

D

RSW

Airport Counter

16000 Chamberline Pkwy.

Ft. Myers

FL

USA

33913

239-768-2223 X234

D

RSW

Airport Counter

16000 Chamberline Pkwy.

Ft. Myers

FL

USA

33913

239-768-2223 X234

D

RSW

Maintenance Facility

16050 Chamberlin Pkwy.

Ft. Myers

FL

USA

33913

239-768-2223 X0 and X221

T

RSW

Airport Counter

16000 Chamberlin Pkwy. (Term B Counter

Ft. Myers

FL

USA

33913

239-768-2223

T

RSW

Airport Counter

16001 Chamberlin Pkwy. (Term B Counter

Ft. Myers

FL

USA

33913

239-768-2223

T

RSW

Airport Counter

16002 Chamberlin Pkwy. (Term B Counter

Ft. Myers

FL

USA

33913

239-768-2223

T

RSW

Local Counter

10550 Daniels Pkwy

Ft. Myers

FL

USA

33913

239-768-2322 X 221, 222, 223 or 305-87

D

SAP

Local Counter

5005 Gulf Blvd

St. Petersburg

FL

USA

33706

727-367-3779

S

SFB

Airport Counter

Two Red Cleveland Blvd. (Main Counter)

Sanford

FL

USA

32773

407-324-1314

S

SFB

Airport Counter

Two Red Cleveland Blvd. (Main Counter)

Sanford

FL

USA

32773

407-324-1314

S

SFB

Airport Counter

Two Red Cleveland Blvd. (Main Counter)

Sanford

FL

USA

32773

407-324-1314

S

SFB

Airport Counter

Two Red Clevland Blvd

Sanford

FL

USA

32773

407-324-1314

S

SFB

Quick Turn Around

Two Red Cleveland Blvd. (Maint Area)

Sanford

FL

USA

32773

407-324-1314

S

SRQ

Airport Counter

6000 Airport Circle (In Teminal)

Sarasota

FL

USA

34243

941-355-2996

S

SRQ

Service Facility

1150 Rental Car Rd.

Sarasota

FL

USA

34243

N/A

D

TLH

Base Facility

1900 Capital Circle SW

Tallahassee

FL

USA

32310

850-575-4255

D

TLH

Airport Counter

3300 Capital Circle SW

Tallahassee

FL

USA

32310

850-575-4255 X226

D

TPA

Administration Bldg

5507 W Spruce

Tampa

FL

USA

33607

813-348-5060

D

TPA

Airport Counter

5501 Spruce St

Tampa

FL

USA

33607

813-396-3640

D

TPA

Maintenance Facility

Tampa Airport

Tampa

FL

USA

33607

813-396-3153

D

TPA

Quick Turn Around

5501 Spruce St.

Tampa

FL

USA

5501

813-396-3640

D

TPA

Airport Counter

5501 Spruce St.

Tampa

FL

USA

33607

813-396-3640

D

TPA

Airport Counter

5501 Spruce St.

Tampa

FL

USA

33607

813 396 3640

D

TPA

Return Kiosk

5501 Spruce St.

Tampa

FL

USA

33607

813 348 0607

S

TPA

Corporate Facility

5507 W Spruce

Tampa

FL

USA

33607

813-396-3640

S

TPA

Corporate Facility

5507 W Spruce

Tampa

FL

USA

33607

813 396 3640

T

TPA

Administration Bldg

5501 Spruce street

Tampa

FL

USA

33607

813-348-5060 X11

T

TPA

Administration Bldg

5501 Spruce street

Tampa

FL

USA

33607

813-348-5060 X11

T

TPA

Airport Counter

5503 West Spruce Street

Tampa

FL

USA

33607

813-348-0607

T

TPA

Maintenance Facility

5507 W Spruce

Tampa

FL

USA

33607

813-348-5060 X11

T

TPA

Quick Turn Around

5501 W. Spruce

Tampa

FL

USA

33607

813-348-2730

T

TPA

Airport Counter

5501 W. Spruce St.

Tampa

FL

USA

33607

813-396-3640

T

TPA

Airport Counter

5501 W. Spruce St.

Tampa

FL

USA

33607

813-396-3640

T

TPA

Return Kiosk

Tampa Intl. Airport

Tampa

FL

USA

33607

813-289-4006

 



 

E

TUL

Yves Boyer

4730 Rue Bordeaux

Lutz

FL

USA

33558

813-508-6588

D

ATL

Airport

6000 S. Terminal Pkwy. Hartsfield Int'l APO

College Park

GA

USA

30337

404-762-6125

D

ATL

Off Airport Base Location

4003 Main Street

College Park

GA

USA

30337

404-209-2960

D

ATL

Off Airport Base

4003 Main Street

College Park

GA

USA

30337

404-209-2960

S

ATL

Smyrna Rental Counter

2096 Cobb Parkway SE

Smyrna

GA

USA

30080

770-984-2496

T

ATL

Local Counter

221 Peachtree Center

Atlanta

GA

USA

30303

404-524-2843

T

ATL

Base Facility

 

Atlanta

GA

USA

30303

 

T

ATL

Chamblee Rental Counter

3640 Chamblee-Dunwoody Road

Chamblee

GA

USA

30341

770-205-5172

T

ATL

Base Facility

4100 Riverdale Rd. Ext

College Park

GA

USA

30337

404-766-2408

T

ATL

Airport Counter

6000 S. Terminal Pkwy. Hartsfield Int'l APO

College Park

GA

USA

30337

404-766-0080 404-766-1624

T

ATL

Local Counter

580 Atlanta Rd. Ste 203-A

Cumming

GA

USA

30131

404-444-4254

T

ATL

Local Counter

4400 Snapfinfer Woods Dr

Decatur

GA

USA

30045

770-981-1341

T

Atl

Local Counter

4166 Jimmie Lee Smith Parkway

Hiram

GA

USA

30141

770-943-3063

T

ATL

Local Counter

455 West Pike St.

Lawrenceville

GA

USA

30245

770-682-2711

T

ATL

Local Counter

277 S. Marietta Pkwy.

Marietta

GA

USA

30064

770-421-0729

T

ATL

Local Counter

6045 Buford Hwy NW

Norcross

GA

USA

30093

770-449-7373 770-449-9993

T

ATL

Local Counter

3334 Stone Mountain Hwy

Snellville

GA

USA

30078

770-736-2910

D

HMF

Maintenance Facility

452 Kalewa St.

Honolulu

HI

USA

96819

808-831-2336

D

HMF

Closed

HMFdr452 Kaleway Street

Honolulu

HI

USA

96819

 

D

HNL

Airport Counter

Honolulu International Airport

Honolulu

HI

USA

96819

808-831-2336

D

HNL

Airport Counter

Honolulu International Airport

Honolulu

HI

USA

96819

808-831-2336

D

HNL

Regional Office

1600 Kapiolani Blvd. #825

Honolulu

HI

USA

96914

808-831-2336

D

HNL

Hotel Counter

2055 Kalia Rd.

Honolulu

HI

USA

96815

808-951-7580

D

HNL

Airport Counter

Honolulu International Airport

Honolulu

HI

USA

96819

808-831-2336

D

HNL

Return Kiosk

Honolulu International Airport

Honolulu

HI

USA

96819

808-831-2336

D

HNL

Hotel Counter

2490 Kalakaua Ave.

Honolulu

HI

USA

96815

808-952-4264

D

HNL

Airport Counter

Honolulu International Airport

Honolulu

HI

USA

96819

808-831-2336

D

HNL

Airport Counter

Honolulu International Airport

Honolulu

HI

USA

96819

808-831-2336

D

HNL

Airport Counter

Honolulu International Airport

Honolulu

HI

USA

96819

808-831-2336

T

HNL

Airport Counter

3147 N. Nimitz Hwy

Honolulu

HI

USA

96819

808-831-2277

T

HNL

Hotel Counter

325 Seaside Ave.

Honolulu

HI

USA

96815

808-971-2260

S

ITO

Airport Counter

Hilo International Airport

Hilo

HI

USA

96720

808-961-6059

S

ITO

Base Facility

Hilo International Airport

Hilo

HI

USA

96720

808-935-1497

S

ITO

Maintenance Facility

845 Kanoelehua Ave.

Hilo

HI

USA

96720

808-961-6900

D

JHM

Base Facility

20 C. Halawai Dr.

Lahaina

HI

USA

96761

808-667-2651

D

KOA

Base Facility

Kona International Airport

Kailua-Kona

HI

USA

96745

808-329-2744

D

KOA

Maintenance Facility

Kona International Airport

Kailua-Kona

HI

USA

96745

808-326-1886

T

KOA

Base Facility

Kona International Airport

Kona

HI

USA

96745

808-329-1339

S

LIH

Airport Counter

Kauai-Lihue Airport

Lihue

HI

USA

96766

808-245-3651

S

LIH

Base Facility

3272 Ho'olimalima Pl.

Lihue

HI

USA

96766

808-245-3651

S

LIH

Service Facility

2995 E Aukele

Lihue

HI

USA

96766

808-245-9483

S

LIH

Maintenance Facility

2989 Aukele

Lihue

HI

USA

96766

808-245-7671

T

LIH

Base Facility

3120 Oihana St.

Lihue

HI

USA

96766

808-246-6252

D

MKK

Airport Counter

Molokai Airport

Molokai

HI

USA

96729

808-567-6156

D

MKK

Base Facility

Molokai Airport

Molokai

HI

USA

96729

808-567-6156

D

OGG

Airport Counter

Kahului Airport

Kahului

HI

USA

96732

808-877-2731

D

OGG

Base Facility

946 Mokuea Pl.

Kahului

HI

USA

96732

808-877-2731

D

OGG

Base Facility

946 Mokuea Pl.

Kahului

HI

USA

96732

808-877-2731

D

OGG

Base Facility

946 Mokuea Pl.

Kahului

HI

USA

96732

808-877-2731

D

OGG

Hotel Counter

946 Mokuea Pl.

Kahului

HI

USA

96732

808-877-2731

D

OGG

Service Facility

Kona International Airport

Kailua-Kona

HI

USA

96745

808-239-3161

S

OGG

Maintenance Facility

1188 Lower Main St.

Wailuku

HI

USA

96793

808-244-1881

T

OGG

Airport Counter

Kahului Airport

Kahului

HI

USA

96732

808-877-2731

T

OGG

Base Facility

740 Kaonawai St.

Kahului

HI

USA

96732

808-871-2860

D

WAI

Hotel Counter

1777 Ala Moana Blvd.

Honolulu

HI

USA

96815

808-952-4264

D

WAI

Hotel Counter

2002 Kalakaua Ave.

Honolulu

HI

USA

96815

808-952-4264

D

WAI

Hotel Counter

1777 Ala Moana Blvd.

Honolulu

HI

USA

96815

n/a

D

BOI

Service Facility

2393 Airport Way

Boise

ID

USA

83705

208-342-8462

 



 

D

BOI

Airport Counter

3201 Airport Way

Boise

ID

USA

83705

208-345-9728

D

BOI

Airport Kiosk

3210 Airport Way

Boise

ID

USA

83705

208-345-9728

T

BOI

Airport Counter

3201 Airport Way

Boise

ID

USA

83705

208-345-9727

T

BOI

return Kiosk

3201 Airport Way

Boise

ID

USA

83705

208-342-3924

D

MDW

Ready Kiosk

5757 South Cicero

Chicago

IL

USA

60638

773-735-7200

D

MDW

Return Kiosk

5401 West 63rd Street

Chicago

IL

USA

60638

773-838-8341 773-838-5650

D

MDW

Service Facility

5359 West 63rd Street

Chicago

IL

USA

60638

773-838-5652 X2227 773-735-7200

D

MDW

Airport Counter

5757 South Cicero

Chicago

IL

USA

60638

773-735-7200

T

MDW

Airport Counter

5700 S. Cicero St

Chicago

IL

USA

60638

877-283-0898

T

MDW

Base Facility

5700 S. Cicero AVE

Chicago

IL

USA

60638

877-283-0898

D

ORD

Base Facility

Bessie Coleman Drive

Chicago

IL

USA

60666

773-694-0205

D

ORD

Airport Counter

O'Hare Terminal 1

Chicago

IL

USA

60666

773-694-0205

T

ORD

Base Facility

3901 N. Mannheim Rd

Schiller Park

IL

USA

60176

847-928-2000

T

ORF

Base Facility

3901 N. Mannheim

Chicago

Il

USA

60666

847-928-2000

D

IND

Base Facility

6175 W Minnesota

Indianapolis

IN

USA

46241

317-227-0806

D

IND

Airport Counter

Indianapolis airport

Indianapolis

IN

USA

46241

317-227-0419

D

SDF

Airport Counter

Louisville Int'l Airport

Louisville

KY

USA

40209

502-375-1752

T

BTR

Base Facility

9430 Jackie Cochran Dr APO Suite #300

Baton Rouge

LA

USA

70807

225-356-0362

D

MSY

Base Facility

1806 Airline Drive

Kenner

LA

USA

70062

504-467-2286 X221 or X225

D

MSY

Airport Facility

MSY Airport

Kenner

LA

USA

70062

504-467-2286 option 3

D

MSY

Closed

230 Loyola Ave.

New Orleans

LA

USA

70112

504-524-1804

T

MSY

Base Facility

1675 Airline Drive

Kenner

LA

USA

70062

504-463-0800

T

BOS

Hotel Counter

110 Mt. Auburn St

Cambridge

MA

USA

02138

617-876-2845

T

BOS

Base Facility

40 Lee Burbank Hwy

Revere

MA

USA

02151

617-634-7350

T

BOS

Base Facility

40 Lee Burbank Hwy

Revere

MA

USA

02151

617-634-7350

T

BOS

Base Facility

40 Lee Burbank Hwy

Revere

MA

USA

02151

617-634-7350

S

BWI

Consoldated Facility

7426 New Ridge Rd.

Hanover

MD

USA

21076

410-850-7136 X 2231

S

BWI

Consoldated Facility

7426 New Ridge Rd.

Hanover

MD

USA

21076

410-850-7136 X 2231

S

BWI

Quick Turn Around Facility

7410 New Ridge Rd.

Hanover

MD

USA

21090

410-850-7139 X2222 410-850-7112 X24

S

BWI

Quick Turn Around Facility

7410 New Ridge Rd.

Hanover

MD

USA

21090

410-850-7139 X2222 410-850-7112 X24

T

BWI

Local Counter

2042 N Howard St

Baltimore

MD

USA

21218

410-783-0302

T

BWI

Local Counter

5621 Allentown Rd

Camp Springs

MD

USA

20746

301-899-8576

T

BWI

Local Counter

1008 E West Hwy

Tacoma Park

MD

USA

20910

301-565-4073 301-565-4072

D

DTW

Off Airport Base Facility

334 Lucas Drive

Detroit

MI

USA

48242

734-942-4779

T

DTW

Base Facility

29111 WICK ROAD

ROMULUS

MI

USA

48174

734-946-7830

D

MCI

Base Facility

825 Tel Aviv Ave

Kansas City

MO

USA

64153

816-270-0547 ext. 229

D

CLT

Base Facility

4200 Rental Car Rd.

Charlotte

NC

USA

28214

704-359-4701

S

CLT

Airport Counter

In Airport

Charlotte

NC

USA

28214

704-359-4701

T

CLT

Base Facility

4216 Air Ramp Road

Charlotte

NC

USA

28214

704-359-0760 op3

T

CLT

Local Counter

11229 E. Independence Blvd.

Matthews

NC

USA

28105

704-359-0712

T

CLT

Local Counter

647 Brawley School Road

Mooresville

NC

USA

28117

704-363-8253

T

GSO

Base Facility

803 North Reginal Road

Greensboro

NC

USA

27409

336-662-0450

T

GSO

Airport Counter

6415 Bryan Blvd.

Greensboro

NC

USA

27409

336-668-3488

D

RDU

Base Facility

1009 Rental Car Dr

Raleigh

NC

USA

27623

919-840-4851

T

RDU

Local Counter

2800 Pleasant Grove Church Rd

Morrisville

NC

USA

27560

919-544-6419

T

RDU

Local Counter

2804 Durham Chapel Hill

Raleigh

NC

USA

27705

919-688-1147

T

MHT

Base Facility

313 Highlander Way

Manchester

NH

USA

03103

603-668-0798

T

MHT

Airport Counter

1 Airport Rd

Manchester

NH

USA

03103

603-668-0798

T

MHT

Return Kiosk

1 Airport Rd

Manchester

NH

USA

03103

603-668-0798

D

EWR

Off Airport Base Facility

Newark Int'l Airport

Newark

NJ

USA

07114

973-824-2003

D

EWR

Maintenance Facility

Newark Int'l Airport

Newark

NJ

USA

07114

973-824-2002

D

EWR

Off Airport Base Facility

Newark Int'l Airport

Newark

NJ

USA

07114

973-824-2003

D

LAS

Hotel Counter

3645 Las Vegas Blvd S

Las Vegas

NV

USA

89109

702-733-6103

D

LAS

Base Facility

5233 Rent A Car Rd

Las Vegas

NV

USA

89119

702-739-9507

D

Las

Hotel Counter

2880 Las Vegas Blvd S

Las Vegas

NV

USA

89119

702-369-9302

D

Las

Hotel Counter

3850 Las Vegas Blvd S

Las Vegas

NV

USA

89119

702-736-1369

D

Las

Hotel Counter

3000 Paradise Road

Las Vegas

NV

USA

89109

702-733-2171

 



 

D

Las

Hotel Counter

3900 Las Vegas Blvd S

Las Vegas

NV

USA

89109

702-730-5988

D

Las

Hotel Counter

3950 Las Vegas Blvd S

Las Vegas

NV

USA

89109

702-798-0296

D

Las

Hotel Counter

3799 Las Vegas Blvd S

Las Vegas

NV

USA

89119

702-891-3012

D

Las

Hotel Counter

3400 Las Vegas Blvd S

Las Vegas

NV

USA

89109

702-791-7425

D

Las

Hotel Counter

3770 Las Vegas Blvd S

Las Vegas

NV

USA

89109

702-730-7974

D

Las

Hotel Counter

129 Freemont Street

Las Vegas

NV

USA

89101

702-383-8552

D

Las

Hotel Counter

3790 Las Vegas Blvd S

Las Vegas

NV

USA

89109

702-740-6415

D

Las

Hotel Counter

3655 Las Vegas Blvd S

Las Vegas

NV

USA

89109

702-739-9507 702-731-3400

D

Las

Hotel Counter

2535 Las Vegas Blvd S

Las Vegas

NV

USA

89109

702-737-2839

D

LAS

Local Counter

4775 Swenson Street

Las Vegas

NV

USA

89119

702-891-8588 op 221, 222 or 223

D

LAS

Airport Counter

5233 Rent-A-Car Rd.

Las Vegas

NV

USA

89119

702-739-8482 702-990-8073

D

LAS

Training Facility

5030 Paradise

Las Vegas

NV

USA

89119

702-739-9507

D

Las

Hotel Counter

3300 Las Vegas Blvd S

Las Vegas

NV

USA

89119

702-737-1081

D

LAS

Base Facility

5233 Rent A Car Rd

Las Vegas

NV

USA

89119

702-739-9507

D

LAS

Base Facility

5233 Rent A Car Rd

Las Vegas

NV

USA

89119

702-739-9507

D

LAS

Hotel Counter

3600 Las Vegas Blvd S

Las Vegas

NV

USA

89109

702-693-8838

T

LAS

Base Facility

5233 Rent A Car Rd

Las Vegas

NV

USA

89119

702-739-9507 702-896-7600 ext. 214(M

T

LAS

Base Facility

5233 Rent A Car Rd

Las Vegas

NV

USA

89119

702-739-9507 702-896-7600 ext. 214(M

T

LAS

Airport Counter

5233 RENT A CAR RD

Las Vegas

NV

USA

89119

702-896-7600

T

LAS

Maintenance Facility

5301 Rent-A-Car Rd

Las Vegas

NV

USA

89119

702-896-7600 x240

D

RNO

Base Facility

1670 National Guard Way

Reno

NV

USA

89502

 

D

RNO

Hotel Counter

55 U.S. Hwy 50

Reno

NV

USA

89449

775-588-0031 775-589-6159

D

RNO

Hotel Counter

500 N. Sierra St

Reno

NV

USA

89503

775-348-2818

D

RNO

Airport Counter

Reno Airport

Reno

NV

USA

89502

775-348-2808 775-348-2802

D

RNO

Quick Turn Around

2001 E Plumb Lane

Reno

NV

USA

89502

775-348-2805

D

RNO

Hotel Counter

2500 E 2nd St.

Reno

NV

USA

89502

775-348-2820

D

JFK

Base Facility

Bldg 312 Federal Cir

New York

NY

USA

11430

718-656-2401 opt 3

D

JFK

Base Facility

Bldg 312 Federal Cir

New York

NY

USA

11430

718-656-2401 opt 3

D

LGA

Base Facility

22-61 94th Street

Jackson Hgts

NY

USA

11369

718-779-5600

D

LGA

Base Facility

90-05 E 25th Avenue

Jackson Hgts

NY

USA

11369

718-779-5600

D

NYA

Local Facility

329 E 22nd Street

NYC

NY

USA

10010

212-253-9379

D

NYC

Local Facility

207 West 76th St.

New York

NY

USA

10024

212-255-5859

D

NYC

Local Facility

263 W 52nd St, located between 7 and 8th st

NYC

NY

USA

10019

212-586-1834

D

NYC

Local Facility

99 Charles Street

NYC

NY

USA

10014

212-255-5535

S

NYC

Local Counter

146 W 83rd St.

Manhattan

NY

USA

10024

212-721-7644 212-877-1673

T

NYC

Local Counter

146 W. 83 rd St

Manhattan

NY

USA

10024

212-877-1673

T

NYC

Local Counter

234 E 85th Street

NYC

NY

USA

10028

 

D

NYE

Local Facility

160 E 87th Street

NYC

NY

USA

10028

212-861-3563 212-861-2525

T

CAK

Local Store

440 Portage St. NW

North Canton

OH

USA

44720

330-499-0871

D

CHM

Quick Turn Around

4600 Int'l Gateway

Columbus

OH

USA

43219

614-231-0008

D

CHM

Return Kiosk

4600 Int'l Gateway

Columbus

OH

USA

43219

614-239-3284

D

CHM

Base Facility

4600 Int'l Gateway

Coulmbus

OH

USA

43219

614-238-1063

D

CHM

Service Facility

4600 Int'l Gateway

Coulmbus

OH

USA

43219

614-238-1063 ext. 224

D

CLE

Off Airport Base Facility

19727 Maplewood Ave

Cleveland

OH

USA

44135

216-267-3134

D

CLE

Training Facility

19727 Maplewood Ave

Cleveland

OH

USA

44135

216-267-3134

S

CLE

Airport Counter

Hopkins Int'l Airport

Cleveland

OH

USA

44135

216-267-3134

T

CLE

Closed

640 West Portage Trail

Akron

OH

USA

44142

 

T

CLE

Local Counter

5775 Engle Rd.

Brook Park

OH

USA

44142

216-267-6811

T

CLE

Closed

1802 Central Ave.

Cleveland

OH

USA

44115

216-621-6811

T

CLE

Local Counter

27629 Chagrin Blvd., 100B

Woodmere

OH

USA

44122

 

D

CVG

Base

1111 Donaldson Blvd

Cincinnatti

OH

USA

45275

859-767-3573

D

DAY

Service Facility

Dayton Int'l Airport

Vandalia

OH

USA

45377

937-454-8438

D

DAY

Airport Counter

Dayton Int'l Airport

Vandalia

OH

USA

45377

937-454-8431

T

MER

Local Counter

8337 Mentor Ave

Mentor

OH

USA

44060

440-974-0414

D

OKC

Airport Counter

Will Rogers World Airport

Oklahoma City

OK

USA

73159

 

C

TUL

Dollar Thrifty Reservations Building

112 Main Parkway

Tahlequah

OK

USA

74146

918-431-5000

C

TUL

Dollar Thrifty Plaza West Tower

5310 East 31st Street

Tulsa

OK

USA

74135

918-669-3000

 



 

C

TUL

Dollar Thrifty Plaza East Tower

5330 East 31st Street

Tulsa

OK

USA

74135

918-669-3000

C

TUL

Dollar Thrifty Plaza Reservations Building

5350 East 31st Street

Tulsa

OK

USA

74135

918-669-3000

C

TUL

Dollar Thrifty Applications Development

9920 East 42nd Street

Tulsa

OK

USA

74146

918-669-3000

E

TUL

David Sparkman

5429 East 110th Street South

Tulsa

OK

USA

74137

918-605-4120

E

TUL

Don Himelfarb

4018 South Xanthus

Tulsa

OK

USA

74105

918-625-9185

E

TUL

Gary Paxton

7909 South Fulton Avenue

Tulsa

OK

USA

74136

918-630-5968

E

TUL

Jay Foley

10114 South Maplewood

Tulsa

OK

USA

74137

918-633-9050

E

TUL

Rich Halbrook

2680 East 36th Street

Tulsa

OK

USA

74105

918-625-2534

E

TUL

Scott Anderson

11710 South Fulton Avenue

Tulsa

OK

USA

74137

918-625-5557

E

TUL

Steve Hildebrand

3001 South Aster Avenue

Broken Arrow

OK

USA

74012

918-630-7251

E

TUL

Vicki Vaniman

4385 South Jamestown

Tulsa

OK

USA

74135

918-605-0162

S

TUL

Airport Counter

Tulsa Airport 7777 E. Apache

Tulsa

OK

USA

74115

918-838-9992

S

TUL

Quick Turn Around

Tulsa Airport 7777 E. Apache

Tulsa

OK

USA

74115

918-838-9992

T

TUL

Local Counter

7722 E. 41st St

Tulsa

OK

USA

74145

918-610-0013

D

PHL

Base Facility

Philadelphia Intl. Airport

Philadelphia

PA

USA

19153

215-365-2701

D

PHL

Base Facility

Philadelphia Intl. Airport

Philadelphia

PA

USA

19153

215-365-2701

T

PHL

Base Facility

7500 Holstein Ave.

Philadelphia

PA

USA

19153

215-240-2649

T

PHL

Base Facility

7500 Holstein Ave.

Philadelphia

PA

USA

19153

215-240-2649

T

PHL

Base Facility

7500 Holstein Ave.

Philadelphia

PA

USA

19153

215-240-2649

D

PIT

Base Facility

875 Greentree Rd.

Pittsburgh

PA

USA

15220

866-434-2226

D

PIT

Airport Counter

Pittsburgh Int'l Airport

Pittsburgh

PA

USA

15231

412-472-5101

D

PIT

Ready Kiosk

Pittsburgh Int'l Airport

Pittsburgh

PA

USA

15231

412-472-5101

D

PIT

Service Facility

1081 Airport Blvd

Pittsburgh

PA

USA

15231

412-472-5107

S

MEM

Base Facility

2600 Rental Car Rd.

Memphis

TN

USA

38132

901-346-3161

S

MEM

Base Facility

2780 Airways Blvd

Memphis

TN

USA

38132

901-345-0170

T

MEM

Local Counter

2558 Mount Moriah

Memphis

TN

USA

38115

901-507-1100

D

BRO

Aiport location

700 S Minnesota Ave

Brownsville

TX

USA

78520

956-982-2027

D

CRP

Airport Counter

In Airport Terminal

Corpus Christi

TX

USA

78406

361-289-2947

D

CRP

Base Facility

1928 N. Padre Island Dr.

Corpus Christi

TX

USA

78408

361-289-0043

D

DAL

Base Facility

6828 Ansley Avenue

Dallas

TX

USA

75235

214-350-8650 option 3

D

Dal

Airport Counter

6828 Ansley Avenue

Dallas

TX

USA

75235

214-357-7428

T

DAL

Base Facility

3127 W. Mockingbird Ln

Dallas

TX

USA

75235

214-357-2822

T

DAL

Airport Counter

3127 W. Mockingbird Ln

Dallas

TX

USA

75235

214 353 9700

D

DFW

Airport Counter

2424 E. 38th Street In Airport

Dallas

TX

USA

75261

972-456-5980 option 2003 or 2007

D

DFW

Airport Ready Kiosk

2424 E. 38th Street In Airport

Dallas

TX

USA

75261

972-456-5980 option 2003 or 2007

D

DFW

Airport Return Kiosk

2424 E. 38th Street In Airport

Dallas

TX

USA

75261

972-456-5980 option 2003 or 2007

D

DFW

Service Facility

3809 S 26th Avenue

Dallas

TX

USA

75261

972-456-5980

T

DFW

Off Airport Rental Counter

3839 S 26th Street

Dallas

TX

USA

75261

972-456-5980 ext. 3002

T

DFW

On Airport Return Facility

3838 N Bound Service Rd

Dallas

TX

USA

75261

972-453-5556

T

DFW

On Airport Service Facility

3838 N Bound Service Rd

Dallas

TX

USA

75261

972-453-5556

T

DFW

Local Rental Counter

7770 Esters Blvd

IRVING

TX

USA

75063

 

T

DFW

Local Rental Counter

660 North Central Expy Ste:644

Plano

TX

USA

75074

 

S

ERO

Eastern Regional Office

542 Silicone

SouthLake

TX

USA

76092

 

S

ERO

Eastern Regional Office

542 Silicone

SouthLake

TX

USA

76092

 

D

HOU

Base Facility

7979 Airport Blvd

Houston

TX

USA

77061

713-641-2809 713-641-2810

D

HOU

Base Facility

7979 Airport Blvd

Houston

TX

USA

77061

713-641-2809 713-641-2810

D

HOU

Hotel Counter

6780 Southwest Fwy

Houston

TX

USA

77054

713-974-5542

D

HOU

Airport Counter

7800 Airport Blvd

Houston

TX

USA

77061

713-644-2806 713-641-3070

S

HOU

Local Rental Counter

2319 W. Holcombe Blvd.

Houston

TX

USA

77030

713-799-8950 713-665-2277

T

HOU

Local Rental Counter

128 Truly Plaza

Cleveland

TX

USA

77327

 

T

HOU

Base Facility

8620 Panair

Houston

TX

USA

77061

713-947-9125 713-947-9121

T

HOU

Hotel Counter

1700 Smith Street

Houston

TX

USA

77002

 

T

HOU

Hotel Counter

4848 Guiton 114

Houston

TX

USA

77027

713-622-4032

T

HOU

Local Rental Counter

7070 Southwest Frwy

Houston

TX

USA

77074

713-772-8625

T

HOU

Local Rental Counter

7392 FM 1960 E

Humble

TX

USA

77346

 

D

HRL

Base Facility

3410 E Grimes

Harlingen

TX

USA

78550

956-430-8916 956-425-1884

D

HRL

Airport Counter

Valley Intl Airport

Harlingen

TX

USA

78550

956-430-8915 (disconnected)

 



 

D

IAH

Airport Counter

17324 JFK Blvd

Houston

TX

USA

77032

281-233-1200

D

IAH

Quick Turn Around

17300 JFK Blvd

Houston

TX

USA

77032

281-233-1212

D

IAH

Service Facility

17324 JFK Blvd

Houston

TX

USA

77032

281-233-1221 281-443-8485

D

IAH

Service Facility

17324 JFK Blvd

Houston

TX

USA

77032

281-233-1221 281-443-8485

D

IAH

Airport Counter

17324 JFK Blvd

Houston

TX

USA

77032

281-233-1200

s

IAH

Local Rental Counter

15845 John F. Kennedy Blvd

Houston

TX

USA

77032

281-985-5825

S

IAH

Base Facility

15720 JFK Blvd

Houston

TX

USA

77032

281-449-0161 press 0

T

IAH

Airport Counter

17300 JFK

Houston

TX

USA

77032

281-233-1050

T

IAH

Airport Counter

17300 JFK

Houston

TX

USA

77032

281-233-1050

T

IAH

Local Rental Counter

409 North Loop West

Houston

TX

USA

77008

713-864-6539

T

IAH

Return Kiosk

17320 JFK Blvd.

Houston

TX

USA

77079

281-233-1053

T

IAH

Service Facility

17320 JFK Blvd

Houston

TX

USA

77032

281-233-1203 281-233-1211 281-233-12

T

IAH

Service Facility

17320 JFK Blvd

Houston

TX

USA

77032

281-233-1203 281-233-1211 281-233-12

T

IAH

Local Rental Counter

11009 Katy Frwy

Houston

TX

USA

77079

713-722-8986

D

MFE

Airport Counter

2500 Bicentennial Blvd

McAllen

TX

USA

78503

956-687-7298

D

SAT

Base Facility

4720 W. Spruce St.

San Antonio

TX

USA

78216

210-524-3251

D

SAT

Airport Counter

In Airport Terminal

San Antonio

TX

USA

78216

210-826-8527

D

SAT

Airport Counter

In Airport Terminal

San Antonio

TX

USA

78216

210-826-2307

D

DCA

Airport Counter

2600 Jefferson Davis Hwy

Arlington

VA

USA

22202

703-519-8701

D

DCA

Service Facility

2600 Jefferson Davis Hwy

Arlington

VA

USA

22202

703-519-8701

D

DCA

Quick Turnaround

2600 Jefferson Davis Hwy

Arlington

VA

USA

22202

703-519-8701

T

DCA

Closed

85 S Bragg Street Ste 4

Alexandria

VA

USA

22314

 

T

DCA

Local Counter

1306 Duke St

Alexandria

VA

USA

22314

703-684-2068

T

DCA

Local Counter

330 Hooffs Run Drive

Alexandria

VA

USA

22314

703-648-7500

T

DCA

Base Facility

2900 Jefferson Davis Hwy

Arlington

VA

USA

22202

703-838-6879 option 3

D

IAD

Base Facility

23390 Auto Pilot Dr.

Dulles

VA

USA

20166

703-661-6924

T

IAD

Base Facility

23320 Autopilot Dr

Dulles

VA

USA

20166

703-661-0167 option 3

T

IAD

Local Counter

8517 Leesburg Pike

Vienna

VA

USA

22027

703-356-2663

D

ORF

Airport Counter

2200 Norview Avenue

Norfolk

VA

USA

23518

757-857-3902

D

ORF

Return Kiosk

2200 Norview Avenue

Norfolk

VA

USA

23518

757-857-3902

D

ORF

Service Facility

3579 North Military Hwy.

Norfolk

VA

USA

23518

757-857-3902

T

ORF

Administration Bldg

3345 N Military Hwy

Norfolk

VA

USA

23518

757-857-0112

T

ORF

Airport Counter

2200 Norview Ave.

Norfolk

VA

USA

23518

757-855-5900

T

ORF

Ready Kiosk

2201 Norview Ave.

Norfolk

VA

USA

23518

 

 

 



DTG and EDS Confidential

Exhibit 9

 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED

FOR EXHIBIT 9

 

(20 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOBILE GROUP

REQUIREMENTS DEFINITION

EXHIBIT 9

CURRENT AND PLANNED PROJECTS

AUGUST 1, 2006

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOBILE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

 

 

 

 

1 of 1

 

 



DTG and EDS CONFIDENTIAL

 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 10

 

(252 PAGES OMITTED)

 

Dollar Thrifty Automotive Group

 

Exhibit 10

 

Equipment Assets

 

 

August 1, 2006

 

 

This document contains confidential and proprietary information of Dollar
Thrifty. It is furnished for evaluation purposes only. Except with the express
prior written permission of Dollar Thrifty, this document and the information
contained herein may not be published, disclosed, or used for any other purpose.

 

 

Page 1 of 1

 

 



DTG and EDS CONFIDENTIAL

 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 11

 

(9 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

EXHIBIT 11

 

SOFTWARE ASSETS

 

 

August 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOTIVE GROUP (DTAG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTAG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

Page 1 of 1

 

 



ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED

FOR EXHIBIT 12

 

(2 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOBILE GROUP

SCHEDULE 12

THIRD PARTY CONTRACTS

AUGUST 31, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOBILE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

 

 

 



DTG and EDS CONFIDENTIAL

 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 12-A

 

(13 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

Exhibit 12-A

 

THIRD PARTY SOFTWARE

Attachment to Exhibit 12 (Third Party Contracts)

 

August 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOTIVE GROUP (DTAG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTAG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

Page 1 of 1

 

 



DTG and EDS CONFIDENTIAL

 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 12-B

 

(6 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

Exhibit 12-B

 

THIRD PARTY SERVICE CONTRACTS

Exhibit 12B to Exhibit 12 (Third Party Contracts)

 

August 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOTIVE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

Page 1 of 1

 

 



DTG and EDS CONFIDENTIAL

 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 12-C

 

(3 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

Exhibit 12-C

 

THIRD PARTY EQUIPMENT MAINTENANCE

Exhibit 12C to Exhibit 12 (Third Party Contracts)

 

August 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOTIVE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

Page 1 of 1

 

 



DTG and EDS CONFIDENTIAL

Exhibit 12-D Third Party Hardware and Software

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 12-D

 

(25 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

Exhibit 12-D

 

THIRD PARTY HARDWARE AND SOFTWARE (COST PLUS) MAINTENANCE

Exhibit 12D to Exhibit 12 (Third Party Contracts)

 

August 1, 2006

 

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOTIVE GROUP (DTAG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTAG, this document and the
information contained

 

 

Page 1 of 1

 

 



 

DTG and EDS CONFIDENTIAL

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

EXHIBIT 13

REPORTS

 

AUGUST 1, 2006

 

 

 



DTG and EDS CONFIDENTIAL                                    

 

TABLE OF CONTENTS

 

1.0

REPORTS -

2

 

1.1

MOC Daily report

2

 

1.2

Daily Change Control Report

2

 

1.3

Daily Status or Incident Report

2

 

1.4

Internet Service Provider Report

2

 

1.5

Weekly Open and Closed Issues Report

2

 

1.6

Work Orders and Service Request (SOWs)

2

 

1.7

Project and Cable Request Performance Report

2

 

1.8

SAS 70 Type II Report

3

 

1.9

Gomez Report

3

 

1.10

Keynote Reports

3

 

1.11

Empirix Reports

3

 

1.12

Monthly EDS Performance Report

3

 

1.13

Go to Green Reports

3

 

1.14

Project Status Reports

3

 



Page 1



DTG and EDS CONFIDENTIAL                                    

 

1.0 REPORTS -

 

Report

Frequency

1.1            MOC Daily Report – Created by DTG and EDS for Management
Reporting

Daily

1.2            Daily Change Control Report – Created by DTG and EDS and reviewed
every morning 8:30

Daily

1.3            Daily Status or Incident Report – Created by EDS and reviewed in
the 8:30 meeting

Daily

1.4            Internet Service Provider Report – Created by EDS and DTG has a
real time report

Monthly

1.5            Weekly Open and Closed Issues Report – Created by EDS for Aleda
tickets opened by DTG and EDS

Weekly

1.6            Work Orders and Service Request (SOWs) – Created by EDS and
approved by DTG

Ad hoc as Work Orders and Service Request are completed

1.7            Project and Cable Request Performance Report – Created by EDS

Weekly

 

 

Page 2



DTG and EDS CONFIDENTIAL                                    

 

 

1.8            SAS 70 Type II Report – Created by EDS and reviewed by DTG ITTS
and Audit

Annually

1.9            Gomez Report – Created by Gomez working with DTG; reflect
performance of rates and dotcoms

Daily

1.10            Keynote Reports – Created by Keynote and it monitors the
homepage performance

Daily

1.11            Empirix Reports – Created by DTG to monitor the internal
performance of the dotcom.

Daily

1.12            Monthly EDS Performance Report – Created by EDS and reports of
status of all Towers

Monthly

1.13            Go to Green Reports – Created by EDS when a severe event occurs

Ad hoc as required

1.14            Project Status Reports – Created by EDS on the weekly project
status

Weekly

 

 

Page 3

 



DTG and EDS Confidential

Exhibit 14 Customer Satisfaction Surveys

Exhibit 14

Customer Satisfaction Surveys

1.0

INTRODUCTION

This Exhibit describes the requirements related to Customer Satisfaction
Surveys.

2.0

PROBLEM MANAGEMENT

Customer will have overall review and approval of the customer satisfaction
surveys, to include input and approval of the survey recipients and the survey
questions.

3.0

EDS GENERAL REQUIREMENTS AND RESPONSIBLITIES:

EDS’s responsibilities include:

1.

Conducting customer satisfaction surveys for IT services including, but not
limited to, the categories of support, services requests and project work for
the following categories of Authorized Users:

 

1.1.

Executive Customer Satisfaction Survey.

 

1.2.

Annual End User Customer Satisfaction Survey.

 

1.3.

Point of Service Customer Satisfaction Surveys

2.

Measuring customer satisfaction in all surveys for the following general
attributes:

 

2.1.

Responsiveness.

 

2.2.

Performance.

 

2.3.

Knowledge.

 

2.4.

Courteousness and Professionalism

 

2.5.

Overall Satisfaction.

 

2.6.

Timeliness

 

2.7.

Value Add

3.

Measuring customer satisfaction for each Tower, based on the audience for each
survey.

4.

Measuring the satisfaction with the value of the Services provided by EDS in the
customer satisfaction surveys.

5.

Developing the materials and methodology for each survey, and:

 

5.1.

Submitting the materials to Customer for its approval at least thirty (30)
working days prior to the scheduled start date for each survey.

6.

Tracking survey response rates and reporting those numbers.

7.

Communicating with Authorized Users on a proactive basis to achieve an optimal
response rate for each survey.

8.

Receiving completed surveys from Authorized Users and tabulating results from
the surveys.

9.

Reporting the results and resulting action plans to:

 

9.1.

The Customer Contract Executive and making the results available through an
electronic portal.

 

9.2.

The Authorized User group that was asked to respond to the survey, as directed
by the Customer Contract Executive.

 

9.3.

Provide results of surveys no later than 30 days after data is collected.

1



DTG and EDS Confidential

Exhibit 14 Customer Satisfaction Surveys

 

10.

Using the survey results to plan and implement measurable improvement programs
for areas requiring attention.

4.0

EXECUTIVE CUSTOMER SATISFACTION SURVEYS:

EDS’s responsibilities include:

1.

Initiating the first Executive Customer Satisfaction Survey within twelve (12)
months after the Commencement Date, or at a later time if approved by the
Customer Contract Executive.

2.

Conducting ongoing Executive Customer Satisfaction Surveys semi-annually in the
first year of the contract and thereafter at least an annual basis, or as
requested by Customer.

3.

Providing the Customer the option of an on-site annual survey.

4.

Working with the Customer Contract Executive to identify survey participants and
attain the optimal response rate to the survey.

5.

Reporting the results of the survey to the Customer Contract Executive within
two (2) weeks after the completion of the survey.

6.

Reporting the results to the survey respondents and other Customer executives as
requested by the Customer Contract Executive.

7.

Conducting follow-on reviews or other activities as requested by the Customer
Contract Executive.

5.0

ANNUAL END USER CUSTOMER SATISFACTION SURVEYS:

EDS’s responsibilities include:

1.

Conducting an annual survey sent to a sampling of Authorized Users of the
Services, with a sample size to be determined jointly between the Parties.

2.

Initiating the first Annual End User Customer Satisfaction Survey within twelve
(12) months after the Commencement Date, or at a later time if approved by the
Customer Contract Executive.

3.

Conducting ongoing Annual End User Customer Satisfaction Surveys on an annual
basis.

4.

Working with the Customer Contract Manager to identify survey participants and
attain an optimal response rate.

5.

Reporting the results of the survey to the Customer Contract Executive and
Contract Manager within four (4) weeks after the completion of the survey.

6.

Reporting the results to the survey respondents and other Customer executives as
requested by the Customer Contract Executive.

6.0

POINT OF SERVICE CUSTOMER SATISFACTION SURVEYS

EDS’s responsibilities include:

1.

Selecting, on a random basis, ten percent (10%) the first year of the Term and
five percent (5%) during the remaining years of the Term, of the daily closed
Calls managed by the Help Desk, including Calls resolved by Level 2 or Level 3
Support personnel in other Towers. The survey process will start within four (4)
months of the Commencement Date, or at a later time if approved by the Customer
Contract Executive.

2.

Generating an e-mail containing the point of service customer satisfaction
survey and instructions to the Authorized Users making up the random sample of
closed Calls.

 

2.1.

Such e-mails will be delivered to the Authorized Users within four (4) hours of
closing a Call.

3.

Receiving completed point of service surveys from Authorized Users and
tabulating results from the surveys.

 

2



DTG and EDS Confidential

Exhibit 14 Customer Satisfaction Surveys

 

 

3.1.

EDS will actively follow-up with Authorized Users to maintain an optimal
response rate to the survey requests.

4.

Reporting point of service survey results to Customer on a monthly basis.

5.

Using the results from the point of service surveys to tabulate trends and
typical problems or requests submitted by Authorized Users. Data analysis will
be reviewed and corrective action taken as appropriate.

 

 

 

 

 

 

3

 



DTG and EDS Confidential

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 15

 

(3 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOTIVE GROUP

 

 

EXHIBIT 15

 

BUSINESS CONTINUITY PLAN

 

AUGUST 1, 2006

 

 

 

 

 

1 of 1

 

 



ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED

FOR EXHIBIT 17

 

(2 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOBILE GROUP

EXHIBIT 17

NETWORK SUMMARIES AND TOPOLOGIES

 

AUGUST 31, 2006

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOBILE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

 

 

 



DTG and EDS Confidential

Exhibit 18 - Transition

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED

FOR EXHIBIT 18

 

(64 PAGES OMITTED)

 

DOLLAR THRIFTY AUTOMOBILE GROUP

EXHIBIT 18

TRANSITION-TRANSFORMATION PLAN

 

AUGUST 31, 2006

 

This document contains confidential and proprietary information of DOLLAR
THRIFTY AUTOMOBILE GROUP (DTG). It is furnished for evaluation purposes only.
Except with the express prior written permission of DTG, this document and the
information contained herein may not be published, disclosed, or used for any
other purpose.

 

 

 

 

 

Exhibit 18 - Page 1 of 1

 



 

 

Exhibit 19

 

ESCROW AGREEMENT

 

 

ENTIRE EXHIBIT REDACTED

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED

FOR EXHIBIT 19

 

(8 PAGES OMITTED)

 

 

 

 

 

1

 



DTG and EDS Confidential

Exhibit 20

 

Exhibit 20

CONTRACT CHANGE PROCESS

As set forth in the Second Amended and Restated Data Processing Services
Agreement between EDS and Customer, all proposed changes by Customer or EDS (i)
that contemplate a change to, and not simply an increase in or reduction of, the
Services, (ii) to Customer Equipment, Customer Software, Customer Location,
Customer's wide-area network (including equipment, network and Software
components) or the configuration of information systems, and which would affect
EDS’s performance or delivery of the Services or EDS’s ability to satisfy the
Service Levels, or (iii) that involve Customer proposals for Variable Services,
(collectively, "Changes"), shall be subject to using the Contract Change Process
as set forth in this Exhibit 20.

 

1.1

Any Change must be initiated by the EDS Account Manager or the Customer Account
Manager.

1.2

The Account Managers must discuss any Change proposed by either the Customer or
EDS and such a discussion must result either in:

 

1.2.1

agreement not to proceed further with the proposed Change (which agreement shall
be documented in notes or meeting minutes by the Customer and EDS which for the
purposes of this clause only may be done by email);

 

1.2.2

a written request for a Change by the Customer; or

 

1.2.3

the submission of a Contract Amendment by EDS (“Contract Amendment” has the
meaning given in Article 3.5 of the Agreement: “a written supplement to this
Agreement setting forth applicable specifications, schedules, resources to be
utilized, responsibilities of the Parties, definition of successful completion
based on objective criteria, any changes in Service Levels, and any Variable
Service Charges resulting from the Change.”)

1.3

Discussions will be held within 4 business days of either Party’s Account
Manager notifying the other Account Manager of a proposal for a Change. Neither
the Customer nor EDS is obliged to produce any documentation, make any
calculation, make any specific proposal or do any preparatory work requiring
significant effort for the purpose of participating in such a discussion.

 

Exhibit 20 - Page 1 of 4

 



DTG and EDS Confidential

Exhibit 20

 

1.4

Where, following the foregoing discussions, it is agreed that EDS will prepare a
Contract Amendment based off of a Customer Change request, EDS will, as soon as
reasonably possible but no later than ten (10) business days or such longer
period as may be agreed by the Parties following the delivery of the written
request for the Change:

 

(a)

Provide the Contract Amendment and notify the Customer whether the Change:
(i) can be provided by EDS within the existing Monthly Base Charges or Variable
Service Charges; (ii) will lead to a reduction of the Monthly Base Charges or
Variable Service Charges; or (iii) may result in an increase in the Monthly Base
Charges or Variable Service Charges. EDS may not increase the Monthly Base
Charges or Variable Service Charges for a Change unless the Change will result
in an increase in EDS’ costs when compared with the costs of existing Services
at the same volume and Service Levels.

 

OR

 

(b)

EDS shall provide a written response stating what further information or
investigation is required in order to respond, and provide details of the
required information or investigation and a date by which the Contract Amendment
will be provided to the Customer, in which case the Customer and EDS Account
Managers must meet within four (4) business days of receipt by the Customer of
such request for further information so as to discuss, request and provide,
where possible, the additional information, or to arrange the further
investigation, reasonably requested. Within ten (10) business days of EDS’s
receipt of the information or the conclusion of the investigation or such other
date agreed to by the Parties, EDS shall then provide the Customer with the
Contract Amendment which shall include the information set forth in Section 1.4
(a) above.

1.5

The Customer shall, within a reasonable period of time (having regard to the
Change Start Date) but no later than ten (10) business days after its receipt of
the Contract Amendment, notify EDS as to whether it wishes to proceed with the
implementation of the Change under the terms of the Contract Amendment.

1.6

If the Customer does not accept a Contract Amendment, it shall provide a
counter-proposal which the Customer would be willing to accept (before referring
any matter in relation to the Contract Amendment for dispute resolution).

1.7

If the Customer accepts the Contract Amendment (either as submitted by EDS or as
amended by agreement between the Parties) then the Parties shall execute, as
soon as possible thereafter, two copies of the Contract Amendment, with EDS and
the Customer each retaining one copy of the Contract Amendment so executed. Upon
the Contract Amendment being executed by both EDS and the Customer (which in the
case of Customer must be signed by a Customer Vice President or President and
EDS shall have the right to rely on the title of the Customer officer stated on
the Contract Amendment), the Contract Amendment will be deemed to form part of
this Agreement and the relevant part of the Agreement will be amended as set
forth in the Contract Amendment. EDS must not take any action with respect to a
Contract Amendment until the Customer has executed the Contract Amendment, and
the Customer is not liable for any additional expenditure incurred by EDS in
taking any action with respect to a Contract Amendment until it has been signed
by both EDS and the Customer unless the Customer has otherwise approved that
expenditure in writing.

 

Exhibit 20 - Page 2 of 4



DTG and EDS Confidential

Exhibit 20

 

1.8

If EDS and the Customer cannot agree on any issue relating to the Contract
Amendment, then:

 

1.8.1

if the dispute is about a change in the Monthly Base Charges or Variable Service
Charges, that matter will be resolved in accordance with the dispute resolution
provisions of the Agreement; provided, however, the process shall not (unless
otherwise agreed between the Account Managers) delay in any way the date
identified in the Contract Amendment upon which performance of the Change will
commence (the "Change Start Date") if:

 

(a)

the Parties agree on all other matters contained in the Contract Amendment;

 

(b)

the Contract Amendment has been executed (subject to resolution of the dispute
about the Monthly Base Charges or Variable Service Charges); and

 

(c)

the Customer has agreed to pay EDS’ actual costs incurred, if any, in
implementing and performing the Change pending resolution of the dispute.

 

1.8.2

If the dispute is about Service Levels, or any other matter aside from those
covered in Section 1.8.1, it will be resolved in accordance with the dispute
resolution provisions of the Agreement and a revised Change Start Date shall be
as agreed by the Parties or determined pursuant to the dispute resolution
proceedings.

1.9

If Customer wishes to proceed on the terms of the Contract Amendment, the
Customer shall pay any up front charges referred to in the Contract Amendment
and this Agreement and EDS shall commence performance of the Change upon the
Change Start Date.

2.

GENERAL PROVISIONS

2.1

EDS and the Customer will each bear its own costs related to any investigations
into a Change. Both Parties shall make Change requests reasonably and in good
faith.

 

Exhibit 20 - Page 3 of 4



DTG and EDS Confidential

Exhibit 20

 

2.2

EDS shall not be obliged to provide a Change if to do so would make it either:

 

2.2.1

technically or operationally non-viable; or

 

2.2.2

contrary to law.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 20 - Page 4 of 4

 



DTG and EDS confidential

Exhibit 21

 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 21

 

(1 PAGE OMITTED)

 

Exhibit 21

TERMINATION ASSISTANCE

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 21 - Page 1 of 1

 

 



 

DTG and EDS CONFIDENTIAL

Exhibit 22 Benchmarking

 

 

ENTIRE EXHIBIT REDACTED

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR EXHIBIT 22

 

(2 PAGES OMITTED)

 

EXHIBIT 22

BENCHMARKING

 

 

 

 

 

 

 

 

 

 

 

Exhibit 22 - Page 1 of 1

 

 